 

EXECUTION VERSION

 



 

FOURTH AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

RHINO RESOURCE PARTNERS LP

 

   

  

 

TABLE OF CONTENTS

 



ARTICLE I         DEFINITIONS         Section 1.1 Definitions 1 Section 1.2
Construction 29       ARTICLE II         ORGANIZATION         Section 2.1
Formation 29 Section 2.2 Name 29 Section 2.3 Registered Office; Registered
Agent; Principal Office; Other Offices 29 Section 2.4 Purpose and Business 30
Section 2.5 Powers 30 Section 2.6 Term 30 Section 2.7 Title to Partnership
Assets 30       ARTICLE III         RIGHTS OF LIMITED PARTNERS         Section
3.1 Limitation of Liability 31 Section 3.2 Management of Business 31 Section 3.3
Outside Activities of the Limited Partners 31 Section 3.4 Rights of Limited
Partners 31       ARTICLE IV         CERTIFICATES; RECORD HOLDERS; TRANSFER OF
PARTNERSHIP INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS         Section 4.1
Certificates 32 Section 4.2 Mutilated, Destroyed, Lost or Stolen Certificates 33
Section 4.3 Record Holders 34 Section 4.4 Transfer Generally 34 Section 4.5
Registration and Transfer of Limited Partner Interests 34 Section 4.6 Transfer
of the General Partner’s General Partner Interest 36 Section 4.7 Restrictions on
Transfers 36 Section 4.8 Eligibility Certificates; Ineligible Holders 38 Section
4.9 Redemption of Partnership Interests of Ineligible Holders 40

 

 -i- 

  

 

ARTICLE V         CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS  
      Section 5.1 Organizational Contributions 41 Section 5.2 Contributions by
the General Partner and its Affiliates 41 Section 5.3 Contributions by Initial
Limited Partners 42 Section 5.4 Interest and Withdrawal 42 Section 5.5 Capital
Accounts 42 Section 5.6 Issuances of Additional Partnership Interests 46 Section
5.7 Conversion of Subordinated Units 47 Section 5.8 Limited Preemptive Right 47
Section 5.9 Splits and Combinations 48 Section 5.10 Fully Paid and
Non-Assessable Nature of Limited Partner Interests 49 Section 5.11 Issuance of
Common Units in Connection with Reset of Incentive Distribution Rights 49
Section 5.12 Establishment of Series A Preferred Units 51       ARTICLE VI      
  ALLOCATIONS AND DISTRIBUTIONS         Section 6.1 Allocations for Capital
Account Purposes 58 Section 6.2 Allocations for Tax Purposes 70 Section 6.3
Requirement and Characterization of Distributions; Distributions to Record
Holders 71 Section 6.4 Distributions of Available Cash from Operating Surplus 72
Section 6.5 Distributions of Available Cash from Capital Surplus 74 Section 6.6
Adjustment of Minimum Quarterly Distribution and Target Distribution Levels 74
Section 6.7 Special Provisions Relating to the Holders of Subordinated Units 75
Section 6.8 Special Provisions Relating to the Holders of Incentive Distribution
Rights 76 Section 6.9 Entity-Level Taxation 76       ARTICLE VII        
MANAGEMENT AND OPERATION OF BUSINESS         Section 7.1 Management 77 Section
7.2 Certificate of Limited Partnership 79 Section 7.3 Restrictions on the
General Partner’s Authority 79 Section 7.4 Reimbursement of the General Partner
80 Section 7.5 Outside Activities 81 Section 7.6 Loans from the General Partner;
Loans or Contributions from the Partnership or Group Members 82 Section 7.7
Indemnification 83 Section 7.8 Liability of Indemnitees 84 Section 7.9
Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties 85 Section 7.10 Other Matters Concerning the General Partner 87 Section
7.11 Purchase or Sale of Partnership Interests 87 Section 7.12 Registration
Rights of the General Partner and its Affiliates 88 Section 7.13 Reliance by
Third Parties  

 

 -ii- 

  

 

  ARTICLE VIII           BOOKS, RECORDS, ACCOUNTING AND REPORTS         Section
8.1 Records and Accounting 91 Section 8.2 Fiscal Year 91 Section 8.3 Reports 91
      ARTICLE IX         TAX MATTERS         Section 9.1 Tax Returns and
Information 92 Section 9.2 Tax Elections 92 Section 9.3 Tax Controversies 92
Section 9.4 Withholding; Tax Payments 93       ARTICLE X         ADMISSION OF
PARTNERS         Section 10.1 Admission of Limited Partners 93 Section 10.2
Admission of Substituted Limited Partners 94 Section 10.3 Admission of Successor
General Partner 95 Section 10.4 Amendment of Agreement and Certificate of
Limited Partnership 95       ARTICLE XI         WITHDRAWAL OR REMOVAL OF
PARTNERS         Section 11.1 Withdrawal of the General Partner 96 Section 11.2
Removal of the General Partner 98 Section 11.3 Interest of Departing General
Partner and Successor General Partner 98 Section 11.4 Termination of
Subordination Period, Conversion of Subordinated Units and Extinguishment of
Cumulative Common Unit Arrearages 100 Section 11.5 Withdrawal of Limited
Partners 100

 

 -iii- 

  

 

ARTICLE XII         DISSOLUTION AND LIQUIDATION         Section 12.1 Dissolution
100 Section 12.2 Continuation of the Business of the Partnership After
Dissolution 101 Section 12.3 Liquidator 101 Section 12.4 Liquidation 102 Section
12.5 Cancellation of Certificate of Limited Partnership 103 Section 12.6 Return
of Contributions 103 Section 12.7 Waiver of Partition 103 Section 12.8 Capital
Account Restoration 103       ARTICLE XIII         AMENDMENT OF PARTNERSHIP
AGREEMENT; MEETINGS; RECORD DATE         Section 13.1 Amendments to be Adopted
Solely by the General Partner 103 Section 13.2 Amendment Procedures 105 Section
13.3 Amendment Requirements 105 Section 13.4 Special Meetings 106 Section 13.5
Notice of a Meeting 107 Section 13.6 Record Date 107 Section 13.7 Adjournment
107 Section 13.8 Waiver of Notice; Approval of Meeting; Approval of Minutes 107
Section 13.9 Quorum and Voting 108 Section 13.10 Conduct of a Meeting 108
Section 13.11 Action Without a Meeting 108 Section 13.12 Right to Vote and
Related Matters 109 Section 13.13 Voting of Incentive Distribution Rights. 109  
    ARTICLE XIV         MERGER, CONSOLIDATION OR CONVERSION         Section 14.1
Authority 110 Section 14.2 Procedure for Merger, Consolidation or Conversion 110
Section 14.3 Approval by Limited Partners 112 Section 14.4 Certificate of Merger
114 Section 14.5 Effect of Merger, Consolidation or Conversion 114       ARTICLE
XV         RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS         Section 15.1 Right
to Acquire Limited Partner Interests 115

 

 -iv- 

  

 

  ARTICLE XVI           GENERAL PROVISIONS         SECTION 16.1 ADDRESSES AND
NOTICES; WRITTEN COMMUNICATIONS 116 SECTION 16.2 FURTHER ACTION 117 SECTION 16.3
BINDING EFFECT 117 SECTION 16.4 INTEGRATION 118 SECTION 16.5 CREDITORS 118
SECTION 16.6 WAIVER 118 SECTION 16.7 THIRD-PARTY BENEFICIARIES 118 SECTION 16.8
COUNTERPARTS 118 SECTION 16.9 APPLICABLE LAW; FORUM, VENUE AND JURISDICTION 118
SECTION 16.10 INVALIDITY OF PROVISIONS 119 SECTION 16.11 CONSENT OF PARTNERS 119
SECTION 16.12 FACSIMILE SIGNATURES 119



 

 -v- 

  

 

FOURTH AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF RHINO RESOURCE PARTNERS LP

 

THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF RHINO
RESOURCE PARTNERS LP dated as of December 30, 2016, is entered into by and
between Rhino GP LLC, a Delaware limited liability company, as the General
Partner, and any other Persons who are or become Partners in the Partnership or
parties hereto as provided herein.

 

WHEREAS, the General Partner entered into that certain Third Amended and
Restated Agreement of Limited Partnership dated as of December 30, 2015 (the
“Third A/R Partnership Agreement”);

 

WHEREAS, pursuant to Section 13.1(g) of the Third A/R Partnership Agreement, the
General Partner has the authority to adopt any amendments to the Third A/R
Partnership Agreement that the General Partner determines to be necessary or
appropriate in connection with the creation, authorization or issuance of any
class or series of Partnership Interests and options, rights, warrants and
appreciation rights relating to the Partnership Interests pursuant to Section
5.6 without the approval of any Limited Partner or Assignee;

 

WHEREAS, the General Partner has determined that it is in the best interests of
the Partnership for the Partnership to enter into that certain Series A
Preferred Unit Purchase Agreement, by and among the Partnership, Weston Energy
LLC, a Delaware limited liability company (“Weston”), and the other parties
thereto, if any, dated as of December 30, 2016 pursuant to which, among other
things, Weston and such other parties, if any, will purchase an aggregate of up
to 1,500,000 Series A Preferred Units (as hereinafter defined); and

 

WHEREAS, the General Partner is adopting this Fourth Amended and Restated
Agreement of Limited Partnership of the Partnership, dated as of December 30,
2016, in connection with the creation, authorization and issuance of the Series
A Preferred Units.

 

NOW, THEREFORE, the General Partner does hereby amend and restate the Third A/R
Partnership Agreement to provide in its entirety as follows:

 

Article I

 

DEFINITIONS

 

Section 1.1 Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.

 

“2015 10-K” means the Partnership’s annual report on Form 10-K for the fiscal
year ended December 31, 2015, filed by the Partnership with the Commission on
March 25, 2016.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 1 

  

 

“Acquisition” means any transaction in which any Group Member acquires (through
an asset acquisition, merger, stock acquisition or other form of investment)
control over all or a portion of the assets, properties or business of another
Person for the purpose of increasing or expanding, for a period exceeding the
short-term, the operating capacity of the Partnership Group from the operating
capacity of the Partnership Group existing immediately prior to such
transaction. For purposes of this definition, the short-term generally refers to
a period not exceeding 12 months.

 

“Additional Book Basis” means the portion of any remaining Carrying Value of an
Adjusted Property that is attributable to positive adjustments made to such
Carrying Value as a result of Book-Up Events. For purposes of determining the
extent that Carrying Value constitutes Additional Book Basis:

 

(a) Any negative adjustment made to the Carrying Value of an Adjusted Property
as a result of either a Book-Down Event or a Book-Up Event shall first be deemed
to offset or decrease that portion of the Carrying Value of such Adjusted
Property that is attributable to any prior positive adjustments made thereto
pursuant to a Book-Up Event or Book-Down Event.

 

(b) If Carrying Value that constitutes Additional Book Basis is reduced as a
result of a Book-Down Event and the Carrying Value of other property is
increased as a result of such Book-Down Event, an allocable portion of any such
increase in Carrying Value shall be treated as Additional Book Basis; provided,
that the amount treated as Additional Book Basis pursuant hereto as a result of
such Book-Down Event shall not exceed the amount by which the Aggregate
Remaining Net Positive Adjustments after such Book-Down Event exceeds the
remaining Additional Book Basis attributable to all of the Partnership’s
Adjusted Property after such Book-Down Event (determined without regard to the
application of this clause (b) to such Book-Down Event).

 

“Additional Book Basis Derivative Items” means any Book Basis Derivative Items
that are computed with reference to Additional Book Basis. To the extent that
the Additional Book Basis attributable to all of the Partnership’s Adjusted
Property as of the beginning of any taxable period exceeds the Aggregate
Remaining Net Positive Adjustments as of the beginning of such period (the
“Excess Additional Book Basis”), the Additional Book Basis Derivative Items for
such period shall be reduced by the amount that bears the same ratio to the
amount of Additional Book Basis Derivative Items determined without regard to
this sentence as the Excess

 

Additional Book Basis bears to the Additional Book Basis as of the beginning of
such period. With respect to a Disposed of Adjusted Property, the Additional
Book Basis Derivative items shall be the amount of Additional Book Basis taken
into account in computing gain or loss from the disposition of such Disposed of
Adjusted Property.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 2 

  

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each taxable period of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and (b)
decreased by (i) the amount of all losses and deductions that, as of the end of
such taxable period, are reasonably expected to be allocated to such Partner in
subsequent taxable periods under Sections 704(e)(2) and 706(d) of the Code and
Treasury Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all
distributions that, as of the end of such taxable period, are reasonably
expected to be made to such Partner in subsequent taxable periods in accordance
with the terms of this Agreement or otherwise to the extent they exceed
offsetting increases to such Partner’s Capital Account that are reasonably
expected to occur during (or prior to) the taxable period in which such
distributions are reasonably expected to be made (other than increases as a
result of a minimum gain chargeback pursuant to Section 6.1(d)(i) or
6.1(d)(ii)). The foregoing definition of Adjusted Capital Account is intended to
comply with the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith. The “Adjusted Capital Account”
of a Partner in respect of any Partnership Interest shall be the amount that
such Adjusted Capital Account would be if such Partnership Interest were the
only interest in the Partnership held by such Partner from and after the date on
which such Partnership Interest was first issued.

 

“Adjusted Operating Surplus” means, with respect to any period, (a) Operating
Surplus generated with respect to such period; (b) less (i) the amount of any
net increase in Working Capital Borrowings (or the Partnership’s proportionate
share of any net increase in Working Capital Borrowings in the case of
Subsidiaries that are not wholly owned) with respect to that period; and (ii)
the amount of any net decrease in cash reserves (or the Partnership’s
proportionate share of any net decrease in cash reserves in the case of
Subsidiaries that are not wholly owned) for Operating Expenditures with respect
to such period not relating to an Operating Expenditure made with respect to
such period; and (c) plus (i) the amount of any net decrease in Working Capital
Borrowings (or the Partnership’s proportionate share of any net decrease in
Working Capital Borrowings in the case of Subsidiaries that are not wholly
owned) with respect to that period; (ii) the amount of any net increase in cash
reserves (or the Partnership’s proportionate share of any net increase in cash
reserves in the case of Subsidiaries that are not wholly owned) for Operating
Expenditures with respect to such period required by any debt instrument for the
repayment of principal, interest or premium; and (iii) any net decrease made in
subsequent periods in cash reserves for Operating Expenditures initially
established with respect to such period to the extent such decrease results in a
reduction in Adjusted Operating Surplus in subsequent periods pursuant to clause
(b)(ii) above. Adjusted Operating Surplus does not include that portion of
Operating Surplus included in clause (a)(i) of the definition of Operating
Surplus.

 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d)(i) or 5.5(d)(ii).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 3 

  

 

“Aggregate Quantity of IDR Reset Common Units” is defined in Section 5.11(a).

 

“Aggregate Remaining Net Positive Adjustments” means, as of the end of any
taxable period, the sum of the Remaining Net Positive Adjustments of all the
Partners.

 

“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of Section
6.1, including a Curative Allocation (if appropriate to the context in which the
term “Agreed Allocation” is used).

 

“Agreed Value” of any Contributed Property means the fair market value of such
property at the time of contribution and in the case of an Adjusted Property,
the fair market value of such Adjusted Property on the date of the revaluation
event as described in Section 5.5(d), in both cases as determined by the General
Partner. In making such determination, the General Partner shall use such method
as it determines to be appropriate.

 

“Agreement” means this Fourth Amended and Restated Agreement of Limited
Partnership of Rhino Resource Partners LP, as it may be amended, supplemented or
restated from time to time.

 

“Assignee” means a Person to whom one or more Limited Partner Interests have
been transferred in a manner permitted under this Agreement, but who has not
been admitted as a Substituted Limited Partner.

 

“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, general partner or managing member or is, directly or indirectly, the
owner of 20% or more of any class of voting stock or other voting interest; (b)
any trust or other estate in which such Person has at least a 20% beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity; and (c) any relative or spouse of such Person, or any relative of such
spouse, who has the same principal residence as such Person.

 

“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:

 

(a) the sum of (i) all cash and cash equivalents (including amounts available
for working capital purposes under a credit facility, commercial paper facility
or other similar financing arrangement) of the Partnership Group (or the
Partnership’s proportionate share of cash and cash equivalents in the case of
Subsidiaries that are not wholly owned) on hand at the end of such Quarter, and
(ii) if the General Partner so determines, all or any portion of any additional
cash and cash equivalents of the Partnership Group (or the Partnership’s
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) on hand on the date of determination of Available
Cash with respect to such Quarter resulting from Working Capital Borrowings made
subsequent to the end of such Quarter, less

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 4 

  

 

(b) the amount of any cash reserves established by the General Partner (or the
Partnership’s proportionate share of cash reserves in the case of Subsidiaries
that are not wholly owned) to (i) provide for the proper conduct of the business
of the Partnership Group (including reserves for future capital expenditures and
for anticipated future credit needs of the Partnership Group) subsequent to such
Quarter, (ii) comply with applicable law or any loan agreement, security
agreement, mortgage, debt instrument or other agreement or obligation to which
any Group Member is a party or by which it is bound or its assets are subject or
(iii) provide funds for distributions under Section 6.4 or 6.5 in respect of any
one or more of the next four Quarters;

 

provided, however, that the General Partner may not establish cash reserves
pursuant to clause (iii) above if the effect of such reserves would be that the
Partnership is unable to distribute the Minimum Quarterly Distribution on all
Common Units, plus any Cumulative Common Unit Arrearage on all Common Units,
with respect to such Quarter; and, provided further, that disbursements made by
a Group Member or cash reserves established, increased or reduced after the end
of such Quarter but on or before the date of determination of Available Cash
with respect to such Quarter shall be deemed to have been made, established,
increased or reduced, for purposes of determining Available Cash, within such
Quarter if the General Partner so determines.

 

Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.

 

“Board of Directors” means, with respect to the Board of Directors of the
General Partner, its board of directors or board of managers, as applicable, if
a corporation or limited liability company, or if a limited partnership, the
board of directors or board of managers of the general partner of the General
Partner.

 

“Book Basis Derivative Items” means any item of income, deduction, gain or loss
that is computed with reference to the Carrying Value of an Adjusted Property
(e.g., depreciation, depletion, or gain or loss with respect to an Adjusted
Property).

 

“Book-Down Event” means an event that triggers a negative adjustment to the
Capital Accounts of the Partners pursuant to Section 5.5(d).

 

“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to Section
5.5 and the hypothetical balance of such Partner’s Capital Account computed as
if it had been maintained strictly in accordance with federal income tax
accounting principles.

 

“Book-Up Event” means an event that triggers a positive adjustment to the
Capital Accounts of the Partners pursuant to Section 5.5(d).

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 5 

  

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Kentucky shall not be regarded as a Business Day.

 

“CAM Mining” means CAM Mining, LLC, a Delaware limited liability company and a
Subsidiary of the Partnership.

 

“CAM Mining Free Cash Flow” means, for each Series A Distribution Period:

 

(a) the total revenue of the Central Appalachia Business Segment for such Series
A Distribution Period, determined using the same principles and methodology used
to determine the “total revenues” for the Central Appalachia Business Segment
for the year ended December 31, 2015 in the 2015 10-K, minus

 

(b) cost of operations (exclusive of depreciation, depletion and amortization)
for the Central Appalachia Business Segment for such Series A Distribution
Period, determined using the same principles and methodology used to determine
the “cost of operations (exclusive of depreciation, depletion and amortization)”
for the Central Appalachia Business Segment for the year ended December 31, 2015
in the 2015 10-K, minus

 

(c) an amount equal to (i) $6.50, multiplied by (ii) the aggregate number of met
coal and steam coal tons sold by the Partnership from the Central Appalachia
Business Segment for such Series A Distribution Period, determined using the
same principles and methodology used to determine the aggregate number of met
coal and steam coal tons sold by the Partnership from the Central Appalachia
Business Segment for the year ended December 31, 2015 in the 2015 10-K.

 

“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.5. The “Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.

 

“Capital Contribution” means any cash, cash equivalents or the Net Agreed Value
of Contributed Property that a Partner contributes to the Partnership or that is
contributed or deemed contributed to the Partnership on behalf of a Partner
(including, in the case of an underwritten offering of Units, the amount of any
underwriting discounts or commissions).

 

“Capital Improvement” means any (a) addition or improvement to the capital
assets owned by any Group Member, (b) acquisition of existing, or the
construction of new or the improvement or replacement of existing, capital
assets or (c) capital contribution by a Group Member to a Person that is not a
Subsidiary in which a Group Member has an equity interest, or after such capital
contribution will have an equity interest, to fund such Group Member’s pro rata
share of the cost of the addition or improvement to or the acquisition of
existing, or the construction of new or the improvement or replacement of
existing, capital assets by such Person, in each case if such addition,
improvement, replacement, acquisition or construction is made to increase for a
period longer than the short-term the operating capacity of the Partnership
Group, in the case of clauses (a) and (b), or such Person, in the case of clause
(c), from the operating capacity of the Partnership Group or such Person, as the
case may be, existing immediately prior to such addition, improvement,
replacement, acquisition or construction. For purposes of this definition, the
short-term generally refers to a period not exceeding 12 months.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 6 

  

 

“Capital Surplus” means Available Cash distributed by the Partnership in excess
of Operating Surplus, as described in Section 6.3(a).

 

“Carrying Value” means (a) with respect to a Contributed Property or Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and cost recovery deductions charged to the Partners’
and Assignees’ Capital Accounts in respect of such property, and (b) with
respect to any other Partnership property, the adjusted basis of such property
for federal income tax purposes, all as of the time of determination; provided
that the Carrying Value of any property shall be adjusted from time to time in
accordance with Sections 5.5(d)(i) and 5.5(d)(ii) and to reflect changes,
additions or other adjustments to the Carrying Value for dispositions and
acquisitions of Partnership properties, as deemed appropriate by the General
Partner.

 

“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable for actual fraud or
willful misconduct in its capacity as a general partner of the Partnership.

 

“Central Appalachia Business Segment” means the business segment described as
the Central Appalachia business segment in the Partnership’s 2015 10-K.

 

“Certificate” means (a) a certificate (i) substantially in the form of Exhibit A
to this Agreement, (ii) issued in global form in accordance with the rules and
regulations of the Depositary or (iii) in such other form as may be adopted by
the General Partner, issued by the Partnership evidencing ownership of one or
more Common Units or (b) a certificate, in such form as may be adopted by the
General Partner, issued by the Partnership evidencing ownership of one or more
other Partnership Interests.

 

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.

 

“Citizenship Certification” means a properly completed certificate in such form
as may be specified by the General Partner by which an Assignee or a Limited
Partner certifies that he (and if he is a nominee holding for the account of
another Person, that to the best of his knowledge such other Person) is an
Eligible Citizen Holder.

 

“claim” (as used in Section 7.12(c)) is defined in Section 7.12(c).

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 7 

  

 

“Closing Date” means the first date on which Common Units are sold by the
Partnership to the Underwriters pursuant to the provisions of the Underwriting
Agreement.

 

“Closing Price” means, in respect of any class of Limited Partner Interests, as
of the date of determination, the last sale price on such day, regular way, or
in case no such sale takes place on such day, the average of the closing bid and
asked prices on such day, regular way, in either case as reported in the
principal consolidated transaction reporting system with respect to securities
listed or admitted to trading on the principal National Securities Exchange on
which the respective Limited Partner Interests are listed or admitted to trading
or, if such Limited Partner Interests are not listed or admitted to trading on
any National Securities Exchange, the last quoted price on such day or, if not
so quoted, the average of the high bid and low asked prices on such day in the
over-the-counter market, as reported by the primary reporting system then in use
in relation to such Limited Partner Interests of such class, or, if on any such
day such Limited Partner Interests of such class are not quoted by any such
organization, the average of the closing bid and asked prices on such day as
furnished by a professional market maker making a market in such Limited Partner
Interests of such class selected by the General Partner, or if on any such day
no market maker is making a market in such Limited Partner Interests of such
class, the fair value of such Limited Partner Interests on such day as
determined by the General Partner.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

 

“Combined Interest” is defined in Section 11.3(a).

 

“Commences Commercial Service” means the date a Capital Improvement is first put
into commercial service following completion of construction, acquisition,
development and testing, as applicable.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Unit” means a Partnership Interest representing a fractional part of the
Partnership Interests of all Limited Partners and Assignees, and having the
rights and obligations specified with respect to Common Units in this Agreement.
Except as provided in Section 5.12(b)(ii), the term “Common Unit” does not refer
to or include any Subordinated Unit or Series A Preferred Unit prior to its
conversion into a Common Unit pursuant to the terms hereof.

 

“Common Unit Arrearage” means, with respect to any Common Unit, whenever issued,
with respect to any Quarter within the Subordination Period, the excess, if any,
of (a) the Minimum Quarterly Distribution with respect to a Common Unit in
respect of such Quarter over (b) the sum of all Available Cash distributed with
respect to a Common Unit in respect of such Quarter pursuant to Section
6.4(a)(i).

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 8 

  

 

“Conflicts Committee” means a committee of the Board of Directors of the General
Partner composed entirely of two or more directors, each of whom (a) is not an
officer or employee of the General Partner or an officer, director or employee
of any Person controlling the General Partner, (b) is not a holder of any
ownership interest in the General Partner and (c) meets the independence
standards required of directors who serve on an audit committee of a board of
directors established by the Securities Exchange Act and the rules and
regulations of the Commission thereunder and by the National Securities Exchange
or the over-the-counter market on which any class of Partnership Interests is
listed or admitted to trading.

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property shall no longer constitute a
Contributed Property, but shall be deemed an Adjusted Property.

 

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of September 29, 2010, among the General Partner,
the Partnership, Rhino Energy Holdings and certain other parties, together with
the additional conveyance documents and instruments contemplated or referenced
thereunder, as such may be amended, supplemented or restated from time to time.

 

“Conversion Unit” has the meaning assigned to such term in Section 6.1(d)(xiii).

 

“Convertible Securities” has the meaning assigned to such term in Section
5.12(b)(iii)(C).

 

“Cumulative Common Unit Arrearage” means, with respect to any Common Unit,
whenever issued, and as of the end of any Quarter, the excess, if any, of (a)
the sum of the Common Unit Arrearages with respect to an Initial Common Unit for
each of the Quarters within the Subordination Period ending on or before the
last day of such Quarter over (b) the sum of any distributions theretofore made
pursuant to Section 6.4(a)(ii) and the second sentence of Section 6.5 with
respect to an Initial Common Unit (including any distributions to be made in
respect of the last of such Quarters).

 

“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xii).

 

“Current Market Price” means, in respect of any class of Limited Partner
Interests, as of the date of determination, the average of the daily Closing
Prices per Limited Partner Interest of such class for the 20 consecutive Trading
Days immediately prior to such date.

 

“Deferred Issuance and Distribution” means both (a) the issuance by the
Partnership of a number of additional Common Units that is equal to the excess,
if any, of (x) 486,600 minus (y) the aggregate number, if any, of Common Units
actually purchased by and issued to the Underwriters pursuant to the
Over-Allotment Option on the Option Closing Date(s), and (b) reimbursement(s) of
pre-formation capital expenditures in an amount equal to the total amount of
cash, if any, contributed by the Underwriters to the Partnership on or in
connection with any Option Closing Date with respect to Common Units issued by
the Partnership upon the applicable exercise of the Over-Allotment Option in
accordance with Section 5.3(b), if any.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 9 

  

 

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.

 

“Departing General Partner” means a former General Partner from and after the
effective date of any withdrawal or removal of such former General Partner
pursuant to Section 11.1 or 11.2.

 

“Depositary” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.

 

“Disposed of Adjusted Property” has the meaning assigned to such term in Section
6.1(d)(xiv)(B).

 

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation Section
1.752-2(a).

 

“Eligible Citizen Holder” means a Limited Partner or Assignee whose nationality,
citizenship or other related status would not, in the determination of the
General Partner, create a substantial risk of cancellation or forfeiture of any
property in which a Group Member has an interest.

 

“Eligibility Certification” means a Citizenship Certification or a Rate
Eligibility Certification.

 

“Estimated Incremental Quarterly Tax Amount” is defined in Section 6.9.

 

“Estimated Maintenance Capital Expenditures” means an estimate made in good
faith by the Board of Directors (with the concurrence of the Conflicts
Committee) of the average quarterly Maintenance Capital Expenditures that the
Partnership will need to incur over the long term to maintain the operating
capacity of the Partnership Group (including the Partnership’s proportionate
share of the average quarterly Maintenance Capital Expenditures of its
Subsidiaries that are not wholly owned) existing at the time the estimate is
made. The Board of Directors (with the concurrence of the Conflicts Committee)
will be permitted to make such estimate in any manner it determines reasonable.
The estimate will be made at least annually and whenever an event occurs that is
likely to result in a material adjustment to the amount of future Estimated
Maintenance Capital Expenditures. The Partnership shall disclose to its Partners
any change in the amount of Estimated Maintenance Capital Expenditures in its
reports made in accordance with Section 8.3 to the extent not previously
disclosed. Any adjustments to Estimated Maintenance Capital Expenditures shall
be prospective only.

 

“Event of Withdrawal” is defined in Section 11.1(a).

 

“Excess Distribution” is defined in Section 6.1(d)(iii)(A).

 

“Excess Distribution Unit” is defined in Section 6.1(d)(iii)(A).

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 10 

  

 

“Expansion Capital Expenditures” means cash expenditures for Acquisitions or
Capital Improvements, and shall not include Maintenance Capital Expenditures or
Investment Capital Expenditures. Expansion Capital Expenditures shall include
interest (and related fees) on debt incurred to finance the construction of a
Capital Improvement and paid in respect of the period beginning on the date that
a Group Member enters into a binding obligation to commence construction of a
Capital Improvement and ending on the earlier to occur of the date that such
Capital Improvement Commences Commercial Service and the date that such Capital
Improvement is abandoned or disposed of. Debt incurred to fund such construction
period interest payments or to fund distributions on equity issued (including
incremental Incentive Distributions related thereto) to fund the construction of
a Capital Improvement as described in clause (a)(iv) of the definition of
Operating Surplus shall also be deemed to be debt incurred to finance the
construction of a Capital Improvement. Where capital expenditures are made in
part for Expansion Capital Expenditures and in part for other purposes, the
General Partner shall determine the allocation between the amounts paid for
each.

 

“Final Subordinated Units” is defined in Section 6.1(d)(x)(A).

 

“First Liquidation Target Amount” is defined in Section 6.1(c)(i)(E).

 

“First Target Distribution” means $0.51175 per Unit per Quarter (or, with
respect to periods of less than a full fiscal quarter, it means the product of
such amount multiplied by a fraction of which the numerator is the number of
days in such period, and the denominator is the total number of days in such
quarter), subject to adjustment in accordance with Sections 5.11, 6.6 and 6.9.

 

“Fully Diluted Weighted Average Basis” means, when calculating the number of
Outstanding Units for any period, a basis that includes (1) the weighted average
number of Outstanding Units plus (2) all Partnership Interests and options,
rights, warrants, phantom units and appreciation rights relating to an equity
interest in the Partnership (a) that are convertible into or exercisable or
exchangeable for Units or for which Units are issuable, each case that are
senior to or pari passu with the Subordinated Units, (b) whose conversion,
exercise or exchange price is less than the Current Market Price on the date of
such calculation, (c) that may be converted into or exercised or exchanged for
such Units prior to or during the Quarter immediately following the end of the
period for which the calculation is being made without the satisfaction of any
contingency beyond the control of the holder other than the payment of
consideration and the compliance with administrative mechanics applicable to
such conversion, exercise or exchange and (d) that were not converted into or
exercised or exchanged for such Units during the period for which the
calculation is being made; provided, however, that for purposes of determining
the number of Outstanding Units on a Fully Diluted Weighted Average Basis when
calculating whether the Subordination Period has ended or the Subordinated Units
are entitled to convert into Common Units pursuant to Section 5.7, such
Partnership Interests, options, rights, warrants and appreciation rights shall
be deemed to have been Outstanding Units only for the four Quarters that
comprise the last four Quarters of the measurement period; provided, further,
that if consideration will be paid to any Group Member in connection with such
conversion, exercise or exchange, the number of Units to be included in such
calculation shall be that number equal to the difference between (i) the number
of Units issuable upon such conversion, exercise or exchange and (ii) the number
of Units that such consideration would purchase at the Current Market Price.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 11 

  

 

“General Partner” means Rhino GP LLC, a Delaware limited liability company, and
its successors and permitted assigns that are admitted to the Partnership as
general partner of the Partnership, in its capacity as general partner of the
Partnership (except as the context otherwise requires).

 

“General Partner Interest” means the ownership interest of the General Partner
in the Partnership (in its capacity as a general partner without reference to
any Limited Partner Interest held by it) and includes any and all benefits to
which the General Partner is entitled as provided in this Agreement, together
with all obligations of the General Partner to comply with the terms and
provisions of this Agreement.

 

“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction.

 

“Group” means a Person that with or through any of its Affiliates or Associates
has any contract, arrangement, understanding or relationship for the purpose of
acquiring, holding, voting (except voting pursuant to a revocable proxy or
consent given to such Person in response to a proxy or consent solicitation made
to 10 or more Persons), exercising investment power or disposing of any
Partnership Interests with any other Person that beneficially owns, or whose
Affiliates or Associates beneficially own, directly or indirectly, Partnership
Interests.

 

“Group Member” means a member of the Partnership Group.

 

“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.

 

“Hedge Contract” means any exchange, swap, forward, cap, floor, collar, option
or other similar agreement or arrangement entered into for the purpose of
reducing the exposure of the Partnership Group to fluctuations in interest rates
or the price of hydrocarbons, other than for speculative purposes.

 

“Holder” as used in Section 7.12, is defined in Section 7.12(a).

 

“IDR Reset Common Unit” has the meaning assigned to such term in Section
5.11(a).

 

“IDR Reset Election” is defined in Section 5.11(a).

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 12 

  

 

“Incentive Distribution Right” means a non-voting Limited Partner Interest which
will confer upon the holder thereof only the rights and obligations specifically
provided in this Agreement with respect to Incentive Distribution Rights (and no
other rights otherwise available to or other obligations of a holder of a
Partnership Interest). Notwithstanding anything in this Agreement to the
contrary, the holder of an Incentive Distribution Right shall not be entitled to
vote such Incentive Distribution Right on any Partnership matter except as may
otherwise be required by law.

 

“Incentive Distributions” means any amount of cash distributed to the holders of
the Incentive Distribution Rights pursuant to Section 6.4.

 

“Incremental Income Taxes” is defined in Section 6.9.

 

“Indemnified Persons” is defined in Section 7.12(c).

 

“Indemnitee” means (a) any General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a manager, managing
member, director, officer, employee, agent, fiduciary or trustee of any Group
Member, a General Partner, any Departing General Partner or any of their
respective Affiliates, (e) any Person who is or was serving at the request of a
General Partner, any Departing General Partner or any of their respective
Affiliates as an officer, director, manager, managing member, employee, agent,
fiduciary or trustee of another Person owing a fiduciary duty to any Group
Member; provided that a Person shall not be an Indemnitee by reason of
providing, on a fee-for-services basis, trustee, fiduciary or custodial
services, (f) any Person who controls a General Partner or Departing General
Partner and (g) any Person the General Partner designates as an “Indemnitee” for
purposes of this Agreement because such Person’s service, status or relationship
exposes such Person to potential claims, demands, actions, suits or proceedings
relating to the Partnership Group’s business and affairs.

 

“Ineligible Citizen Holder” means a Person whom the General Partner has
determined does not constitute an Eligible Citizen Holder and as to whose
Partnership Interest the General Partner has become the substitute Limited
Partner, pursuant to Section 4.8(a).

 

“Ineligible Holder” means an Ineligible Citizen Holder or a Rate Ineligible
Holder.

 

“Initial Common Units” means the Common Units sold in the Initial Offering.

 

“Initial Limited Partners” means the Organizational Limited Partner (with
respect to the Common Units and Subordinated Units received by it pursuant to
Section 5.2), the General Partner (with respect to the Incentive Distribution
Rights) and the Underwriters, in each case upon being admitted to the
Partnership in accordance with Section 10.1.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 13 

  

 

“Initial Offering” means the initial offering and sale of Common Units to the
public, as described in the Registration Statement, including any Common Units
issued pursuant to the exercise of the Over-Allotment Option.

 

“Initial Unit Price” means (a) with respect to the Common Units and the
Subordinated Units, the initial public offering price per Common Unit at which
the Underwriters offered the Common Units to the public for sale as set forth on
the cover page of the prospectus included as part of the Registration Statement
and first issued at or after the time the Registration Statement first became
effective, (b) with respect to each Series A Preferred Unit, $10.00 or (c) with
respect to any other class or series of Units, the price per Unit at which such
class or series of Units is initially sold by the Partnership, as determined by
the General Partner, in each case adjusted as the General Partner determines to
be appropriate to give effect to any distribution, subdivision or combination of
Units.

 

“Interim Capital Transactions” means the following transactions if they occur
prior to the Liquidation Date: (a) borrowings, refinancings or refundings of
indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account or for a deferred purchase price in the ordinary
course of business) by any Group Member and sales of debt securities of any
Group Member; (b) sales of equity interests of any Group Member (including the
Common Units sold to the Underwriters in the Initial Offering or pursuant to the
exercise of the Over-Allotment Option), (c) sales or other voluntary or
involuntary dispositions of any assets of any Group Member other than (i) sales
or other dispositions of inventory, accounts receivable and other assets in the
ordinary course of business, and (ii) sales or other dispositions of assets as
part of normal retirements or replacements and (d) capital contributions
received.

 

“Investment Capital Expenditures” means capital expenditures other than
Maintenance Capital Expenditures and Expansion Capital Expenditures.

 

“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.

 

“Limited Partner” means, unless the context otherwise requires, (a) each Initial
Limited Partner, each additional Person that becomes a Limited Partner pursuant
to the terms of this Agreement and any Departing General Partner upon the change
of its status from General Partner to Limited Partner pursuant to Section 11.3,
in each case, in such Person’s capacity as a limited partner of the Partnership
and (b) solely for purposes of Articles V, VI, VII, IX and XII, each Assignee;
provided, however, that when the term “Limited Partner” is used herein in the
context of any vote or other approval, including Articles XIII and XIV, such
term shall not, solely for such purpose, include any holder of an Incentive
Distribution Right (solely with respect to its Incentive Distribution Rights and
not with respect to any other Limited Partner Interest held by such Person)
except as may otherwise be required by law.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 14 

  

 

“Limited Partner Interest” means the ownership interest of a Limited Partner or
Assignee in the Partnership, which may be evidenced by Common Units,
Subordinated Units, Series A Preferred Units, Incentive Distribution Rights or
other Partnership Interests or a combination thereof or interest therein, and
includes any and all benefits to which such Limited Partner or Assignee is
entitled as provided in this Agreement, together with all obligations of such
Limited Partner or Assignee to comply with the terms and provisions of this
Agreement; provided, however, that when the term “Limited Partner Interest” is
used herein in the context of any vote or other approval, including Articles
XIII and XIV, such term shall not, solely for such purpose, include any
Incentive Distribution Right except as may otherwise be required by law.

 

“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made, and (b) in the case of any other event giving rise to the
dissolution of the Partnership, the date on which such event occurs.

 

“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.

 

“LTIP” means the Long-Term Incentive Plan of the General Partner, as may be
amended, or any equity compensation plan successor thereto.

 

“Maintenance Capital Expenditures” means cash expenditures (including
expenditures for the addition or improvement to or replacement of the capital
assets owned by any Group Member or for the acquisition of existing, or the
construction or development of new, capital assets) if such expenditures are
made to maintain, including for a period longer than the short-term, the
operating capacity of the Partnership Group. Maintenance Capital Expenditures
shall not include (a) Expansion Capital Expenditures or (b) Investment Capital
Expenditures. Maintenance Capital Expenditures shall include interest (and
related fees) on debt incurred and distributions on equity issued, other than
equity issued on the Closing Date or the Option Closing Date, in each case, to
finance the construction or development of a replacement asset and paid during
the period beginning on the date that a Group Member enters into a binding
obligation to commence constructing or developing a replacement asset and ending
on the earlier to occur of the date that such replacement asset Commences
Commercial Service and the date that such replacement asset is abandoned or
disposed of. Debt incurred to pay or equity issued, other than equity issued on
the Closing Date or the Option Closing Date, to fund construction or development
period interest payments, or such construction or development period
distributions on equity, shall also be deemed to be debt or equity, as the case
may be, incurred to finance the construction or development of a replacement
asset and the incremental Incentive Distributions paid relating to newly issued
equity shall be deemed to be distributions paid on equity issued to finance the
construction or development of a replacement asset. For purposes of this
definition, the short-term generally refers to a period not exceeding 12 months.

 

“Merger Agreement” is defined in Section 14.1.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 15 

  

 

“Minimum Quarterly Distribution” means $0.445 per Unit per Quarter (or with
respect to periods of less than a full fiscal quarter, it means the product of
such amount multiplied by a fraction of which the numerator is the number of
days in such period and the denominator is the total number of days in such
quarter), subject to adjustment in accordance with Sections 5.11, 6.6 and 6.9.

 

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act (or any successor to such
Section) and any other securities exchange (whether or not registered with the
Commission under Section 6(a) (or successor to such Section) of the Securities
Exchange Act) that the General Partner shall designate as a National Securities
Exchange for purposes of this Agreement.

 

“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any Liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed and (b) in the case of any property distributed to a Partner or
Assignee by the Partnership, the Partnership’s Carrying Value of such property
(as adjusted pursuant to Section 5.5(d)(ii)) at the time such property is
distributed, reduced by any Liability either assumed by such Partner or Assignee
upon such distribution or to which such property is subject at the time of
distribution.

 

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership’s items of loss and deduction (other
than those items taken into account in the computation of Net Termination Gain
or Net Termination Loss) for such taxable period. The items included in the
calculation of Net Income shall be determined in accordance with Section 5.5(b)
and shall not include any items specially allocated under Section 6.1(d);
provided, that the determination of the items that have been specially allocated
under Section 6.1(d) shall be made without regard to any reversal of such items
under Section 6.1(d)(xiv).

 

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership’s items of income and gain (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) for such taxable period. The items included in the calculation
of Net Loss shall be determined in accordance with Section 5.5(b) and shall not
include any items specially allocated under Section 6.1(d); provided, that the
determination of the items that have been specially allocated under Section
6.1(d) shall be made without regard to any reversal of such items under Section
6.1(d)(xiv).

 

“Net Positive Adjustments” means, with respect to any Partner, the excess, if
any, of the total positive adjustments over the total negative adjustments made
to the Capital Account of such Partner pursuant to Book-Up Events and Book-Down
Events.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 16 

  

 

“Net Termination Gain” means, for any taxable period, the sum, if positive, of
all items of income, gain, loss or deduction (determined in accordance with
Section 5.5(b)) that are (a) recognized (i) after the Liquidation Date or (ii)
upon the sale, exchange or other disposition of all or substantially all of the
assets of the Partnership Group, taken as a whole, in a single transaction or a
series of related transactions (excluding any disposition to a member of the
Partnership Group), or (b) deemed recognized by the Partnership pursuant to
Section 5.5(d); provided, however, the items included in the determination of
Net Termination Gain shall not include any items of income, gain or loss
specially allocated under Section 6.1(d).

 

“Net Termination Loss” means, for any taxable period, the sum, if negative, of
all items of income, gain, loss or deduction (determined in accordance with
Section 5.5(b)) that are (a) recognized (i) after the Liquidation Date or (ii)
upon the sale, exchange or other disposition of all or substantially all of the
assets of the Partnership Group, taken as a whole, in a single transaction or a
series of related transactions (excluding any disposition to a member of the
Partnership Group), or (b) deemed recognized by the Partnership pursuant to
Section 5.5(d); provided, however, items included in the determination of Net
Termination Loss shall not include any items of income, gain or loss specially
allocated under Section 6.1(d).

 

“Noncompensatory Option” has the meaning set forth in Treasury Regulation
Section 1.721-2(f).

 

“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.2(b) if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.

 

“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(b), are attributable to a Nonrecourse Liability.

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation Section
1.752-1(a)(2).

 

“Notice of Election to Purchase” is defined in Section 15.1(b).

 

“Notional General Partner Units” means notional units used solely to calculate
the General Partner’s Percentage Interest. Notional General Partner Units shall
not constitute “Units” for any purpose of this Agreement. There shall initially
be 506,000 Notional General Partner Units (resulting in the General Partner’s
Percentage Interest being 2% after giving effect to any exercise of the
Over-Allotment Option and the Deferred Issuance and Distribution). If the
General Partner makes additional Capital Contributions pursuant to Section
5.2(b) to maintain its Percentage Interest, the number of Notional General
Partner Units shall be increased proportionally to reflect the maintenance of
such Percentage Interest.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 17 

  

 

“Operating Expenditures” means all Partnership Group cash expenditures (or the
Partnership’s proportionate share of expenditures in the case of Subsidiaries
that are not wholly owned), including, but not limited to, taxes, reimbursements
of expenses of the General Partner and its Affiliates, payments made in the
ordinary course of business under any Hedge Contracts (provided that (i) with
respect to amounts paid in connection with the initial purchase of an Hedge
Contract, such amounts shall be amortized over the life of such Hedge Contract
and (ii) payments made in connection with the termination of any Hedge Contract
prior to the expiration of its stipulated settlement or termination date shall
be included in equal quarterly installments over the remaining scheduled life of
such Hedge Contract), officer compensation, repayment of Working Capital
Borrowings, debt service payments and Estimated Maintenance Capital
Expenditures, subject to the following:

 

(a)       repayments of Working Capital Borrowings deducted from Operating
Surplus pursuant to clause (b)(iii) of the definition of “Operating Surplus”
shall not constitute Operating Expenditures when actually repaid;

 

(b)       payments (including prepayments and prepayment penalties) of principal
of and premium on indebtedness other than Working Capital Borrowings shall not
constitute Operating Expenditures; and

 

(c)       Operating Expenditures shall not include (i) Expansion Capital
Expenditures, (ii) actual Maintenance Capital Expenditures, (iii) Investment
Capital Expenditures, (iv) payment of transaction expenses (including taxes)
relating to Interim Capital Transactions, (v) distributions to Partners (other
than distributions to Series A Preferred Holders) or (vi) repurchases of
Partnership Interests, other than repurchases of Partnership Interests to
satisfy obligations under employee benefit plans, or reimbursements of expenses
of the General Partner for such purchases. Where capital expenditures are made
in part for Maintenance Capital Expenditures and in part for other purposes, the
General Partner shall determine the allocation between the amounts paid for
each.

 

“Operating Surplus” means, with respect to any period ending prior to the
Liquidation Date, on a cumulative basis and without duplication,

 

(a)       the sum of (i) $25.0 million, (ii) all cash receipts of the
Partnership Group (or the Partnership’s proportionate share of cash receipts in
the case of Subsidiaries that are not wholly owned) for the period beginning on
the Closing Date and ending on the last day of such period, but excluding cash
receipts from Interim Capital Transactions and provided that cash receipts from
the termination of any Hedge Contract prior to the expiration of its stipulated
settlement or termination date shall be included in equal quarterly installments
over the remaining scheduled life of such Hedge Contract, (iii) all cash
receipts of the Partnership Group (or the Partnership’s proportionate share of
cash receipts in the case of Subsidiaries that are not wholly owned) after the
end of such period but on or before the date of determination of Operating
Surplus with respect to such period resulting from Working Capital Borrowings,
and (iv) the amount of cash distributions paid (including incremental Incentive
Distributions) on equity issued, other than equity issued on the Closing Date or
the Option Closing Date, to finance all or a portion of the construction,
acquisition or improvement of a Capital Improvement or replacement of a capital
asset and paid in respect of the period beginning on the date that the Group
Member enters into a binding obligation to commence the construction,
acquisition or improvement of a Capital Improvement or replacement of a capital
asset and ending on the earlier to occur of the date the Capital Improvement or
replacement capital asset Commences Commercial Service and the date that it is
abandoned or disposed of (equity issued, other than equity issued on the Closing
Date or the Option Closing Date, to fund the construction period interest
payments on debt incurred, or construction period distributions on equity
issued, to finance the construction, acquisition or improvement of a Capital
Improvement or replacement of a capital asset shall also be deemed to be equity
issued to finance the construction, acquisition or improvement of a Capital
Improvement or replacement of a capital asset for purposes of this clause (iv)),
less

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 18 

  

 

(b)       the sum of (i) Operating Expenditures for the period beginning on the
Closing Date and ending on the last day of such period; (ii) the amount of cash
reserves established by the General Partner (or the Partnership’s proportionate
share of cash reserves in the case of Subsidiaries that are not wholly owned) to
provide funds for future Operating Expenditures; (iii) all Working Capital
Borrowings not repaid within twelve months after having been incurred and (iv)
any cash loss realized on disposition of an Investment Capital Expenditure;

 

provided, however, that disbursements made (including contributions to a Group
Member or disbursements on behalf of a Group Member) or cash reserves
established, increased or reduced after the end of such period but on or before
the date of determination of Available Cash with respect to such period shall be
deemed to have been made, established, increased or reduced, for purposes of
determining Operating Surplus, within such period if the General Partner so
determines.

 

Notwithstanding the foregoing, “Operating Surplus” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero. Cash receipts from an Investment Capital Expenditure shall be treated as
cash receipts only to the extent they are a return on principal, but in no event
shall a return of principal be treated as cash receipts.

 

“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner.

 

“Option Closing Date” means the date or dates on which any Common Units are sold
by the Partnership to the Underwriters upon exercise of the Over-Allotment
Option.

 

“Organizational Limited Partner” means Rhino Energy Holdings LLC, a Delaware
limited liability company, in its capacity as the organizational limited partner
of the Partnership pursuant to this Agreement.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 19 

  

 

“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding on the
Partnership’s books and records as of the date of determination; provided,
however, that if at any time any Person or Group (other than the General Partner
or its Affiliates) beneficially owns 20% or more of the Outstanding Partnership
Interests of any class then Outstanding, none of the Partnership Interests owned
by such Person or Group shall be voted on any matter and shall not be considered
to be Outstanding when sending notices of a meeting of Limited Partners to vote
on any matter (unless otherwise required by law), calculating required votes,
determining the presence of a quorum or for other similar purposes under this
Agreement, except that Partnership Interests so owned shall be considered to be
Outstanding for purposes of Section 11.1(b)(iv) (such Partnership Interests
shall not, however, be treated as a separate class of Partnership Interests for
purposes of this Agreement or the Delaware Act); provided, further, that the
foregoing limitation shall not apply to (i) any Person or Group who acquired 20%
or more of the Outstanding Partnership Interests of any class then Outstanding
directly from the General Partner or its Affiliates (other than the
Partnership), (ii) any Person or Group who acquired 20% or more of the
Outstanding Partnership Interests of any class then Outstanding directly or
indirectly from a Person or Group described in clause (i) provided that, at or
prior to such acquisition, the General Partner shall have notified such Person
or Group in writing that such limitation shall not apply, or (iii) any Person or
Group who acquired 20% or more of any Partnership Interests issued by the
Partnership provided that, at or prior to such acquisition, the General Partner
shall have notified such Person or Group in writing that such limitation shall
not apply.

 

“Over-Allotment Option” means the over-allotment option granted to the
Underwriters by the Partnership pursuant to the Underwriting Agreement.

 

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).

 

“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation Section
1.704-2(i), are attributable to a Partner Nonrecourse Debt.

 

“Partners” means the General Partner and the Limited Partners.

 

“Partnership” means Rhino Resource Partners LP, a Delaware limited partnership.

 

“Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.

 

“Partnership Interest” means any class or series of equity interest in the
Partnership (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in the Partnership), including Common Units,
Subordinated Units, Series A Preferred Units and Incentive Distribution Rights.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 20 

  

 

“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Percentage Interest” means as of any date of determination (a) as to the
General Partner, with respect to the General Partner Interest (calculated based
upon a number of Notional General Partner Units), and as to any Unitholder with
respect to Units, the product obtained by multiplying (i) 100% less the
percentage applicable to clause (b) below by (ii) the quotient obtained by
dividing (A) the number of Notional General Partner Units deemed held by the
General Partner or the number of Units held by such Unitholder, as the case may
be, by (B) the total number of Outstanding Units and Notional General Partner
Units, and (b) as to the holders of other Partnership Interests issued by the
Partnership in accordance with Section 5.6, the percentage established as a part
of such issuance. The Percentage Interest with respect to an Incentive
Distribution Right and a Series A Preferred Unit shall at all times be zero.

 

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any class of Units held by a
Person other than the General Partner or any Affilitate of the General Partner
who holds Units.

 

“Plan of Conversion” is defined in Section 14.1.

 

“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned equally among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners and Assignees or
Record Holders, apportioned among all Partners and Assignees or Record Holders
in accordance with their relative Percentage Interests, (c) when used with
respect to holders of Incentive Distribution Rights, apportioned equally among
all holders of Incentive Distribution Rights in accordance with the relative
number or percentage of Incentive Distribution Rights held by each such holder
and (d) when used with respect to Series A Preferred Unitholders, apportioned
among all Series A Preferred Unitholders in accordance with the relative number
or percentage of Series A Preferred Units held by each such Series A Preferred
Unitholder.

 

“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.

 

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership, or, with respect to the fiscal quarter of the Partnership that
includes the Closing Date, the portion of such fiscal quarter after the Closing
Date.

 

“Rate Eligible Holder” means a Limited Partner or Assignee whose federal income
tax status would not, in the determination of the General Partner, have the
material adverse effect described in Section 4.8(b)(i).

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 21 

  

 

“Rate Eligibility Certification” is defined in Section 4.8(b)(ii).

 

“Rate Ineligible Holder” is defined in Section 4.8(b)(iii).

 

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

 

“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to notice of, or to vote at, any meeting of Limited Partners or
entitled to vote by ballot or give approval of Partnership action in writing
without a meeting or entitled to exercise rights in respect of any lawful action
of Limited Partners or (b) the identity of Record Holders entitled to receive
any report or distribution or to participate in any offer.

 

“Record Holder” means (a) with respect to Partnership Interests of any class of
Partnership Interests for which a Transfer Agent has been appointed, the Person
in whose name a Partnership Interest of such class is registered on the books of
the Transfer Agent as of the opening of business on a particular Business Day,
or (b) with respect to other classes of Partnership Interests, the Person in
whose name any such other Partnership Interest is registered on the books that
the General Partner has caused to be kept as of the opening of business on such
Business Day.

 

“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.9.

 

“Registration Statement” means the Registration Statement on Form S-1
(Registration No. 333-166550) as it has been or as it may be amended or
supplemented from time to time, filed by the Partnership with the Commission
under the Securities Act to register the offering and sale of the Common Units
in the Initial Offering.

 

“Remaining Net Positive Adjustments” means as of the end of any taxable period,
(i) with respect to the Unitholders holding Common Units or Subordinated Units,
the excess of (a) the Net Positive Adjustments of the Unitholders holding Common
Units or Subordinated Units as of the end of such period over (b) the sum of
those Partners’ Share of Additional Book Basis Derivative Items for each prior
taxable period, (ii) with respect to the General Partner (as holder of the
General Partner Interest), the excess of (a) the Net Positive Adjustments of the
General Partner as of the end of such period over (b) the sum of the General
Partner’s Share of Additional Book Basis Derivative Items with respect to the
General Partner Interest for each prior taxable period, and (iii) with respect
to the holders of Incentive Distribution Rights, the excess of (a) the Net
Positive Adjustments of the holders of Incentive Distribution Rights as of the
end of such period over (b) the sum of the Share of Additional Book Basis
Derivative Items of the holders of the Incentive Distribution Rights for each
prior taxable period.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 22 

  

 

“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv),
Section 6.1(d)(v), Section 6.1(d)(vi), Section 6.1(d)(vii) or Section
6.1(d)(ix).

 

“Reset MQD” is defined in Section 5.11(e).

 

“Reset Notice” is defined in Section 5.11(b).

 

“Retained Converted Subordinated Unit” is defined in Section 5.5(c)(ii).

 

“Revaluation Event” means an event that results in adjustment of the Carrying
Value of each Partnership property pursuant to Section 5.5(d).

 

“Second Liquidation Target Amount” is defined in Section 6.1(c)(i)(F).

 

“Second Target Distribution” means $0.55625 per Unit per Quarter (or, with
respect to periods of less than a full fiscal quarter, it means the product of
such amount multiplied by a fraction of which the numerator is the number of
days in such period, and the denominator is the total number of days in such
quarter), subject to adjustment in accordance with Section 5.11, Section 6.6 and
Section 6.9.

 

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute.

 

“Series A Conversion” is defined in Section 5.12(b)(iii)(A).

 

“Series A Conversion Notice” is defined in Section 5.12(b)(iii)(B).

 

“Series A Conversion Notice Date” is defined in Section 5.12(b)(iii)(B).

 

“Series A Conversion Ratio” means, with respect to each Series A Preferred Unit
a ratio equal to the amount that (a) the aggregate amount of the Initial Unit
Price of the Series A Preferred Unit and all Series A Unpaid Cash Distributions
(including all accrued and unpaid interest thereon) in respect of such Series A
Preferred Unit, bears to (b) seventy five percent (75%) of the volume weighted
average Closing Price for the ninety (90) Trading Days preceding the Series A
Conversion Notice Date, provided that for the purpose of this ratio, such
average Closing Price shall be no less than $2.00 and no more than $10.00.

 

“Series A Conversion Unit” means a Common Unit issued upon conversion of a
Series A Preferred Unit pursuant to Section 5.12(b)(iii)(A)). Immediately upon
such issuance, each Series A Conversion Unit shall be considered a Common Unit
for all purposes hereunder.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 23 

  

 

“Series A Conversion Window” means the period of time between the Record Date
with respect to a Series A Distribution and the Record Date with respect to a
distribution on the Series A Conversion Units for the subsequent Quarter.

 

“Series A Distribution” is defined in Section 5.12(b)(i)(B).

 

“Series A Distribution Amount” means, with respect to any Series A Distribution
Period, the greater of (i) fifty percent (50%) of the CAM Mining Free Cash Flow
with respect to such Series A Distribution Period, and (ii) an amount of cash
equal to the product of the number of Outstanding Series A Preferred Units as of
the Record Date established for such Series A Distribution Period multiplied by
$0.80 (“Series A Minimum Distribution Amount”), in each case, less the Series A
Distribution Amount Adjustment, if applicable.

 

“Series A Distribution Amount Adjustment” means, if a Series A Distribution is
paid from CAM Mining Free Cash Flow in the immediately preceding Series A
Distribution Period, the difference between (i) the summation of the components
comprising CAM Mining Free Cash Flow as those components are calculated by the
General Partner for such preceding Series A Distribution Period and (ii) the
summation of the components comprising CAM Mining Free Cash Flow as finally
determined during the Partnership’s audit process and that constitute part of
the Partnership’s audited financial statements for such preceding Series A
Distribution Period; provided, however, that no such Series A Distribution
Amount Adjustment shall reduce a Series A Distribution below the Series A
Minimum Distribution Amount.

 

“Series A Distribution Payment Date” is defined in Section 5.12(b)(i)(B).

 

“Series A Distribution Period” means each calendar year.

 

“Series A Issuance Date” means December 31, 2016.

 

“Series A Junior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests and
distributions upon liquidation of the Partnership, ranks junior to the Series A
Preferred Units, including Common Units and Incentive Distribution Rights, but
excluding any Series A Parity Securities and Series A Senior Securities and the
General Partner Interest.

 

“Series A Liquidation Value” means, with respect to each Series A Preferred Unit
Outstanding as of the date of such determination, an amount equal to the sum of
(i) the Initial Unit Price, plus (ii) all Series A Unpaid Cash Distributions.

 

“Series A Minimum Distribution Amount” has the meaning given it in the
definition of “Series A Distribution Amount.”

 

“Series A Parity Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks pari passu with (but
not senior to) the Series A Preferred Units, but excluding any Series A Senior
Securities and the General Partner Interest.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 24 

  

 

“Series A Preferred Unitholder” means a holder of Series A Preferred Units.

 

“Series A Preferred Units” is defined in Section 5.12(a).

 

“Series A Senior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon liquidation of the Partnership, ranks senior to the Series A
Preferred Units, but excluding the General Partner Interest.

 

“Series A Unpaid Cash Distributions” is defined in Section 5.12(b)(i)(B).

 

“Share of Additional Book Basis Derivative Items” means in connection with any
allocation of Additional Book Basis Derivative Items for any taxable period, (i)
with respect to the Unitholders holding Common Units or Subordinated Units, the
amount that bears the same ratio to such Additional Book Basis Derivative Items
as the Unitholders’ Remaining Net Positive Adjustments as of the end of such
taxable period bears to the Aggregate Remaining Net Positive Adjustments as of
that time, (ii) with respect to the General Partner (in respect of the General
Partner Interest), the amount that bears the same ratio to such Additional Book
Basis Derivative Items as the General Partner’s Remaining Net Positive
Adjustments as of the end of such taxable period bears to the Aggregate
Remaining Net Positive Adjustment as of that time, and (iii) with respect to the
Partners holding Incentive Distribution Rights, the amount that bears the same
ratio to such Additional Book Basis Derivative Items as the Remaining Net
Positive Adjustments of the Partners holding the Incentive Distribution Rights
as of the end of such period bears to the Aggregate Remaining Net Positive
Adjustments as of that time.

 

“Special Approval” means approval by a majority of the members of the Conflicts
Committee acting in good faith.

 

“Subordinated Unit” means a Partnership Interest representing a fractional part
of the Partnership Interests of all Limited Partners and Assignees and having
the rights and obligations specified with respect to Subordinated Units in this
Agreement. The term “Subordinated Unit” does not refer to or include a Common
Unit. A Subordinated Unit that is convertible into a Common Unit shall not
constitute a Common Unit until such conversion occurs.

 

“Subordination Period” means the period commencing on the Closing Date and
ending on the first to occur of the following dates:

 

(a)       the first Business Day following the distribution of Available Cash to
Partners pursuant to Section 6.3(a) in respect of any Quarter beginning with the
Quarter ending September 30, 2013 in respect of which (i) (A) distributions of
Available Cash from Operating Surplus on each of (I) the Outstanding Common
Units and Subordinated Units and any other Outstanding Units that are senior or
equal in right of distribution to the Subordinated Units, and (II) the General
Partner Interest, in each case with respect to each of the three consecutive,
non-overlapping four-Quarter periods immediately preceding such date equaled or
exceeded the sum of the Minimum Quarterly Distribution on (I) all Outstanding
Common Units and Subordinated Units and any other Outstanding Units that are
senior or equal in right of distribution to the Subordinated Units and (II) the
General Partner Interest, in each case in respect of such periods and (B) the
Adjusted Operating Surplus for each of the three consecutive, non-overlapping
four-Quarter periods immediately preceding such date equaled or exceeded the sum
of the Minimum Quarterly Distribution on all of the (I) Common Units,
Subordinated Units and any other Units that are senior or equal in right of
distribution to the Subordinated Units and (II) General Partner Interest, in
each case that were Outstanding during such periods on a Fully Diluted Weighted
Average Basis, and (ii) there are no Cumulative Common Unit Arrearages;

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 25 

  

 

(b)       the first Business Day following the distribution of Available Cash to
Partners pursuant to Section 6.3(a) in respect of any Quarter in respect of
which (i) (A) distributions of Available Cash from Operating Surplus on each of
(I) the Outstanding Common Units and Subordinated Units and any other
Outstanding Units that are senior or equal in right of distribution to the
Subordinated Units, and (II) the General Partner Interest, in each case with
respect to the four-Quarter period immediately preceding such date equaled or
exceeded 150% of the Minimum Quarterly Distribution on all of (I) the
Outstanding Common Units and Subordinated Units and any other Outstanding Units
that are senior or equal in right of distribution to the Subordinated Units and
(II) the General Partner Interest, in each case in respect of such period, and
(B) the Adjusted Operating Surplus for the four-Quarter period immediately
preceding such date equaled or exceeded 150% of the sum of the Minimum Quarterly
Distribution on all of (I) the Common Units and Subordinated Units and any other
Units that are senior or equal in right of distribution to the Subordinated
Units, (II) the General Partner Interest, in each case that were Outstanding
during such period on a Fully Diluted Weighted Average Basis and (III) and the
corresponding Incentive Distributions and (ii) there are no Cumulative Common
Unit Arrearages;

 

(c)       the first date on which there are no longer outstanding any
Subordinated Units due to the conversion of Subordinated Units into Common Units
pursuant to Section 5.7 or otherwise; and

 

(d)       the date on which the General Partner is removed as general partner of
the Partnership upon the requisite vote by holders of Outstanding Units under
circumstances where Cause does not exist and no Units held by the General
Partner and its Affiliates are voted in favor of such removal.

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 26 

  

 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 10.2 with all the rights of a
Limited Partner and who is shown as a Limited Partner on the books and records
of the Partnership.

 

“Surviving Business Entity” is defined in Section 14.2(b)(ii).

 

“Target Distribution” means, collectively, the First Target Distribution, Second
Target Distribution and Third Target Distribution.

 

“Third A/R Partnership Agreement” is defined in the recitals.

 

“Third Target Distribution” means $0.6675 per Unit per Quarter (or, with respect
to periods of less than a full fiscal quarter, it means the product of such
amount multiplied by a fraction of which the numerator is the number of days in
such period, and the denominator is the total number of days in such quarter),
subject to adjustment in accordance with Sections 5.11, 6.6 and 6.9.

 

“Trading Day” means, for the purpose of determining the Current Market Price of
any class of Limited Partner Interests, a day on which the principal National
Securities Exchange on which such class of Limited Partner Interests is listed
or admitted to trading is open for the transaction of business or, if Limited
Partner Interests of a class are not listed or admitted to trading on any
National Securities Exchange, a day on which banking institutions in New York
City generally are open.

 

“Transfer Application” means an application and agreement for transfer of Units
in the form set forth on the back of a Certificate or in a form substantially to
the same effect in a separate instrument.

 

“transfer” is defined in Section 4.4(a).

 

“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as may be appointed from time to time
by the Partnership to act as registrar and transfer agent for any class of
Partnership Interests; provided, that if no Transfer Agent is specifically
designated for any class of Partnership Interests, the General Partner shall act
in such capacity.

 

“Underwriter” means each Person named as an underwriter in Schedule I to the
Underwriting Agreement who purchases Common Units pursuant thereto.

 

“Underwriting Agreement” means that certain Underwriting Agreement, dated as of
September 29, 2010, among the Underwriters, the Partnership, the General Partner
and other parties thereto, providing for the purchase of Common Units by the
Underwriters.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 27 

  

 

“Unit” means a Partnership Interest that is designated as a “Unit” and shall
include the Series A Preferred Units, Common Units and Subordinated Units but
shall not include (i) the General Partner Interest or (ii) Incentive
Distribution Rights.

 

“Unitholders” means the holders of Units.

 

“Unit Majority” means (i) during the Subordination Period, at least a majority
of the Outstanding Common Units (excluding Common Units owned by the General
Partner and its Affiliates), voting as a class, and at least a majority of the
Outstanding Subordinated Units, voting as a class, and (ii) after the end of the
Subordination Period, at least a majority of the Outstanding Common Units,
voting as a single class.

 

“Unpaid MQD” is defined in Section 6.1(c)(i)(C).

 

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.5(d) as of such date).

 

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to Section
5.5(d) as of such date) over (b) the fair market value of such property as of
such date (as determined under Section 5.5(d)).

 

“Unrecovered Initial Unit Price” means at any time, with respect to a Unit, the
Initial Unit Price less the sum of all distributions constituting Capital
Surplus theretofore made in respect of an Initial Common Unit and any
distributions of cash (or the Net Agreed Value of any distributions in kind) in
connection with the dissolution and liquidation of the Partnership theretofore
made in respect of an Initial Common Unit, adjusted as the General Partner
determines to be appropriate to give effect to any distribution, subdivision,
combination or reorganization of such Units.

 

“Unrestricted Person” means (a) each Indemnitee, (b) each Partner, (c) each
Person who is or was a member, partner, director, officer, employee or agent of
any Group Member, a General Partner or any Departing General Partner or any
Affiliate of any Group Member, a General Partner or any Departing General
Partner and (d) any Person the General Partner designates as an “Unrestricted
Person” for purposes of this Agreement.

 

“U.S. GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.

 

“Weston” is defined in the recitals.

 

“Withdrawal Opinion of Counsel” is defined in Section 11.1(b).

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 28 

  

 

“Working Capital Borrowings” means borrowings used solely for working capital
purposes or to pay distributions to Partners, made pursuant to a credit
facility, commercial paper facility or other similar financing arrangement;
provided that when incurred it is the intent of the borrower to repay such
borrowings within 12 months from sources other than additional Working Capital
Borrowings.

 

Section 1.2 Construction. Unless the context requires otherwise: (a) any pronoun
used in this Agreement shall include the corresponding masculine, feminine or
neuter forms; (b) references to Articles and Sections refer to Articles and
Sections of this Agreement; (c) the terms “include”, “includes”, “including” or
words of like import shall be deemed to be followed by the words “without
limitation”; and (d) the terms “hereof”, “herein” or “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
and headings contained in this Agreement are for reference purposes only, and
shall not affect in any way the meaning or interpretation of this Agreement.

 

Article II

 

ORGANIZATION

 

Section 2.1 Formation. The General Partner and the Organizational Limited
Partner have previously formed the Partnership as a limited partnership pursuant
to the provisions of the Delaware Act. This amendment and restatement shall
become effective on the date of this Agreement. Except as expressly provided to
the contrary in this Agreement, the rights, duties (including fiduciary duties),
liabilities and obligations of the Partners and the administration, dissolution
and termination of the Partnership shall be governed by the Delaware Act. All
Partnership Interests shall constitute personal property of the owner thereof
for all purposes.

 

Section 2.2 Name. The name of the Partnership shall be “Rhino Resource Partners
LP”. The Partnership’s business may be conducted under any other name or names
as determined by the General Partner, including the name of the General Partner.
The words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or letters
shall be included in the Partnership’s name where necessary for the purpose of
complying with the laws of any jurisdiction that so requires. The General
Partner may change the name of the Partnership at any time and from time to time
and shall notify the Limited Partners of such change in the next regular
communication to the Limited Partners.

 

Section 2.3 Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at 2711 Centerville
Road, Suite 400, Wilmington, Delaware 19808, and the registered agent for
service of process on the Partnership in the State of Delaware at such
registered office shall be Corporation Trust Company. The principal office of
the Partnership shall be located at 424 Lewis Hargett Circle, Suite 250,
Lexington, Kentucky 40503, or such other place as the General Partner may from
time to time designate by notice to the Limited Partners. The Partnership may
maintain offices at such other place or places within or outside the State of
Delaware as the General Partner determines to be necessary or appropriate. The
address of the General Partner shall be 424 Lewis Hargett Circle, Suite 250,
Lexington, Kentucky 40503, or such other place as the General Partner may from
time to time designate by notice to the Limited Partners.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 29 

  

 

Section 2.4 Purpose and Business. The purpose and nature of the business to be
conducted by the Partnership shall be to (a) engage directly in, or enter into
or form, hold and dispose of any corporation, partnership, joint venture,
limited liability company or other arrangement to engage indirectly in, any
business activity that is approved by the General Partner, in its sole
discretion, and that lawfully may be conducted by a limited partnership
organized pursuant to the Delaware Act and, in connection therewith, to exercise
all of the rights and powers conferred upon the Partnership pursuant to the
agreements relating to such business activity, and (b) do anything necessary or
appropriate to the foregoing, including the making of capital contributions or
loans to a Group Member; provided, however, that the General Partner shall not
cause the Partnership to engage, directly or indirectly, in any business
activity that the General Partner determines would be reasonably likely to cause
the Partnership to be treated as an association taxable as a corporation or
otherwise taxable as an entity for federal income tax purposes. To the fullest
extent permitted by law, the General Partner shall have no duty or obligation to
propose or approve, and may, in its sole discretion, decline to propose or
approve, the conduct by the Partnership of any business.

 

Section 2.5 Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in Section 2.4 and for the protection and benefit of the Partnership.

 

Section 2.6 Term. The term of the Partnership commenced upon the filing of the
Certificate of Limited Partnership in accordance with the Delaware Act and shall
continue in existence until the dissolution of the Partnership in accordance
with the provisions of Article XII. The existence of the Partnership as a
separate legal entity shall continue until the cancellation of the Certificate
of Limited Partnership as provided in the Delaware Act.

 

Section 2.7 Title to Partnership Assets. Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an entity, and no Partner or Assignee,
individually or collectively, shall have any ownership interest in such
Partnership assets or any portion thereof. Title to any or all of the
Partnership assets may be held in the name of the Partnership, the General
Partner, one or more of its Affiliates or one or more nominees, as the General
Partner may determine. The General Partner hereby declares and warrants that any
Partnership assets for which record title is held in the name of the General
Partner or one or more of its Affiliates or one or more nominees shall be held
by the General Partner or such Affiliate or nominee for the use and benefit of
the Partnership in accordance with the provisions of this Agreement; provided,
however, that the General Partner shall use reasonable efforts to cause record
title to such assets (other than those assets in respect of which the General
Partner determines that the expense and difficulty of conveyancing makes
transfer of record title to the Partnership impracticable) to be vested in the
Partnership as soon as reasonably practicable; provided, further , that, prior
to the withdrawal or removal of the General Partner or as soon thereafter as
practicable, the General Partner shall use reasonable efforts to effect the
transfer of record title to the Partnership and, prior to any such transfer,
will provide for the use of such assets in a manner satisfactory to the General
Partner. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which record
title to such Partnership assets is held.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 30 

  

 

Article III

 

RIGHTS OF LIMITED PARTNERS

 

Section 3.1 Limitation of Liability. The Limited Partners and the Assignees
shall have no liability under this Agreement except as expressly provided in
this Agreement or the Delaware Act.

 

Section 3.2 Management of Business. No Limited Partner or Assignee, in its
capacity as such, shall participate in the operation, management or control
(within the meaning of the Delaware Act) of the Partnership’s business, transact
any business in the Partnership’s name or have the power to sign documents for
or otherwise bind the Partnership. Any action taken by any Affiliate of the
General Partner or any officer, director, employee, manager, member, general
partner, agent or trustee of the General Partner or any of its Affiliates, or
any officer, director, employee, manager, member, general partner, agent or
trustee of a Group Member, in its capacity as such, shall not be deemed to be
participating in the control of the business of the Partnership by a limited
partner of the Partnership (within the meaning of Section 17-303(a) of the
Delaware Act) and shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.

 

Section 3.3 Outside Activities of the Limited Partners. Subject to the
provisions of Section 7.5, which shall continue to be applicable to the Persons
referred to therein, regardless of whether such Persons shall also be Limited
Partners or Assignees, any Limited Partner shall be entitled to and may have
business interests and engage in business activities in addition to those
relating to the Partnership, including business interests and activities in
direct competition with the Partnership Group. Neither the Partnership nor any
of the other Partners or Assignees shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee.

 

Section 3.4 Rights of Limited Partners

 

(a)       In addition to other rights provided by this Agreement or by
applicable law, and except as limited by Section 3.4(b), each Limited Partner
shall have the right, for a purpose reasonably related to such Limited Partner’s
interest as a Limited Partner in the Partnership, the reasonableness of which
having been determined by the General Partner, upon reasonable written demand
stating the purpose of such demand, and at such Limited Partner’s own expense:

 

(i)       to obtain true and full information regarding the status of the
business and financial condition of the Partnership;

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 31 

  

 

(ii)       promptly after its becoming available, to obtain a copy of the
Partnership’s federal, state and local income tax returns for each year;

 

(iii)       to obtain a current list of the name and last known business,
residence or mailing address of each Partner;

 

(iv)       to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto, together with copies of the executed
copies of all powers of attorney pursuant to which this Agreement, the
Certificate of Limited Partnership and all amendments thereto have been
executed;

 

(v)       to obtain true and full information regarding the amount of cash and a
description and statement of the Net Agreed Value of any other Capital
Contribution by each Partner and that each Partner has agreed to contribute in
the future, and the date on which each became a Partner; and

 

(vi)       to obtain such other information regarding the affairs of the
Partnership as is just and reasonable.

 

(b)       The General Partner may keep confidential from the Limited Partners,
for such period of time as the General Partner deems reasonable, (i) any
information that the General Partner reasonably believes to be in the nature of
trade secrets or (ii) other information the disclosure of which the General
Partner believes (A) is not in the best interests of the Partnership Group, (B)
could damage the Partnership Group or its business or (C) that any Group Member
is required by law or by agreement with any third party to keep confidential
(other than agreements with Affiliates of the Partnership the primary purpose of
which is to circumvent the obligations set forth in this Section 3.4).

 

Article IV

 

CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;

REDEMPTION OF PARTNERSHIP INTERESTS

 

Section 4.1 Certificates. Notwithstanding anything otherwise to the contrary
herein, unless the General Partner shall determine otherwise in respect of some
or all of any or all classes of Partnership Interests, Partnership Interests
shall not be evidenced by certificates. Certificates that may be issued shall be
executed on behalf of the Partnership by the Chairman of the Board, President or
any Executive Vice President or Vice President and the Chief Financial Officer
or the Secretary or any Assistant Secretary of the General Partner. If a
Transfer Agent has been appointed for a class of Partnership Interests, no
Certificate for such class of Partnership Interests shall be valid for any
purpose until it has been countersigned by the Transfer Agent; provided,
however, that if the General Partner elects to cause the Partnership to issue
Partnership Interests of such class in global form, the Certificate shall be
valid upon receipt of a certificate from the Transfer Agent certifying that the
Partnership Interests have been duly registered in accordance with the
directions of the Partnership. Subject to the requirements of Section 6.7(c), if
Common Units are evidenced by Certificates, on or after the date on which
Subordinated Units are converted into Common Units pursuant to the terms of
Section 5.7, the Record Holders of such Subordinated Units (i) if the
Subordinated Units are evidenced by Certificates, may exchange such Certificates
for Certificates evidencing Common Units or (ii) if the Subordinated Units are
not evidenced by Certificates, shall be issued Certificates evidencing Common
Units.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 32 

  

 

Section 4.2 Mutilated, Destroyed, Lost or Stolen Certificates.

 

(a)       If any mutilated Certificate is surrendered to the Transfer Agent, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute, and the Transfer Agent shall countersign and deliver in exchange
therefor, a new Certificate evidencing the same number and type of Partnership
Interests as the Certificate so surrendered.

 

(b)       The appropriate officers of the General Partner on behalf of the
Partnership shall execute and deliver, and the Transfer Agent shall countersign,
a new Certificate in place of any Certificate previously issued if the Record
Holder of the Certificate:

 

(i)       makes proof by affidavit, in form and substance satisfactory to the
General Partner, that a previously issued Certificate has been lost, destroyed
or stolen;

 

(ii)       requests the issuance of a new Certificate before the General Partner
has notice that the Certificate has been acquired by a purchaser for value in
good faith and without notice of an adverse claim;

 

(iii)       if requested by the General Partner, delivers to the General Partner
a bond, in form and substance satisfactory to the General Partner, with surety
or sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and

 

(iv)       satisfies any other reasonable requirements imposed by the General
Partner.

 

If a Limited Partner or Assignee fails to notify the General Partner within a
reasonable period of time after such Limited Partner or Assignee has notice of
the loss, destruction or theft of a Certificate, and a transfer of the Limited
Partner Interests represented by the Certificate is registered before the
Partnership, the General Partner or the Transfer Agent receives such
notification, the Limited Partner or the Assignee shall be precluded from making
any claim against the Partnership, the General Partner or the Transfer Agent for
such transfer or for a new Certificate.

 

(c)       As a condition to the issuance of any new Certificate under this
Section 4.2, the General Partner may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Transfer
Agent) reasonably connected therewith.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 33 

  

 

Section 4.3 Record Holders. The Partnership shall be entitled to recognize the
Record Holder as the Partner or Assignee with respect to any Partnership
Interest and, accordingly, shall not be bound to recognize any equitable or
other claim to, or interest in, such Partnership Interest on the part of any
other Person, regardless of whether the Partnership shall have actual or other
notice thereof, except as otherwise provided by law or any applicable rule,
regulation, guideline or requirement of any National Securities Exchange or the
over-the-counter market on which such Partnership Interests are listed or
admitted to trading. Without limiting the foregoing, when a Person (such as a
broker, dealer, bank, trust company or clearing corporation or an agent of any
of the foregoing) is acting as nominee, agent or in some other representative
capacity for another Person in acquiring and/or holding Partnership Interests,
as between the Partnership on the one hand, and such other Persons on the other,
such representative Person shall be (a) the Record Holder of such Partnership
Interest and (b) bound by this Agreement and shall have the rights and
obligations of a Partner or Assignee, as the case may be, hereunder as, and to
the extent, provided herein.

 

Section 4.4 Transfer Generally.

 

(a)       The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall mean a transaction (i) by which the General Partner
assigns its General Partner Interest to another Person, and includes a sale,
assignment, gift, pledge, encumbrance, hypothecation, mortgage, exchange or any
other disposition by law or otherwise or (ii) by which the holder of a Limited
Partner Interest assigns such Limited Partner Interest to another Person who is
or becomes a Limited Partner or an Assignee, and includes a sale, assignment,
gift, exchange or any other disposition by law or otherwise, excluding a pledge,
encumbrance, hypothecation or mortgage but including any transfer upon
foreclosure of any pledge, encumbrance, hypothecation or mortgage.

 

(b)       No Partnership Interest shall be transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article IV.
Any transfer or purported transfer of a Partnership Interest not made in
accordance with this Article IV shall be, to the fullest extent permitted by
law, null and void.

 

(c)       Nothing contained in this Agreement shall be construed to prevent a
disposition by any stockholder, member, partner or other owner of the General
Partner or any Limited Partner of any or all of the shares of stock, membership
interests, partnership interests or other ownership interests in the General
Partner or Limited Partner and the term “transfer” shall not mean any such
disposition.

 

Section 4.5 Registration and Transfer of Limited Partner Interests.

 

(a)       The General Partner shall keep or cause to be kept on behalf of the
Partnership a register in which, subject to such reasonable regulations as it
may prescribe and subject to the provisions of Section 4.5(b), the Partnership
will provide for the registration and transfer of Limited Partner Interests.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 34 

  

 

(b)       The Partnership shall not recognize any transfer of Limited Partner
Interests evidenced by Certificates until the Certificates evidencing such
Limited Partner Interests are surrendered for registration of transfer and any
such Certificates are accompanied by a Transfer Application, properly completed
and including a Citizenship Certification, duly executed by the transferee (or
the transferee’s attorney-in-fact duly authorized in writing). No charge shall
be imposed by the General Partner for such transfer; provided, that as a
condition to the issuance of any new Certificate under this Section 4.5, the
General Partner may require the payment of a sum sufficient to cover any tax or
other governmental charge that may be imposed with respect thereto. Upon
surrender of a Certificate for registration of transfer of any Limited Partner
Interests evidenced by a Certificate, and subject to the provisions hereof, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute and deliver, and in the case of Certificates evidencing Limited Partner
Interests for which a Transfer Agent has been appointed, the Transfer Agent
shall countersign and deliver, in the name of the holder or the designated
transferee or transferees, as required pursuant to the holder’s instructions,
one or more new Certificates evidencing the same aggregate number and type of
Limited Partner Interests as was evidenced by the Certificate so surrendered.

 

(c)       By acceptance of the transfer of any Limited Partner Interests in
accordance with this Section 4.5 and except as provided in Section 4.8, each
transferee of a Limited Partner Interest (including any nominee holder or an
agent or representative acquiring such Limited Partner Interests for the account
of another Person) (i) shall be deemed to have requested admission as a
Substituted Limited Partner, if such transferee has completed and delivered a
Transfer Application (including a Citizenship Certification), (ii) shall become
bound, and shall be deemed to have agreed to be bound, by the terms of this
Agreement, (iii) represents that the transferee has the capacity, power and
authority to enter into this Agreement and (iv) makes the consents,
acknowledgements and waivers contained in this Agreement, all with or without
execution of this Agreement by such Person. The transfer of any Limited Partner
Interests and the admission of any new Limited Partner shall not constitute an
amendment to this Agreement.

 

(d)       Until admitted as a Substituted Limited Partner pursuant to Section
10.2, the Record Holder of a Limited Partner Interest shall be an Assignee in
respect of such Limited Partner Interest. Limited Partners may include
custodians, nominees or any other individual or entity in its own or any
representative capacity.

 

(e)       Subject to (i) the foregoing provisions of this Section 4.5, (ii)
Section 4.3, (iii) Section 4.7, (iv) with respect to any class or series of
Limited Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law including the Securities Act, Limited Partner Interests (other
than the Incentive Distribution Rights) shall be freely transferable.

 

(f)       The General Partner and its Affiliates shall have the right at any
time to transfer their Subordinated Units, Common Units and Incentive
Distribution Rights to one or more Persons.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 35 

  

 

Section 4.6 Transfer of the General Partner’s General Partner Interest.

 

(a)       Subject to Section 4.6(c) below, prior to September 30, 2020, the
General Partner shall not transfer all or any part of its General Partner
Interest to a Person unless such transfer (i) has been approved by the prior
written consent or vote of the holders of at least a majority of the Outstanding
Common Units (excluding Common Units held by the General Partner and its
Affiliates) or (ii) is of all, but not less than all, of its General Partner
Interest to (A) an Affiliate of the General Partner (other than an individual)
or (B) another Person (other than an individual) in connection with the merger
or consolidation of the General Partner with or into such other Person or the
transfer by the General Partner of all or substantially all of its assets to
such other Person.

 

(b)       Subject to Section 4.6(c) below, on or after September 30, 2020, the
General Partner may at its option transfer all or any part of its General
Partner Interest without Unitholder approval.

 

(c)       Notwithstanding anything herein to the contrary, no transfer by the
General Partner of all or any part of its General Partner Interest to another
Person shall be permitted unless (i) the transferee agrees to assume the rights
and duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability
under the Delaware Act of any Limited Partner or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed) and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or membership
interest held by the General Partner as the general partner or managing member,
if any, of each other Group Member. In the case of a transfer pursuant to and in
compliance with this Section 4.6, the transferee or successor (as the case may
be) shall, subject to compliance with the terms of Section 10.3, be admitted to
the Partnership as the General Partner effective immediately prior to the
transfer of the General Partner Interest, and the business of the Partnership
shall continue without dissolution.

 

Section 4.7 Restrictions on Transfers.

 

(a)       Except as provided in Section 4.7(d) below, but notwithstanding the
other provisions of this Article IV, no transfer of any Partnership Interests
shall be made if such transfer would (i) violate the then applicable federal or
state securities laws or rules and regulations of the Commission, any state
securities commission or any other governmental authority with jurisdiction over
such transfer, (ii) terminate the existence or qualification of the Partnership
under the laws of the jurisdiction of its formation, or (iii) cause the
Partnership to be treated as an association taxable as a corporation or
otherwise to be taxed as an entity for federal income tax purposes (to the
extent not already so treated or taxed).

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 36 

  

 

(b)       The General Partner may impose restrictions on the transfer of
Partnership Interests if it determines, with the advice of counsel, that such
restrictions are necessary or advisable to (i) avoid a significant risk of the
Partnership becoming taxable as a corporation or otherwise becoming taxable as
an entity for federal income tax purposes or (ii) preserve the uniformity of the
Limited Partner Interests (or any class or classes thereof). The General Partner
may impose such restrictions by amending this Agreement; provided, however, that
any amendment that would result in the delisting or suspension of trading of any
class of Limited Partner Interests on the principal National Securities Exchange
on which such class of Limited Partner Interests is then listed or admitted to
trading must be approved, prior to such amendment being effected, by the holders
of at least a majority of the Outstanding Limited Partner Interests of such
class.

 

(c)       The transfer of a Subordinated Unit that has converted into a Common
Unit shall be subject to the restrictions imposed by Section 6.7.

 

(d)       Nothing contained in this Article IV, or elsewhere in this Agreement,
shall preclude the settlement of any transactions involving Partnership
Interests entered into through the facilities of any National Securities
Exchange or over-the-counter market on which such Partnership Interests are
listed or admitted to trading.

 

(e)       Each certificate evidencing Partnership Interests shall bear a
conspicuous legend in substantially the following form:

 

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF RHINO RESOURCE
PARTNERS LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF RHINO RESOURCE PARTNERS LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE RHINO RESOURCE PARTNERS LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).
RHINO GP LLC, THE GENERAL PARTNER OF RHINO RESOURCE PARTNERS LP, MAY IMPOSE
ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN
OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT
RISK OF RHINO RESOURCE PARTNERS LP BECOMING TAXABLE AS A CORPORATION OR
OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THE
RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY
TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY
NATIONAL SECURITIES EXCHANGE OR OVER-THE-COUNTER MARKET ON WHICH THIS SECURITY
IS LISTED OR ADMITTED TO TRADING.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 37 

  

 

Section 4.8 Eligibility Certificates; Ineligible Holders.

 



(a)

 

(i)       If an Assignee fails to furnish a properly completed Citizenship
Certification in a Transfer Application or if, upon receipt of such Citizenship
Certification or otherwise, the General Partner determines that such Assignee is
not an Eligible Citizen Holder, the Limited Partner Interests owned by such
Assignee shall be subject to redemption in accordance with the provisions of
Section 4.9.

 

(ii)       The General Partner may request any Limited Partner or Assignee to
furnish to the General Partner, within 30 days after receipt of such request, an
executed Citizenship Certification or such other information concerning his
nationality, citizenship or other related status (or, if the Limited Partner or
Assignee is a nominee holding for the account of another Person, the
nationality, citizenship or other related status of such Person) as the General
Partner may request. If a Limited Partner or Assignee fails to furnish to the
General Partner within the aforementioned 30-day period such Citizenship
Certification or other requested information or if upon receipt of such
Citizenship Certification or other requested information the General Partner
determines that a Limited Partner or Assignee is not an Eligible Citizen Holder,
the Limited Partner Interests owned by such Limited Partner or Assignee shall be
subject to redemption in accordance with the provisions of Section 4.9. In
addition, the General Partner may require that the status of any such Limited
Partner or Assignee be changed to that of an Ineligible Citizen Holder and,
thereupon, such Ineligible Citizen Holder shall cease to be a Partner and shall
have no voting rights (whether arising hereunder, under the Delaware Act, at
law, in equity or otherwise) in respect of his Limited Partner Interests or the
Partnership. The General Partner shall be substituted for such Ineligible
Citizen Holder as the Limited Partner or Assignee in respect of such Ineligible
Citizen Holder’s Limited Partner Interests and shall vote such Limited Partner
Interests in accordance with Section 4.8(c).

 

(b)       

 

(i)       If at any time the General Partner determines, with the advice of
counsel, that the Partnership’s status other than as an association taxable as a
corporation for U.S. federal income tax purposes or the failure of the
Partnership otherwise to be subject to an entity-level tax for U.S. federal,
state or local income tax purposes, coupled with the tax status (or lack of
proof of the U.S. federal income tax status) of one or more Limited Partners or
Assignees, has or will reasonably likely have a material adverse effect on the
maximum applicable rate that can be charged to customers by Subsidiaries of the
Partnership, then the General Partner may adopt such amendments to this
Agreement as it determines to be necessary or advisable to obtain such proof of
the federal income tax status of the Limited Partners and Assignees and, to the
extent relevant, their beneficial owners, as the General Partner determines to
be necessary to establish those Limited Partners and Assignees whose U.S.
federal income tax status does not or would not have a material adverse effect
on the maximum applicable rate that can be charged to customers by Subsidiaries
of the Partnership.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 38 

  

 

(ii)       Such amendments may include provisions requiring all Limited Partners
and Assignees to certify as to their (and their beneficial owners’) status as
Rate Eligible Holders upon demand and on a regular basis, as determined by the
General Partner, and may require transferees of Units to so certify prior to
being admitted to the Partnership as a Substituted Limited Partner (any such
required certificate, a “Rate Eligibility Certification”).

 

(iii)       Such amendments may provide that any Limited Partner or Assignee who
fails to furnish to the General Partner within a reasonable period requested
proof of its (and its beneficial owners’) status as a Rate Eligible Holder or if
upon receipt of such Rate Eligibility Certification or other requested
information the General Partner determines that a Limited Partner or Assignee is
not a Rate Eligible Holder (such a Limited Partner or Assignee, a “Rate
Ineligible Holder”), the Limited Partner Interests owned by such Limited Partner
or Assignee shall be subject to redemption in accordance with the provisions of
Section 4.9. In addition, the General Partner shall be substituted for all
Limited Partners and Assignees that are Rate Ineligible Holder as the Limited
Partner or Assignee in respect of the Rate Ineligible Holder’s Limited Partner
Interests.

 

(c)       The General Partner shall, in exercising voting rights in respect of
Limited Partner Interests held by it on behalf of Ineligible Holders, distribute
the votes in the same ratios as the votes of Limited Partners (including the
General Partner and its Affiliates) in respect of Limited Partner Interests
other than those of Ineligible Holders are cast, either for, against or
abstaining as to the matter.

 

(d)       Upon dissolution of the Partnership, an Ineligible Holder shall have
no right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Ineligible Holder’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Ineligible Holder
of his Limited Partner Interest (representing his right to receive his share of
such distribution in kind).

 

(e)       At any time after he can and does certify that he has become an
Eligible Holder, an Ineligible Holder may, upon application to the General
Partner, request that with respect to any Limited Partner Interests of such
Ineligible Holder not redeemed pursuant to Section 4.9, such Ineligible Holder
be admitted as a Substituted Limited Partner, and upon approval of the General
Partner, such Ineligible Holder shall be admitted as a Substituted Limited
Partner and shall no longer constitute an Ineligible Holder and the General
Partner shall cease to be deemed to be the Limited Partner or Assignee in
respect of the Ineligible Holder’s Limited Partner Interests.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 39 

  

 

Section 4.9 Redemption of Partnership Interests of Ineligible Holders.

 

(a)       If at any time a Limited Partner or Assignee fails to furnish an
Eligibility Certification or other information requested within the time period
specified in Section 4.8(a) or in amendments adopted pursuant to Section 4.8(b)
or in a Transfer Application, or if upon receipt of such Eligibility
Certification, Transfer Application or other information, the General Partner
determines, with the advice of counsel, that a Limited Partner or Assignee is an
Ineligible Holder, the Partnership may, unless the Limited Partner or Assignee
establishes to the satisfaction of the General Partner that such Limited Partner
or Assignee is not an Ineligible Holder or has transferred his Limited Partner
Interests to a Person who is an Eligible Holder and who furnishes an Eligibility
Certification, Transfer Application or other information, as the case may be, to
the General Partner prior to the date fixed for redemption as provided below,
redeem the Limited Partner Interest of such Limited Partner or Assignee as
follows:

 

(i)       The General Partner shall, not later than the 30th day before the date
fixed for redemption, give notice of redemption to the Limited Partner or
Assignee, at his last address designated on the records of the Partnership or
the Transfer Agent, by registered or certified mail, postage prepaid. The notice
shall be deemed to have been given when so mailed. The notice shall specify the
Redeemable Interests, the date fixed for redemption, the place of payment, that
payment of the redemption price will be made upon redemption of the Redeemable
Interests (or, if later in the case of Redeemable Interests evidenced by
Certificates, upon surrender of the Certificate evidencing the Redeemable
Interests and that on and after the date fixed for redemption no further
allocations or distributions to which the Limited Partner would otherwise be
entitled in respect of the Redeemable Interests will accrue or be made.

 

(ii)       The aggregate redemption price for Redeemable Interests shall be an
amount equal to the Current Market Price (the date of determination of which
shall be the date fixed for redemption) of Limited Partner Interests of the
class to be so redeemed multiplied by the number of Limited Partner Interests of
each such class included among the Redeemable Interests. The redemption price
shall be paid, as determined by the General Partner, in cash or by delivery of a
promissory note of the Partnership in the principal amount of the redemption
price, bearing interest at the rate of 8% annually and payable in three equal
annual installments of principal together with accrued interest, commencing one
year after the redemption date.

 

(iii)       The Limited Partner or Assignee or his duly authorized
representative shall be entitled to receive the payment for the Redeemable
Interests at the place of payment specified in the notice of redemption on the
redemption date (or, if later in the case of Redeemable Interests evidenced by
Certificates, upon surrender by or on behalf of the Limited Partner or Assignee
at the place specified in the notice of redemption, of the Certificate
evidencing the Redeemable Interests, duly endorsed in blank or accompanied by an
assignment duly executed in blank).

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 40 

  

 

(iv)       After the redemption date, Redeemable Interests shall no longer
constitute issued and Outstanding Limited Partner Interests.

 

(b)       The provisions of this Section 4.9 shall also be applicable to Limited
Partner Interests held by a Limited Partner or Assignee as nominee of a Person
determined to be other than an Eligible Holder.

 

(c)       Nothing in this Section 4.9 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the transferee of such Limited Partner Interest certifies
to the satisfaction of the General Partner that he is an Eligible Holder. If the
transferee fails to make such certification, such redemption shall be effected
from the transferee on the original redemption date.

 

Article V

 

CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

 

Section 5.1 Organizational Contributions. In connection with the formation of
the Partnership under the Delaware Act, the General Partner made an initial
Capital Contribution to the Partnership in the amount of $20.00 in exchange for
a General Partner Interest equal to a 2% Percentage Interest and was admitted as
the General Partner of the Partnership. The Organizational Limited Partner made
an initial Capital Contribution to the Partnership in the amount of $980.00 in
exchange for a Limited Partner Interest equal to a 98% Percentage Interest and
was admitted as a Limited Partner of the Partnership. As of the Closing Date,
and effective with the admission of another Limited Partner to the Partnership,
the interests of the Organizational Limited Partner were redeemed as provided in
the Contribution Agreement and the initial Capital Contributions of (i) the
Organizational Limited Partner and (ii) the General Partner were refunded.
Ninety-eight percent of any interest or other profit that may have resulted from
the investment or other use of such initial Capital Contributions was allocated
and distributed to the Organizational Limited Partner, and the balance thereof
was allocated and distributed to the General Partner.

 

Section 5.2 Contributions by the General Partner and its Affiliates.

 

(a)       On the Closing Date and pursuant to the Contribution Agreement: (i)
the General Partner contributed to the Partnership, as a Capital Contribution,
the GP Contribution (as defined in the Contribution Agreement) in exchange for
the continuation of its General Partner Interest equal to a 2% Percentage
Interest (after giving effect to any exercise of the Over-Allotment Option and
the Deferred Issuance and Distribution), subject to all of the rights,
privileges and duties of the General Partner under this Agreement, (ii) the
Partnership issued to the General Partner the Incentive Distribution Rights as
an incentive fee to incentivize the General Partner to expand the profitability
of the business of the Partnership Group and to increase distributions to
Limited Partners, and (iii) the Organizational Limited Partner contributed to
the Partnership, as a Capital Contribution, the Holdings Contribution (as
defined in the Contribution Agreement) in exchange for 8,666,400 Common Units,
12,397,000 Subordinated Units and the right to receive the Deferred Issuance and
Distribution.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 41 

  

 

(b)       Upon the issuance of any additional Limited Partner Interests by the
Partnership (other than the Common Units issued in the Initial Offering, the
Common Units and Subordinated Units issued pursuant to Section 5.2(a) (including
any common units issued pursuant to the Deferred Issuance and Distribution), the
Common Units issued upon conversion of the Subordinated Units and any Common
Units issued pursuant to Section 5.11), the General Partner may, in order to
maintain its Percentage Interest, make additional Capital Contributions in an
amount equal to the product obtained by multiplying (i) the quotient determined
by dividing (A) the General Partner’s Percentage Interest by (B) 100 less the
General Partner’s Percentage Interest times (ii) the amount contributed to the
Partnership by the Limited Partners in exchange for such additional Limited
Partner Interests. Except as set forth in Section 12.8, the General Partner
shall not be obligated to make any additional Capital Contributions to the
Partnership.

 

Section 5.3 Contributions by Initial Limited Partners.

 

(a)       On the Closing Date and pursuant to the Underwriting Agreement, each
Underwriter contributed cash to the Partnership in exchange for the issuance by
the Partnership of Common Units to each Underwriter, all as set forth in the
Underwriting Agreement.

 

(b)       Upon the exercise of the Over-Allotment Option, each Underwriter
contributed cash to the Partnership in exchange for the issuance by the
Partnership of Common Units to each Underwriter, all as set forth in the
Underwriting Agreement.

 

(c)       No Limited Partner will be required to make any additional Capital
Contribution to the Partnership pursuant to this Agreement.

 

Section 5.4 Interest and Withdrawal. No interest shall be paid by the
Partnership on Capital Contributions. No Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent, if any,
that distributions made pursuant to this Agreement or upon liquidation of the
Partnership may be considered as such by law and then only to the extent
provided for in this Agreement. Except to the extent expressly provided in this
Agreement, no Partner shall have priority over any other Partner either as to
the return of Capital Contributions or as to profits, losses or distributions.
Any such return shall be a compromise to which all Partners agree within the
meaning of Section 17-502(b) of the Delaware Act.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 42 

  

 

Section 5.5 Capital Accounts.

 

(a)       The Partnership shall maintain for each Partner (or a beneficial owner
of Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method acceptable to the General
Partner) owning a Partnership Interest a separate Capital Account with respect
to such Partnership Interest in accordance with the rules of Treasury Regulation
Section 1.704-1(b)(2)(iv). Such Capital Account shall be increased by (i) the
amount of all Capital Contributions made to the Partnership with respect to such
Partnership Interest and (ii) all items of Partnership income and gain
(including income and gain exempt from tax) computed in accordance with Section
5.5(b) and allocated with respect to such Partnership Interest pursuant to
Section 6.1, and decreased by (x) the amount of cash or Net Agreed Value of all
actual and deemed distributions of cash or property made with respect to such
Partnership Interest and (y) all items of Partnership deduction and loss
computed in accordance with Section 5.5(b) and allocated with respect to such
Partnership Interest pursuant to Section 6.1. For the avoidance of doubt, each
Series A Preferred Unit will be treated as a partnership interest in the
Partnership that is “convertible equity” within the meaning of Treasury
Regulation Section 1.721-2(g)(3), and, therefore, each Series A Preferred
Unitholder will be treated as a partner in the Partnership. The initial Capital
Account balance in respect of each Series A Preferred Unit shall be the Initial
Unit Price of the Series A Preferred Unit.

 

(b)       For purposes of computing the amount of any item of income, gain, loss
or deduction that is to be allocated pursuant to Article VI and is to be
reflected in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose),
provided, that:

 

(i)       Solely for purposes of this Section 5.5, the Partnership shall be
treated as owning directly its proportionate share (as determined by the General
Partner based upon the provisions of the applicable Group Member Agreement) of
all property owned by (x) any other Group Member that is classified as a
partnership for federal income tax purposes and (y) any other partnership,
limited liability company, unincorporated business or other entity classified as
a partnership for federal income tax purposes of which a Group Member is,
directly or indirectly, a partner, member or other equity holder.

 

(ii)       All fees and other expenses incurred by the Partnership to promote
the sale of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.

 

(iii)       Except as otherwise provided in Treasury Regulation Section
1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss and
deduction shall be made without regard to any election under Section 754 of the
Code that may be made by the Partnership and, as to those items described in
Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes. To the extent an
adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment in the Capital Accounts shall be
treated as an item of gain or loss.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 43 

  

 

(iv)       In the event the Carrying Value of Partnership property is adjusted
pursuant to Section 5.5(d), any Unrealized Gain resulting from such adjustment
shall be treated as an item of gain and any Unrealized Loss resulting from such
adjustment shall be treated as an item of loss.

 

(v)       Any income, gain or loss attributable to the taxable disposition of
any Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

 

(vi)       In accordance with the requirements of Section 704(b) of the Code,
any deductions for depreciation, cost recovery or amortization attributable to
any Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 5.5(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined under
the rules prescribed by Treasury Regulation Section 1.704-3(d)(2) as if the
adjusted basis of such property were equal to the Carrying Value of such
property immediately following such adjustment.

 

(vii)       The Gross Liability Value of each Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i) shall be adjusted at
such times as provided in this Agreement for an adjustment to Carrying Values.
The amount of any such adjustment shall be treated for purposes hereof as an
item of loss (if the adjustment increases the Carrying Value of such Liability
of the Partnership) or an item of gain (if the adjustment decreases the Carrying
Value of such Liability of the Partnership).

 

(c) (i) A transferee of a Partnership Interest shall succeed to a pro rata
portion of the Capital Account of the transferor relating to the Partnership
Interest so transferred.

 

(ii)       Subject to Section 6.7(c), immediately prior to the transfer of a
Subordinated Unit or of a Subordinated Unit that has converted into a Common
Unit pursuant to Section 5.7 by a holder thereof (other than a transfer to an
Affiliate unless the General Partner elects to have this subparagraph 5.5(c)(ii)
apply), the Capital Account maintained for such Person with respect to its
Subordinated Units or converted Subordinated Units will (A) first, be allocated
to the Subordinated Units or converted Subordinated Units to be transferred in
an amount equal to the product of (x) the number of such Subordinated Units or
converted Subordinated Units to be transferred and (y) the Per Unit Capital
Amount for a Common Unit, and (B) second, any remaining balance in such Capital
Account will be retained by the transferor, regardless of whether it has
retained any Subordinated Units or converted Subordinated Units. Following any
such allocation, the transferor’s Capital Account, if any, maintained with
respect to the retained Subordinated Units or retained converted Subordinated
Units, if any, will have a balance equal to the amount allocated under clause
(B) hereinabove, and the transferee’s Capital Account established with respect
to the transferred Subordinated Units or transferred converted Subordinated
Units will have a balance equal to the amount allocated under clause (A)
hereinabove.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 44 

  

 

(d) (i) Consistent with Treasury Regulation Section 1.704-1(b)(2)(iv)(f), on an
issuance of additional Partnership Interests for cash or Contributed Property,
the issuance of a Noncompensatory Option, the issuance of Partnership Interests
as consideration for the provision of services, the issuance of IDR Reset Common
Units pursuant to Section 5.11, the conversion of the General Partner’s Combined
Interest to Common Units pursuant to Section 11.3(b), or the conversion of
Series A Preferred Units to Common Units pursuant to Section 5.12(b)(iii), the
Carrying Value of each Partnership property immediately prior to such issuance
or after such conversion shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property;
provided, however, that in the event of the issuance of a Partnership Interest
pursuant to the exercise of a Noncompensatory Option (which, for purposes
hereof, shall include any conversion of Series A Preferred Units to Common Units
pursuant to Section 5.12(b)(iii)) where the right to share in Partnership
capital represented by such Partnership Interest differs from the consideration
paid to acquire and exercise such option, the Carrying Value of each Partnership
property immediately after the issuance of such Partnership Interest shall be
adjusted upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property and the Capital Accounts of the
Partners shall be adjusted in a manner consistent with Treasury Regulation
Section 1.704-1(b)(2)(iv)(s); provided, further, however, that in the event of
an issuance of Partnership Interests for a de minimis amount of cash or
Contributed Property, in the event of an issuance of a Noncompensatory Option to
acquire a de minimis Partnership Interest or in the event of an issuance of a de
minimis amount of Partnership Interests as consideration for the provision of
services, the General Partner may determine that such adjustments are
unnecessary for the proper administration of the Partnership. In determining
such Unrealized Gain or Unrealized Loss, the aggregate fair market value of all
Partnership property (including cash or cash equivalents) immediately prior to
the issuance of additional Partnership Interests (or, in the case of a
Revaluation Event resulting from the exercise of a Noncompensatory Option
(which, for purposes hereof, shall include any conversion of Series A Preferred
Units to Common Units pursuant to Section 5.12(b)(iii)), immediately after the
issuance of the Partnership Interest acquired pursuant to the exercise of such
Noncompensatory Option) shall be determined by the General Partner using such
method of valuation as it may adopt; provided, however, that the General
Partner, in arriving at such valuation, must take fully into account the fair
market value of the Partnership Interests of all Partners at such time and must
make such adjustments to such valuation as required by Treasury Regulation
Section 1.704-1(b)(2)(iv)(h)(2). If, after making the allocations of Unrealized
Gain and Unrealized Loss as set forth in Section 6.1(d)(xiii), the Capital
Account of each Partner with respect to each Conversion Unit received upon such
conversion of the Limited Partner Interest is less than the Per Unit Capital
Amount for a then Outstanding Initial Common Unit, then, in accordance with
Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(3), Capital Account balances
shall be reallocated between the Partners holding Common Units (other than
‘Conversion Units) and Partners holding Conversion Units so as to cause the
Capital Account of each Partner holding a Conversion Unit to equal, on a per
Unit basis with respect to each such Conversion Unit, the Per Unit Capital
Amount for a then Outstanding Initial Common Unit. In making its determination
of the fair market values of individual properties, the General Partner may
determine that it is appropriate to first determine an aggregate value for the
Partnership, based on the current trading price of the Common Units, and taking
fully into account the fair market value of the Partnership Interests of all
Partners at such time, and then allocate such aggregate value among the
individual properties of the Partnership (in such manner as it determines
appropriate).

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 45 

  

 

(ii)       In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Carrying Value of all
Partnership property shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property,
and any such Unrealized Gain or Unrealized Loss shall be treated, for purposes
of maintaining Capital Accounts, as if it had been recognized on an actual sale
of each such property immediately prior to such distribution for an amount equal
to its fair market value, and had been allocated among the Partners, at such
time, pursuant to Section 6.1 in the same manner as any item of gain or loss
actually recognized following an event giving rise to the dissolution of the
Partnership would have been allocated. In determining such Unrealized Gain or
Unrealized Loss the aggregate fair market value of all Partnership property
(including cash or cash equivalents) immediately prior to a distribution shall
(A) in the case of an actual distribution that is not made pursuant to Section
12.4 or in the case of a deemed distribution, be determined in the same manner
as that provided in Section 5.5(d)(i) or (B) in the case of a liquidating
distribution pursuant to Section 12.4, be determined by the Liquidator using
such method of valuation as it may adopt.

 

Section 5.6 Issuances of Additional Partnership Interests.

 

(a)       Subject to Section 5.12(b)(ii)(B)(2), the Partnership may issue
additional Partnership Interests and options, rights, warrants and appreciation
rights relating to the Partnership Interests (including as described in Section
7.4(c)) for any Partnership purpose at any time and from time to time to such
Persons for such consideration and on such terms and conditions as the General
Partner shall determine, all without the approval of any Limited Partners.

 

(b)       Each additional Partnership Interest authorized to be issued by the
Partnership pursuant to Section 5.6(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior to existing classes and series of
Partnership Interests), as shall be fixed by the General Partner, including (i)
the right to share in Partnership profits and losses or items thereof; (ii) the
right to share in Partnership distributions; (iii) the rights upon dissolution
and liquidation of the Partnership; (iv) whether, and the terms and conditions
upon which, the Partnership may or shall be required to redeem the Partnership
Interest (including sinking fund provisions); (v) whether such Partnership
Interest is issued with the privilege of conversion or exchange and, if so, the
terms and conditions of such conversion or exchange; (vi) the terms and
conditions upon which each Partnership Interest will be issued, evidenced by
certificates and assigned or transferred; (vii) the method for determining the
Percentage Interest as to such Partnership Interest; and (viii) the right, if
any, of each such Partnership Interest to vote on Partnership matters, including
matters relating to the relative rights, preferences and privileges of such
Partnership Interest.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 46 

  

 

(c)       The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Interests and options, rights, warrants and appreciation rights relating to
Partnership Interests pursuant to this Section 5.6, including Common Units
issued in connection with the Deferred Issuance and Distribution, (ii) the
conversion of the Combined Interest into Units pursuant to the terms of this
Agreement, (iii) the issuance of Common Units pursuant to Section 5.11, (iv)
reflecting admission of such additional Limited Partners in the books and
records of the Partnership as the Record Holder of such Limited Partner Interest
and (v) all additional issuances of Partnership Interests. The General Partner
shall determine the relative rights, powers and duties of the holders of the
Units or other Partnership Interests being so issued. The General Partner shall
do all things necessary to comply with the Delaware Act and is authorized and
directed to do all things that it determines to be necessary or appropriate in
connection with any future issuance of Partnership Interests or in connection
with the conversion of the Combined Interest into Units pursuant to the terms of
this Agreement, including compliance with any statute, rule, regulation or
guideline of any federal, state or other governmental agency or any National
Securities Exchange or over-the-counter market on which the Units or other
Partnership Interests are listed or admitted to trading.

 

(d)       No fractional Units shall be issued by the Partnership.

 

Section 5.7 Conversion of Subordinated Units.

 

(a)       All of the Subordinated Units shall convert into Common Units on a
one-for-one basis on the first Business Day following the distribution of
Available Cash to Partners pursuant to Section 6.3(a) in respect of the final
Quarter of the Subordination Period.

 

(b)       Notwithstanding any other provision of this Agreement, all the then
Outstanding Subordinated Units may convert into Common Units on a one-for-one
basis as set forth in, and pursuant to the terms of, Section 11.4.

 

(c)       A Subordinated Unit that has converted into a Common Unit shall be
subject to the provisions of Section 6.7.

 

Section 5.8 Limited Preemptive Right. Except as provided in this Section 5.8 and
in Section 5.2 or as otherwise provided in a separate agreement by the
Partnership, no Person shall have any preemptive, preferential or other similar
right with respect to the issuance of any Partnership Interest, whether
unissued, held in the treasury or hereafter created. The General Partner shall
have the right, which it may from time to time assign in whole or in part to any
of its Affiliates or the beneficial owners thereof, to purchase Partnership
Interests from the Partnership whenever, and on the same terms that, the
Partnership issues Partnership Interests to Persons other than the General
Partner and its Affiliates or such beneficial owners, to the extent necessary to
maintain the Percentage Interests of the General Partner and its Affiliates and
such beneficial owners equal to that which existed immediately prior to the
issuance of such Partnership Interests.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 47 

  

 

Section 5.9 Splits and Combinations.

 



(a)       Subject to Section 5.9(d), Section 6.6 and Section 6.9 (dealing with
adjustments of distribution levels), the Partnership may make a Pro Rata
distribution of Partnership Interests to all Record Holders or may effect a
subdivision or combination of Partnership Interests so long as, after any such
event, each Partner shall have the same Percentage Interest in the Partnership
as before such event, and any amounts calculated on a per Unit basis (including
any Common Unit Arrearage or Cumulative Common Unit Arrearage) or stated as a
number of Units are proportionately adjusted retroactive to the beginning of the
Partnership.

 

(b)       Whenever such a distribution, subdivision or combination of
Partnership Interests is declared, the General Partner shall select a Record
Date as of which the distribution, subdivision or combination shall be effective
and shall send notice thereof at least 20 days prior to such Record Date to each
Record Holder as of a date not less than 10 days prior to the date of such
notice. The General Partner also may cause a firm of independent public
accountants selected by it to calculate the number of Partnership Interests to
be held by each Record Holder after giving effect to such distribution,
subdivision or combination. The General Partner shall be entitled to rely on any
certificate provided by such firm as conclusive evidence of the accuracy of such
calculation.

 

(c)       Promptly following any such distribution, subdivision or combination,
the Partnership may issue Certificates to the Record Holders of Partnership
Interests as of the applicable Record Date representing the new number of
Partnership Interests held by such Record Holders, or the General Partner may
adopt such other procedures that it determines to be necessary or appropriate to
reflect such changes. If any such combination results in a smaller total number
of Partnership Interests Outstanding, the Partnership shall require, as a
condition to the delivery to a Record Holder of such new Certificate, the
surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.

 

(d)       The Partnership shall not issue fractional Units upon any
distribution, subdivision or combination of Units. If a distribution,
subdivision or combination of Units would result in the issuance of fractional
Units but for the provisions of Section 5.6(d) and this Section 5.9(d), each
fractional Unit shall be rounded to the nearest whole Unit (and a 0.5 Unit shall
be rounded to the next higher Unit).

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 48 

  

 

Section 5.10 Fully Paid and Non-Assessable Nature of Limited Partner Interests.
All Limited Partner Interests issued pursuant to, and in accordance with the
requirements of, this Article V shall be fully paid and non-assessable Limited
Partner Interests in the Partnership, except as such non-assessability may be
affected by Section 17-607 or 17-804 of the Delaware Act.

 

Section 5.11 Issuance of Common Units in Connection with Reset of Incentive
Distribution Rights.

 

(a)       Subject to the provisions of this Section 5.11, the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall have the right, at any time when there are
no Subordinated Units outstanding and the Partnership has made a distribution
pursuant to Section 6.4(b)(v) for each of the four most recently completed
Quarters and the amount of each such distribution did not exceed Adjusted
Operating Surplus for such Quarter, to make an election (the “IDR Reset
Election”) to cause the Minimum Quarterly Distribution and the Target
Distributions to be reset in accordance with the provisions of Section 5.11(e)
and, in connection therewith, the holder or holders of the Incentive
Distribution Rights will become entitled to receive their respective
proportionate share of a number of Common Units (the “IDR Reset Common Units”)
derived by dividing (i) the average amount of cash distributions made by the
Partnership for the two full Quarters immediately preceding the giving of the
Reset Notice (as defined in Section 5.11(b)) in respect of the Incentive
Distribution Rights by (ii) the average of the cash distributions made by the
Partnership in respect of each Common Unit for the two full Quarters immediately
preceding the giving of the Reset Notice (the “Reset MQD”) (the number of Common
Units determined by such quotient is referred to herein as the “Aggregate
Quantity of IDR Reset Common Units”). The Percentage Interest of the General
Partner after the issuance of the Aggregate Quantity of IDR Reset Common Units
shall equal the Percentage Interest of the General Partner prior to the issuance
of the Aggregate Quantity of IDR Reset Common Units and the General Partner
shall not be obligated to make any additional Capital Contribution to the
Partnership in order to maintain its Percentage Interest in connection
therewith. The making of the IDR Reset Election in the manner specified in
Section 5.11(b) shall cause the Minimum Quarterly Distribution and the Target
Distributions to be reset in accordance with the provisions of Section 5.11(e)
and, in connection therewith, the holder or holders of the Incentive
Distribution Rights will become entitled to receive Common Units on the basis
specified above, without any further approval required by the General Partner or
the Unitholders, at the time specified in Section 5.11(c) unless the IDR Reset
Election is rescinded pursuant to Section 5.11(d).

 

(b)       To exercise the right specified in Section 5.11(a), the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall deliver a written notice (the “Reset
Notice”) to the Partnership. Within 10 Business Days after the receipt by the
Partnership of such Reset Notice, the Partnership shall deliver a written notice
to the holder or holders of the Incentive Distribution Rights of the
Partnership’s determination of the aggregate number of Common Units that each
holder of Incentive Distribution Rights will be entitled to receive.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 49 

  

 

(c)       The holder or holders of the Incentive Distribution Rights will be
entitled to receive the Aggregate Quantity of IDR Reset Common Units on the
fifteenth Business Day after receipt by the Partnership of the Reset Notice;
provided, however, that the issuance of Common Units to the holder or holders of
the Incentive Distribution Rights shall not occur prior to the approval of the
listing or admission for trading of such Common Units by the principal National
Securities Exchange or over-the-counter market upon which the Common Units are
then listed or admitted for trading if any such approval is required pursuant to
the rules and regulations of such National Securities Exchange or
over-the-counter market.

 

(d)       If the principal National Securities Exchange or over-the-counter
market upon which the Common Units are then traded has not approved the listing
or admission for trading of the Common Units to be issued pursuant to this
Section 5.11 on or before the 30th calendar day following the Partnership’s
receipt of the Reset Notice and such approval is required by the rules and
regulations of such National Securities Exchange or over-the-counter market,
then the holder of the Incentive Distribution Rights (or, if there is more than
one holder of the Incentive Distribution Rights, the holders of a majority in
interest of the Incentive Distribution Rights) shall have the right to either
rescind the IDR Reset Election or elect to receive other Partnership Interests
having such terms as the General Partner may approve, with the approval of the
Conflicts Committee, that will provide (i) the same economic value, in the
aggregate, as the Aggregate Quantity of IDR Reset Common Units would have had at
the time of the Partnership’s receipt of the Reset Notice, as determined by the
General Partner, and (ii) for the subsequent conversion (on terms acceptable to
the National Securities Exchange or over-the-counter market upon which the
Common Units are then traded) of such Partnership Interests into Common Units
within not more than 12 months following the Partnership’s receipt of the Reset
Notice upon the satisfaction of one or more conditions that are reasonably
acceptable to the holder of the Incentive Distribution Rights (or, if there is
more than one holder of the Incentive Distribution Rights, the holders of a
majority in interest of the Incentive Distribution Rights).

 

(e)       The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution and Third Target Distribution shall be adjusted at the time
of the issuance of Common Units or other Partnership Interests pursuant to this
Section 5.11 such that (i) the Minimum Quarterly Distribution shall be reset to
equal to the Reset MQD, (ii) the First Target Distribution shall be reset to
equal 115% of the Reset MQD, (iii) the Second Target Distribution shall be reset
to equal 125% of the Reset MQD and (iv) the Third Target Distribution shall be
reset to equal 150% of the Reset MQD.

 

(f)       Upon the issuance of IDR Reset Common Units pursuant to Section
5.11(a), the Capital Account maintained with respect to the Incentive
Distribution Rights shall (A) first, be allocated to IDR Reset Common Units in
an amount equal to the product of (x) the Aggregate Quantity of IDR Reset Common
Units and (y) the Per Unit Capital Amount for an Initial Common Unit, and (B)
second, any remaining balance in such Capital Account will be retained by the
holder of the Incentive Distributions Rights. In the event that there is not a
sufficient Capital Account associated with the Incentive Distribution Rights to
allocate the full Per Unit Capital Amount for an Initial Common Unit to the IDR
Reset Common Units in accordance with clause (A) of this Section 5.11(f), the
IDR Reset Common Units shall be subject to Sections 6.1(d)(x)(B) and (C).

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 50 

  

 

Section 5.12 Establishment of Series A Preferred Units

 

(a)       General. The General Partner hereby designates and creates a class of
Partnership Interests to be designated as “Series A Preferred Units” (the
“Series A Preferred Units”) with the designations, preferences and relative,
participating, optional or other special rights, powers and duties as set forth
in this Section 5.12 and elsewhere in this Agreement.

 

(b)       Rights of Series A Preferred Units. The Series A Preferred Units shall
have the following rights, preferences and privileges and shall be subject to
the following duties and obligations:

 

(i)       Distributions.

 

(A)       The holders of the Series A Preferred Units shall be entitled to
receive distributions of cash and cash equivalents only to the extent set forth
in Section 5.12(b)(i)(B) and shall not be entitled to receive distributions of
Available Cash pursuant to Section 6.4 or 6.5.

 

(B)       Subject to Sections 17-607 and 17-804 of the Delaware Act, each holder
of Series A Preferred Units as of an applicable Record Date shall be entitled to
receive cumulative distributions (each, a “Series A Distribution”), prior to any
other distributions made in respect of any other Partnership Interests pursuant
to Section 6.4 or Section 6.5, in an amount equal to such holder’s Pro Rata
share of the Series A Distribution Amount. All such Series A Distributions shall
be paid by no later than the earlier of (i) 45 days after the end of the
applicable Series A Distribution Period and (ii) any earlier date of any
quarterly distribution to be made by the Partnership on other Partnership
Interests pursuant to Section 6.4 or 6.5 in respect of the fourth Quarter of
such Series A Distribution Period (each such payment date, a “Series A
Distribution Payment Date”). If the Partnership fails to pay all or any portion
of the Series A Distribution Amount when due, then, without limiting any rights
of the holders of the Series A Preferred Units to compel the Partnership to make
such distribution, from and after the first date of such failure and continuing
until such failure is cured by payment in full in cash of all arrearages with
respect to any Series A Distribution, (1) the amount of such unpaid
distributions (“Series A Unpaid Cash Distributions”) will accrue and accumulate
from and including the date on which such Series A Distribution was due until
paid in full and (2) the Partnership shall not be permitted to, and shall not,
declare or make, any distributions, redemptions or repurchases in respect of any
Series A Junior Securities or Series A Parity Securities (including, for the
avoidance of doubt, with respect to the Quarter for which the Partnership first
failed to pay in full the Series A Distribution Amount when due).

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 51 

  

 

(C)       Notwithstanding anything in Section 5.12(b) to the contrary, with
respect to any Series A Conversion Unit, the Record Holder thereof shall be
entitled to a distribution in respect of the Series A Preferred Unit from which
it was converted to the extent the Series A Conversion occurred after the close
of business on the Record Date set for such Series A Distribution; provided that
the Record Holder thereof shall not be entitled to any distribution with respect
to the Series A Conversion Unit for any time period for which such Record Holder
received a Series A Distribution.

 

(ii) Voting Rights.

 

(A) Except as provided in Section 5.12(b)(ii)(B), the Outstanding Series A
Preferred Units shall have voting rights that are identical to the voting rights
of the Common Units and shall vote with the Common Units as a single class, so
that each Outstanding Series A Preferred Unit will be entitled to one vote for
each Common Unit into which such Series A Preferred Unit would have been
converted, if the Series A Conversion had occurred on the Record Date
established for the meeting or written consent in which such vote occurs, on
each matter with respect to which each Outstanding Common Unit is entitled to
vote. Each reference in this Agreement to a vote of Record Holders of Common
Units shall be deemed to be a reference to the Record Holders of Common Units
and Series A Preferred Units, voting together as a single class during any
period in which any Series A Preferred Units are Outstanding.

 

(B) Notwithstanding any other provision of this Agreement, in addition to all
other requirements imposed by Delaware law, and all other voting rights granted
under this Agreement, the General Partner shall not, without the affirmative
vote or written consent of holders of a majority of the Outstanding Series A
Preferred Units, voting separately as a class based upon one vote per Series A
Preferred Unit:

 

(1) incur, assume or guaranty any indebtedness for borrowed money in excess of
$50,000,000 except unsecured current obligations and liabilities incurred in the
ordinary course of business consistent with past practice;

 

(2) approve any matter (including a merger, consolidation or business
combination) that adversely affects any of the rights, preferences and
privileges of the Series A Preferred Units;

 

(3) amend, alter, modify or change the terms of the Series A Preferred Units or
this Section 5.12 (or vote or consent or resolve to take such action) or amend,
alter, modify or change any other provision of this Agreement in a manner that
would have a material adverse effect on the rights or preferences of holders of
Series A Preferred Units in relation to other classes of Partnership Interests;

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 52 

  

 



(4) authorize the issuance of any Series A Parity Securities or Series A Senior
Securities;

 

(5) sell, transfer or otherwise dispose of CAM Mining or any material portion of
CAM Mining’s assets;

 

(6) issue any additional Series A Preferred Units;

 

(7) effect a Pro Rata repurchase of Common Units;

 

(8) issue to holders of Common Units, in their capacity as holders of Common
Units, rights, options or warrants entitling them to subscribe for or purchase
Common Units at less than the market value thereof;



 

(9) distribute to holders of Common Units evidences of indebtedness, Partnership
Interests (other than Common Units) or other assets;



 

(10) consummate a spin-off, where the Partnership makes a distribution to all
holders of Common Units consisting of Units of any class or series, or similar
equity interests of, relating to, a Subsidiary or other business unit;



 

(11) incur any indebtedness secured by a first lien on all or any portion of the
assets of the Partnership Group in excess of $50.0 million; provided, however,
that this limitation shall not apply to the indebtedness of entities, or
indebtedness relating to assets, in each case, that are acquired by any member
of the Partnership Group after the Series A Issuance Date and which indebtedness
is in existence at the date of such acquisition; or



 

(12) modify any of CAM Mining’s accounting principles or the financial or
operational reporting principles of the Central Appalachia Business Segment, in
each case, as used or set forth in the 2015 10-K, except (i) as required by U.S.
GAAP, (ii) as required by the Partnership’s independent registered accounting
firm or (iii) to account for a change in Rhino’s methodology for corporate
overhead allocations.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 53 

  

 

(iii)       Conversion.

 

(A)       Beginning on the date on which the aggregate Series A Distributions
paid in respect of a Series A Preferred Unit equals or exceeds the Initial Unit
Price of the Series A Preferred Unit, the Partnership shall have the option,
exercisable at any time during a Series A Conversion Window, to cause the
conversion (the “Series A Conversion”) of all or any portion of the Series A
Preferred Units into Series A Conversion Units at the Series A Conversion Ratio.
The Partnership shall not issue fractional Series A Conversion Units pursuant to
this Section 5.12(b)(iii)(A). Any fractional Series A Conversion Unit shall be
rounded down to the nearest whole Series A Conversion Unit and the Partnership
shall eliminate any such fractional Series A Conversion Unit by paying the
holder of such fractional Series A Conversion Unit an amount in cash computed by
multiplying the fractional Series A Conversion Unit by the Closing Price on the
Trading Day immediately preceding the Series A Conversion Notice Date.

 

(B)       To convert Series A Preferred Units into Series A Conversion Units
pursuant to Section 5.12(b)(iii)(A), the Partnership shall give written notice
(a “Series A Conversion Notice”, and the date such notice is given, a “Series A
Conversion Notice Date”) to each Series A Preferred Unitholder stating that (i)
the Partnership elects to force conversion of the subject Series A Preferred
Units pursuant to Section 5.12(b)(iii)(A), (ii) the number of Series A Preferred
Units to be so converted and (iii) the number of Series A Conversion Units that
such Series A Preferred Units shall be converted into using the applicable
Series A Conversion Ratio. The Series A Conversion Units shall be issued in the
name of the Record Holder of such Series A Preferred Units.

 

(C)       If, after the Series A Issuance Date, the Partnership (i) makes a
distribution on its Common Units payable in Common Units or another Partnership
Interest, (ii) subdivides or splits its outstanding Common Units into a greater
number of Common Units, (iii) combines or reclassifies its Common Units into a
lesser number of Common Units or (iv) issues by reclassification of its Common
Units any Partnership Interests (including any reclassification in connection
with a merger, consolidation or business combination in which the Partnership is
the surviving Person), then the Series A Conversion Ratio in effect at the time
of the Record Date for such distribution or the effective date of any such other
transaction shall be proportionately adjusted so that the conversion of the
Series A Preferred Units after such time shall entitle each Series A Preferred
Unitholder to receive the aggregate number of Common Units, (or any Partnership
Interests into which such Common Units would have been combined consolidated,
merged or reclassified, as applicable) that such Series A Preferred Unitholder
would have been entitled to receive if the Series A Preferred Units had been
converted into Common Units immediately prior to such Record Date or effective
date, as the case may be, and in addition to the foregoing, in the case of a
merger, consolidation or business combination in which the Partnership is the
surviving Person, the Partnership shall provide effective provisions to ensure
that the provisions in this Section 5.12 relating to the Series A Preferred
Units shall not be materially abridged or amended and that the Series A
Preferred Units shall thereafter retain the same powers, economic rights,
preferences and relative participating, optional and other special rights, and
the qualifications, limitations and restrictions thereon, that the Series A
Preferred Units had immediately prior to such transaction or event. An
adjustment made pursuant to this Section 5.12(b)(iii)(C) shall become effective
immediately after the record date in the case of a distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination, reclassification (including any reclassification in connection with
a merger, consolidation or business combination in which the Partnership is the
surviving Person) or split. Such adjustment shall be made successively whenever
any event described above shall occur.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 54 

  

 

If, in the future, the Partnership issues any options, warrants, or other rights
to purchase Common Units, or Partnership Interests exercisable or convertible
into or exchangeable for Common Units (or options, warrants, or other rights to
purchase any such Partnership Interests that are exercisable or convertible into
or exchangeable for Common Units) other than any such options, warrants or other
rights issued pursuant to any Long Term Incentive Plan (herein collectively,
“Convertible Securities”), the General Partner shall, at the direction and at
the option of the holders of a majority of the Outstanding Series A Preferred
Units in their sole discretion, either (i) amend the provisions of this
Agreement relating to antidilution protection to (A) revise any such provision
that is less favorable than the corresponding provision offered in the terms of
such Convertible Securities (or any related purchase agreement) so that such
provision is the same as such provision offered in the terms of such Convertible
Securities (or any related purchase agreement) and (B) incorporate any
provision(s) offered in the terms of such Convertible Securities (or any related
purchase agreement) that is not currently provided for in this Agreement and
which would make the antidilution protection provisions of this Agreement more
favorable to the holders of Series A Preferred Units, which amendment shall be
effective concurrently with the issuance and/or execution of documentation
relating to such Convertible Securities, or (ii) retain the antidilution
language applicable to the Series A Preferred Units at such time. The
Partnership agrees to provide as much prior notice of the proposed issuance of
any such Convertible Securities and/or execution of documentation relating to
such issuance of Convertible Securities as is reasonably practicable (and in any
event, such notice shall be provided at least ten (10) Business Days prior to
such issuance and/or execution).

 

(D)       Notwithstanding any other provisions of this Section 5.12(b)(iii), no
adjustment shall be made to the Series A Conversion Ratio pursuant to Section
5.12(b)(iii)(C) as a result of any of the following:

 

(1)       Any grant of Common Units or options, warrants or rights to purchase
or receive Common Units or the issuance of Common Units upon the exercise or
vesting of any such options, warrants or rights in respect of services provided
to or for the benefit of the Partnership or its Subsidiaries, under compensation
plans and agreements approved in good faith by the General Partner (including
any long-term incentive plan); provided that in the case of options, warrants or
rights to purchase Common Units, the exercise price per Common Unit shall not be
less than the Closing Price on the date such option, warrant or other right is
issued;

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 55 

  

 

(2)       Any issuance of Common Units as all or part of the consideration to
effect (i) the closing of any acquisition by the Partnership Group of assets or
equity interests of an unrelated third party in an arm’s length transaction or
(ii) the consummation of a merger, consolidation or other business combination
of the Partnership with another entity in which the Partnership survives and the
Common Units remain outstanding to the extent any such transaction set forth in
clause (i) or (ii) of this Section 5.12(b)(iii)(D)(2) is validly approved by the
General Partner; or

 

(3)       The issuance of Common Units upon conversion of Series A Preferred
Units.

 

Notwithstanding anything in this Agreement to the contrary, whenever the
issuance of a Partnership Interest or other event would require an adjustment to
the Series A Conversion Ratio under one or more provisions of this Agreement,
only one adjustment shall be made to the Series A Conversion Ratio in respect of
such issuance or event.

 

Notwithstanding anything to the contrary in Section 5.12(b)(iii)(D), unless
otherwise determined by the General Partner, no adjustment to the Series A
Conversion Ratio shall be made with respect to any distribution or other
transaction described in Section 5.12(b)(iii)(D) if the Series A Preferred
Unitholders participate in such distribution or transaction as if they held a
number of Common Units issuable upon conversion of the Series A Preferred Units
immediately prior to such event at the then applicable Series A Conversion
Ratio, without converting their Series A Preferred Units.

 

(E)       On December 31, 2021, each Outstanding Series A Preferred Units will
convert into Common Units at the applicable Series A Conversion Ratio calculated
using December 31, 2021 as the Series A Conversion Notice Date.



 

(F) The Partnership will use reasonable best efforts to cause, at its sole
expense, the listing of the Series A Conversion Units on any exchange registered
with the Commission under Section 6(a) of the Securities Exchange Act (or any
successor to such Section) on which the Common Units are then listed and
trading.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 56 

  

 

(iv)       Fully Paid and Non-Assessable. Any Series A Conversion Units
delivered pursuant to this Section 5.12 shall be fully paid and non-assessable
Limited Partner Interests in the Partnership, except as such non-assessability
may be affected by matters described in Sections 17-607 and 17-804 of the
Delaware Act).

 

(v)       Notices. For the avoidance of doubt, the Partnership shall distribute
to the Record Holders of Series A Preferred Units copies of all notices,
materials, annual and quarterly reports, proxy statements, information
statements and any other documents distributed generally to the Record Holders
of Common Units, at such times and by such method as such documents are
distributed to such Record Holders of Common Units.

 

(vi)       Transfer Agent; Certificates; Restrictive Notations. Unless and until
the Board of Directors determines to assign the responsibility to another
Person, the General Partner will act as the transfer agent for the Series A
Preferred Units. Each book entry evidencing a Series A Preferred Unit shall bear
the restrictive notation set forth in Section 4.7(e), as well as the following
restrictive notations:

 

THE SERIES A PREFERRED UNITS (ALSO REFERRED TO AS “THESE SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE SERIES A
PREFERRED UNITS MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THESE
SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO RHINO
RESOURCE PARTNERS LP THAT SUCH REGISTRATION IS NOT REQUIRED.

 

THIS SECURITY IS SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN SECTIONS 4.5
AND 4.7 OF, AND ELSEWHERE IN, THE FOURTH AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF RHINO RESOURCE PARTNERS LP, AS AMENDED, SUPPLEMENTED OR
RESTATED FROM TIME TO TIME, A COPY OF WHICH MAY BE OBTAINED FROM THE PARTNERSHIP
AT ITS PRINCIPAL EXECUTIVE OFFICES.

 

(vii) Series A Preferred Unit Transfer Restriction. Without the prior written
consent of the Partnership, except as specifically provided in this Agreement,
each Series A Preferred Unitholder shall not transfer any Series A Preferred
Units to any non-U.S.resident individual, non-U.S. corporation or partnership,
or any other non-U.S. entity, including any foreign governmental entity,
including by means of any swap or other transaction or arrangement that
transfers or that is designed to, or that might reasonably be expected to,
result in the transfer to another, in whole or in part, any of the economic
consequences of ownership of any Series A Preferred Units, regardless of whether
any such transaction is to be settled by delivery of Series A Preferred Units,
Common Units or other securities, in cash or otherwise.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 57 

  

 

Article VI

 

ALLOCATIONS AND DISTRIBUTIONS

 

Section 6.1 Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Partners
among themselves, the Partnership’s items of income, gain, loss and deduction
(computed in accordance with Section 5.5(b)) for each taxable period shall be
allocated among the Partners as provided herein below. Allocations made to
Unitholders shall be made solely with respect to the Units held by such
Unitholders.

 

(a)       Net Income. Net Income for each taxable period and all items of
income, gain, loss and deduction taken into account in computing Net Income for
such taxable period shall be allocated as follows:

 

(i)       First, to the General Partner until the aggregate of the Net Income
allocated to the General Partner pursuant to this Section 6.1(a)(i) and the Net
Termination Gain allocated to the General Partner pursuant to Section
6.1(c)(i)(A) or Section 6.1(c)(iv)(A) for the current and all previous taxable
periods is equal to the aggregate of the Net Loss allocated to the General
Partner pursuant to Section 6.1(b)(iii) for all previous taxable periods and the
Net Termination Loss allocated to the General Partner pursuant to Section
6.1(c)(ii)(E) or Section 6.1(c)(iii)(C) for the current and all previous taxable
periods; and

 

(ii)       The balance, if any, (x) to the General Partner in accordance with
its Percentage Interest, and (y) to all Unitholders (other than the Series A
Preferred Unitholders), Pro Rata, a percentage equal to 100% less the percentage
applicable to subclause (x).

 

(b)       Net Loss. Net Loss for each taxable period and all items of income,
gain, loss and deduction taken into account in computing Net Loss for such
taxable period shall be allocated as follows:

 

(i)       First, to the General Partner and the Unitholders (other than the
Series A Preferred Unitholders), Pro Rata; provided, that Net Losses shall not
be allocated pursuant to this Section 6.1(b)(i) to the extent that such
allocation would cause any Unitholder to have a deficit balance in its Adjusted
Capital Account at the end of such taxable period (or increase any existing
deficit balance in its Adjusted Capital Account);

 

(ii)       Second, to the Series A Preferred Unitholders, to the extent of and
in proportion to the positive balances in their Adjusted Capital Accounts; and

 

(iii)       The balance, if any, 100% to the General Partner.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 58 

  

 

(c)       Net Termination Gains and Losses. Net Termination Gain or Net
Termination Loss (including a pro rata part of each item of income, gain, loss
and deduction taken into account in computing Net Termination Gain or Net
Termination Loss) for such taxable period shall be allocated in the manner set
forth in this Section 6.1(c). All allocations under this Section 6.1(c) shall be
made after Capital Account balances have been adjusted by all other allocations
provided under this Section 6.1 and after all distributions of Available Cash
provided under Section 6.4 and Section 6.5 have been made; provided, however ,
that solely for purposes of this Section 6.1(c), Capital Accounts shall not be
adjusted for distributions made pursuant to Section 12.4.

 

(i)       Except as provided in Section 6.1(c)(iv), Net Termination Gain
(including a pro rata part of each item of income, gain, loss, and deduction
taken into account in computing Net Termination Gain) shall be allocated:

 

(A)       First, to the General Partner until the aggregate of the Net
Termination Gain allocated to the General Partner pursuant to this Section
6.1(c)(i)(A) or Section 6.1(c)(iv)(A) and the Net Income allocated to the
General Partner pursuant to Section 6.1(a)(i) for the current and all previous
taxable periods is equal to the aggregate of the Net Loss allocated to the
General Partner pursuant to Section 6.1(b)(iii) for all previous taxable periods
and the Net Termination Loss allocated to the General Partner pursuant to
Section 6.1(c)(ii)(E) or Section 6.1(c)(iii)(C) for all previous taxable
periods;

 

(B)       Second, to the Series A Preferred Unitholders, Pro Rata, until the
Capital Account in respect of each Series A Preferred Unit is equal to the
Initial Unit Price of the Series A Preferred Unit;

 

(C)       Third, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders holding Common Units, Pro Rata, a percentage
equal to 100% less the General Partner’s Percentage Interest, until the Capital
Account in respect of each Common Unit then Outstanding is equal to the sum of
(1) its Unrecovered Initial Unit Price, (2) the Minimum Quarterly Distribution
for the Quarter during which the Liquidation Date occurs, reduced by any
distribution pursuant to Section 6.4(a)(i) or Section 6.4(b)(i) with respect to
such Common Unit for such Quarter (the amount determined pursuant to this clause
(2) is hereinafter referred to as the “Unpaid MQD”) and (3) any then existing
Cumulative Common Unit Arrearage;

 

(D)       Fourth, if such Net Termination Gain is recognized (or is deemed to be
recognized) prior to the conversion of the last Outstanding Subordinated Unit
into a Common Unit, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders holding Subordinated Units, Pro Rata, a
percentage equal to 100% less the General Partner’s Percentage Interest, until
the Capital Account in respect of each Subordinated Unit then Outstanding equals
the sum of (1) its Unrecovered Initial Unit Price, determined for the taxable
period (or portion thereof) to which this allocation of gain relates, and (2)
the Minimum Quarterly Distribution for the Quarter during which the Liquidation
Date occurs, reduced by any distribution pursuant to Section 6.4(a)(iii) with
respect to such Subordinated Unit for such Quarter;

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 59 

  

 

(E)       Fifth, 100% to the General Partner and all Unitholders (other than the
Series A Preferred Unitholders), Pro Rata, until the Capital Account in respect
of each Common Unit then Outstanding is equal to the sum of (1) its Unrecovered
Initial Unit Price, (2) the Unpaid MQD, (3) any then existing Cumulative Common
Unit Arrearage, and (4) the excess of (aa) the First Target Distribution less
the Minimum Quarterly Distribution for each Quarter of the Partnership’s
existence over (bb) the cumulative per Unit amount of any distributions of
Available Cash that is deemed to be Operating Surplus made pursuant to Section
6.4(a)(iv) and Section 6.4(b)(ii) (the sum of (1), (2), (3) and (4) is
hereinafter referred to as the “First Liquidation Target Amount”);

 

(F)       Sixth, (x) to the General Partner in accordance with its Percentage
Interest, (y) 13% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders (other than the Series A Preferred Unitholders), Pro
Rata, a percentage equal to 100% less the sum of the percentages applicable to
subclauses (x) and (y) of this clause (E), until the Capital Account in respect
of each Common Unit then Outstanding is equal to the sum of (1) the First
Liquidation Target Amount, and (2) the excess of (aa) the Second Target
Distribution less the First Target Distribution for each Quarter of the
Partnership’s existence over (bb) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.4(a)(v) and Section 6.4(b)(iii) (the sum of (1) and (2) is
hereinafter referred to as the “Second Liquidation Target Amount”);

 

(G)       Seventh, (x) to the General Partner in accordance with its Percentage
Interest, (y) 23% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders (other than the Series A Preferred Unitholders), Pro
Rata, a percentage equal to 100% less the sum of the percentages applicable to
subclauses (x) and (y) of this clause (F), until the Capital Account in respect
of each Common Unit then Outstanding is equal to the sum of (1) the Second
Liquidation Target Amount, and (2) the excess of (aa) the Third Target
Distribution less the Second Target Distribution for each Quarter of the
Partnership’s existence over (bb) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.4(a)(vi) and Section 6.4(b)(iv); and

 

(H)       Finally, (x) to the General Partner in accordance with its Percentage
Interest, (y) 48% to the holders of the Incentive Distribution Rights, Pro Rata,
and (z) to all Unitholders (other than the Series A Preferred Unitholders), Pro
Rata, a percentage equal to 100% less the sum of the percentages applicable to
subclauses (x) and (y) of this clause (G).

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 60 

  

 

(ii)       Except as otherwise provided by Section 6.1(c)(iii) Net Termination
Loss (including a pro rata part of each item of income, gain, loss, and
deduction taken into account in computing Net Termination Loss) shall be
allocated:

 

(A)       First, if Subordinated Units remain Outstanding, (x) to the General
Partner in accordance with its Percentage Interest and (y) to all Unitholders
holding Subordinated Units, Pro Rata, a percentage equal to 100% less General
Partner’s Percentage Interest, until the Capital Account in respect of each
Subordinated Unit then Outstanding has been reduced to zero;

 

(B)       Second, (x) to the General Partner in accordance with its Percentage
Interest and (y) to all Unitholders holding Common Units, Pro Rata, a percentage
equal to 100% less General Partner’s Percentage Interest, until the Capital
Account in respect of each Common Unit then Outstanding has been reduced to
zero;

 

(C)       Third, to the General Partner and the Unitholders (other than the
Series A Preferred Unitholders), Pro Rata; provided that Net Termination Loss
shall not be allocated pursuant to this Section 6.1(c)(ii)(C) to the extent such
allocation would cause any Unitholder to have a deficit balance in its Adjusted
Capital Account (or increase any existing deficit in its Adjusted Capital
Account);

 

(D)       Fourth, to all Series A Preferred Unitholders, to the extent of and in
proportion to the positive balances in their Adjusted Capital Accounts in
respect of their Series A Preferred Units, until the Adjusted Capital Account in
respect of each Series A Preferred Unit then Outstanding has been reduced to
zero; and

 

(E)       Fifth, the balance, if any, 100% to the General Partner.

 

(iii)       Any Net Termination Loss deemed recognized pursuant to Section
5.5(d) prior to a Liquidation Date shall be allocated:

 

(A)       First, to the General Partner and the Unitholders (other than the
Series A Preferred Unitholders), Pro Rata; provided that Net Termination Loss
shall not be allocated pursuant to this Section 6.1(c)(iii)(A) to the extent
such allocation would cause any Unitholder to have a deficit balance in its
Adjusted Capital Account at the end of such taxable period (or increase any
existing deficit in its Adjusted Capital Account);

 

(B)       Second, to all Series A Preferred Unitholders, to the extent of and in
proportion to the positive balances in their Adjusted Capital Accounts in
respect of their Series A Preferred Units, until the Adjusted Capital Account in
respect of each Series A Preferred Unit then Outstanding has been reduced to
zero; and

 

(C)       The balance, if any, to the General Partner.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 61 

  



 

(iv)       If a Net Termination Loss has been allocated pursuant to Section
6.1(c)(iii), subsequent Net Termination Gain is deemed recognized pursuant to
Section 5.5(d) prior to a Liquidation Date shall be allocated:

 

(A)       First, to the General Partner until the aggregate Net Termination Gain
allocated to the General Partner pursuant to this Section 6.1(c)(iv)(A) is equal
to the aggregate Net Termination Loss previously allocated pursuant to Section
6.1(c)(iii)(C);

 

(B)       Second, to the General Partner and the Unitholders (other than the
Series A Preferred Unitholders), Pro Rata, until the aggregate Net Termination
Gain allocated pursuant to this Section 6.1(c)(iv)(B) is equal to the aggregate
Net Termination Loss previously allocated pursuant to Section 6.1(c)(iii)(A);
and

 

(C)       The balance, if any, pursuant to the provisions of Section 6.1(c)(i).

 

(d)       Special Allocations. Notwithstanding any other provision of this
Section 6.1, the following special allocations shall be made for such taxable
period:

 

(i)       Partnership Minimum Gain Chargeback. Notwithstanding any other
provision of this Section 6.1, if there is a net decrease in Partnership Minimum
Gain during any Partnership taxable period, each Partner shall be allocated
items of Partnership income and gain for such period (and, if necessary,
subsequent periods) in the manner and amounts provided in Treasury Regulation
Sections 1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor
provision. For purposes of this Section 6.1(d), each Partner’s Adjusted Capital
Account balance shall be determined, and the allocation of income or gain
required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Section 6.1(d) with respect to such taxable period
(other than an allocation pursuant to Section 6.1(d)(vi) and Section
6.1(d)(vii)). This Section 6.1(d)(i) is intended to comply with the Partnership
Minimum Gain chargeback requirement in Treasury Regulation Section 1.704-2(f)
and shall be interpreted consistently therewith.

 

(ii)       Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding
the other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except
as provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this Section
6.1(d), each Partner’s Adjusted Capital Account balance shall be determined, and
the allocation of income or gain required hereunder shall be effected, prior to
the application of any other allocations pursuant to this Section 6.1(d), other
than Section 6.1(d)(i) and other than an allocation pursuant to Section
6.1(d)(vi) and Section 6.1(d)(vii), with respect to such taxable period. This
Section 6.1(d)(ii) is intended to comply with the chargeback of items of income
and gain requirement in Treasury Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 62 

  



 

(iii)       Priority Allocations.

 

(A)       If the amount of cash or the Net Agreed Value of any property
distributed (except cash or property distributed pursuant to Section 12.4 or
with respect to Series A Preferred Units) with respect to a Unit exceeds the
amount of cash or the Net Agreed Value of property distributed with respect to
another Unit (the amount of the excess, an “Excess Distribution” and the Unit
with respect to which the greater distribution is paid, an “Excess Distribution
Unit”), then (1) there shall be allocated gross income and gain to each
Unitholder receiving an Excess Distribution with respect to the Excess
Distribution Unit until the aggregate amount of such items allocated with
respect to such Excess Distribution Unit pursuant to this Section 6.1(d)(iii)(A)
for the current taxable period and all previous taxable periods is equal to the
amount of the Excess Distribution; and (2) the General Partner shall be
allocated gross income and gain with respect to each such Excess Distribution in
an amount equal to the product obtained by multiplying (aa) the quotient
determined by dividing (x) the General Partner’s Percentage Interest at the time
when the Excess Distribution occurs by (y) a percentage equal to 100% less the
General Partner’s Percentage Interest at the time when the Excess Distribution
occurs, times (bb) the total amount allocated in clause (1) above with respect
to such Excess Distribution.

 

(B)       After the application of Section 6.1(d)(iii)(A), all or any portion of
the remaining items of Partnership gross income or gain for the taxable period,
if any, shall be allocated (1) to the holders of Incentive Distribution Rights,
Pro Rata, until the aggregate amount of such items allocated to the holders of
Incentive Distribution Rights pursuant to this Section 6.1(d)(iii)(B) for the
current taxable period and all previous taxable periods is equal to the
cumulative amount of all Incentive Distributions made to the holders of
Incentive Distribution Rights from the Closing Date to a date 45 days after the
end of the current taxable period; and (2) to the General Partner an amount
equal to the product of (aa) an amount equal to the quotient determined by
dividing (x) the General Partner’s Percentage Interest by (y) the sum of 100
less the General Partner’s Percentage Interest times (bb) the sum of the amounts
allocated in clause (1) above.

 

(iv)       Qualified Income Offset. In the event any Partner unexpectedly
receives any adjustments, allocations or distributions described in Treasury
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership gross income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible; provided, that an allocation pursuant to this Section 6.1(d)(iv) shall
be made only if and to the extent that such Partner would have a deficit balance
in its Adjusted Capital Account as adjusted after all other allocations provided
for in this Section 6.1 have been tentatively made as if this Section 6.1(d)(iv)
were not in this Agreement.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 63 

  



 

(v)       Gross Income Allocation. In the event any Partner has a deficit
balance in its Capital Account at the end of any taxable period in excess of the
sum of (A) the amount such Partner is required to restore pursuant to the
provisions of this Agreement and (B) the amount such Partner is deemed obligated
to restore pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5), such Partner shall be specially allocated items of Partnership
gross income and gain in the amount of such excess as quickly as possible;
provided, that an allocation pursuant to this Section 6.1(d)(v) shall be made
only if and to the extent that such Partner would have a deficit balance in its
Capital Account as adjusted after all other allocations provided for in this
Section 6.1 have been tentatively made as if Section 6.1(d)(iv) and this Section
6.1(d)(v) were not in this Agreement.

 

(vi)       Nonrecourse Deductions. Nonrecourse Deductions for any taxable period
shall be allocated to the Partners Pro Rata. If the General Partner determines
that the Partnership’s Nonrecourse Deductions should be allocated in a different
ratio to satisfy the safe harbor requirements of the Treasury Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the other Partners, to revise the prescribed ratio to the
numerically closest ratio that does satisfy such requirements.

 

(vii)       Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for
any taxable period shall be allocated 100% to the Partner that bears the
Economic Risk of Loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable in accordance with Treasury
Regulation Section 1.704-2(i). If more than one Partner bears the Economic Risk
of Loss with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse
Deductions attributable thereto shall be allocated between or among such
Partners in accordance with the ratios in which they share such Economic Risk of
Loss.

 

(viii)       Nonrecourse Liabilities. For purposes of Treasury Regulation
Section 1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners Pro Rata.

 

(ix)       Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Treasury Regulations.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 64 

  



 

(x)       Economic Uniformity; Changes in Law.

 

(A)       At the election of the General Partner with respect to any taxable
period ending upon, or after, the termination of the Subordination Period, all
or a portion of the remaining items of Partnership gross income or gain for such
taxable period, after taking into account allocations pursuant to Section
6.1(d)(iii), shall be allocated 100% to each Partner holding Subordinated Units
that are Outstanding as of the termination of the Subordination Period (“Final
Subordinated Units”) in the proportion of the number of Final Subordinated Units
held by such Partner to the total number of Final Subordinated Units then
Outstanding, until each such Partner has been allocated an amount of gross
income or gain that increases the Capital Account maintained with respect to
such Final Subordinated Units to an amount that after taking into account the
other allocations of income, gain, loss and deduction to be made with respect to
such taxable period will equal the product of (A) the number of Final
Subordinated Units held by such Partner and (B) the Per Unit Capital Amount for
a Common Unit. The purpose of this allocation is to establish uniformity between
the Capital Accounts underlying Final Subordinated Units and the Capital
Accounts underlying Common Units held by Persons other than the General Partner
and its Affiliates immediately prior to the conversion of such Final
Subordinated Units into Common Units. This allocation method for establishing
such economic uniformity will be available to the General Partner only if the
method for allocating the Capital Account maintained with respect to the
Subordinated Units between the transferred and retained Subordinated Units
pursuant to Section 5.5(c)(ii) does not otherwise provide such economic
uniformity to the Final Subordinated Units.

 

(B)       With respect to an event triggering an adjustment to the Carrying
Value of Partnership property pursuant to Section 5.5(d) during any taxable
period of the Partnership ending upon, or after, the issuance of IDR Reset
Common Units pursuant to Section 5.11, after the application of Section
6.1(d)(x)(A), any Unrealized Gains and Unrealized Losses shall be allocated
among the Partners in a manner that to the nearest extent possible results in
the Capital Accounts maintained with respect to such IDR Reset Common Units
issued pursuant to Section 5.11 equaling the product of (A) the Aggregate
Quantity of IDR Reset Common Units and (B) the Per Unit Capital Amount for an
Initial Common Unit.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 65 

  



 

(C)       With respect to any taxable period during which an IDR Reset Unit is
transferred to any Person who is not an Affiliate of the transferor, all or a
portion of the remaining items of Partnership gross income or gain for such
taxable period shall be allocated 100% to the transferor Partner of such
transferred IDR Reset Unit until such transferor Partner has been allocated an
amount of gross income or gain that increases the Capital Account maintained
with respect to such transferred IDR Reset Unit to an amount equal to the Per
Unit Capital Amount for an Initial Common Unit.

 

(D)       For the proper administration of the Partnership and for the
preservation of uniformity of the Limited Partner Interests (or any class or
classes thereof), the General Partner shall (i) adopt such conventions as it
deems appropriate in determining the amount of depreciation, amortization and
cost recovery deductions; (ii) make special allocations of income, gain, loss,
deduction, Unrealized Gain or Unrealized Loss; and (iii) amend the provisions of
this Agreement as appropriate (x) to reflect the proposal or promulgation of
Treasury Regulations under Section 704(b) or Section 704(c) of the Code or (y)
otherwise to preserve or achieve uniformity of the Limited Partner Interests (or
any class or classes thereof). The General Partner may adopt such conventions,
make such allocations and make such amendments to this Agreement as provided in
this Section 6.1(d)(x)(D) only if such conventions, allocations or amendments
would not have a material adverse effect on the Partners, the holders of any
class or classes of Limited Partner Interests issued and Outstanding or the
Partnership, and if such allocations are consistent with the principles of
Section 704 of the Code.

 

(xi)       Allocations with Respect to Series A Preferred Units. Notwithstanding
any other provision of this Section 6.1 (other than the Required Allocations):

 

(A)       Items of Partnership gross income shall be allocated to the Series A
Preferred Unitholders, Pro Rata, until the aggregate amount of gross income
allocated to each Series A Preferred Unitholder pursuant hereto for the current
taxable period and all previous taxable periods is equal to the cumulative
amount of all cash distributions made with respect to such Series A Preferred
Unit pursuant to Section 5.12(b)(i) from the date such Series A Preferred Unit
was issued to a date 45 days after the end of the current taxable year.

 

(B)       Items of Partnership gross income shall be allocated to the Series A
Preferred Unitholders, Pro Rata, until the aggregate amount of gross income
allocated to each Series A Preferred Unitholder pursuant hereto for the current
taxable period and all previous taxable periods is equal to the cumulative
amount of all Net Losses allocated to such Series A Preferred Unitholder
pursuant to Section 6.1(b)(ii) for all previous taxable years.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 66 

  



 

(C)       If (A) prior to the conversion of the last Outstanding Series A
Preferred Unit the Liquidation Date occurs and (B) after having made all other
allocations provided for in this Section 6.1 for the taxable period in which the
Liquidation Date occurs, the Per Unit Capital Amount of each Series A Preferred
Unit does not equal or exceed the Series A Liquidiation Value of the Series A
Preferred Unit, then items of gross income, gain, loss and deduction for such
taxable period shall be allocated among the Partners in a manner determined
appropriate by the General Partner so as to cause, to the maximum extent
possible, the Per Unit Capital Amount in respect of each Series A Preferred Unit
to equal the Series A Liquidiation Value of the Series A Preferred Unit (and no
other allocation pursuant to this Agreement shall reverse the effect of such
allocation). For the avoidance of doubt, the reallocation of items set forth in
the immediately preceding sentence provides that, to the extent necessary to
achievethe Per Unit Capital Amount balances described above, items of gross
income and gain that would otherwise be included in Net Income or Net Loss, as
the case may be, for the taxable period in which the Liquidation Date occurs,
shall be reallocated from the Unitholders holding Units to Series A Preferred
Unitholders. If (i) the Liquidation Date occurs on or before the date (not
including any extension of time) prescribed by law for the filing of the
Partnership’s federal income tax return for the taxable period immediately prior
to the taxable period in which the Liquidation Date occurs and (ii) the
reallocation of items for the taxable period in which the Liquidation Date
occurs as set forth above in this Section 6.1(d)(xi)(C) fails to achieve the Per
Unit Capital Amounts described above, then items of gross income, gain, loss and
deduction for such prior taxable period shall be reallocated among all Partners
in a manner that will, to the maximum extent possible and after taking into
account all other allocations made pursuant to this Section 6.1(d)(xi)(C), cause
the Per Unit Capital Amount in respect of each Series A Preferred Unit to equal
the Series A Liquidiation Value of the Series A Preferred Unit.

 

(xii)       Curative Allocation.

 

(A)       Notwithstanding any other provision of this Section 6.1, other than
the Required Allocations, the Required Allocations shall be taken into account
in making the Agreed Allocations so that, to the extent possible, the net amount
of items of gross income, gain, loss and deduction allocated to each Partner
pursuant to the Required Allocations and the Agreed Allocations, together, shall
be equal to the net amount of such items that would have been allocated to each
such Partner under the Agreed Allocations had the Required Allocations and the
related Curative Allocation not otherwise been provided in this Section 6.1. In
exercising its discretion under this Section 6.1(d)(xii)(A), the General Partner
may take into account future Required Allocations that, although not yet made,
are likely to offset other Required Allocations previously made. Allocations
pursuant to this Section 6.1(d)(xii)(A) shall only be made with respect to
Required Allocations to the extent the General Partner determines that such
allocations will otherwise be inconsistent with the economic agreement among the
Partners.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 67 

  



 

(B)       The General Partner shall, with respect to each taxable period, (1)
apply the provisions of Section 6.1(d)(xii)(A) in whatever order is most likely
to minimize the economic distortions that might otherwise result from the
Required Allocations, and (2) divide all allocations pursuant to Section
6.1(d)(xii)(A) among the Partners in a manner that is likely to minimize such
economic distortions.

 

(xiii)       Exercise of Noncompensatory Options. In accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(s) and as provided in Section 5.5(d)(i),
immediately after the conversion of a Limited Partner Interest into Common Units
(each such Common Unit a “Conversion Unit”) upon the exercise of a
Noncompensatory Option, the Carrying Value of each Partnership property shall be
adjusted to reflect its fair market value immediately after such conversion and
any resulting Unrealized Gain (if the Capital Account of each such Conversion
Unit is less than the Per Unit Capital Account for a then Outstanding Initial
Common Unit) or Unrealized Loss (if the Capital Account of each such Conversion
Unit is greater than the Per Unit Capital Account for a then Outstanding Initial
Common Unit) will be allocated to each Partner holding Conversion Units in
proportion to and to the extent of the amount necessary to cause the Capital
Account of each such Conversion Unit to equal the Per Unit Capital Amount for a
then Outstanding Initial Common Unit. Any remaining Unrealized Gain or
Unrealized Loss will be allocated to the Partners pursuant to Section 6.1(c) and
Section 6.1(d).

 

(xiv)       Corrective and Other Allocations. In the event of any allocation of
Additional Book Basis Derivative Items or any Book-Down Event or any recognition
of a Net Termination Loss, the following rules shall apply:

 

(A)       Except as provided in Section 6.1(d)(xiv)(B), in the case of any
allocation of Additional Book Basis Derivative Items (other than an allocation
of Unrealized Gain or Unrealized Loss under Section 5.5(d) hereof), the General
Partner shall allocate such Additional Book Basis Derivative Items to (1) the
holders of Incentive Distribution Rights and the General Partner to the same
extent that the Unrealized Gain or Unrealized Loss giving rise to such
Additional Book Basis Derivative Items was allocated to them pursuant to Section
5.5(d) and (2) all Unitholders, Pro Rata, to the extent that the Unrealized Gain
or Unrealized Loss giving rise to such Additional Book Basis Derivative Items
was allocated to any Unitholders pursuant to Section 5.5(d).

 

(B)       In the case of any allocation of Additional Book Basis Derivative
Items (other than an allocation of Unrealized Gain or Unrealized Loss under
Section 5.5(d) hereof or an allocation of Net Termination Gain or Net
Termination Loss pursuant to Section 6.1(c) hereof) as a result of a sale or
other taxable disposition of any Partnership asset that is an Adjusted Property
(“Disposed of Adjusted Property”), the General Partner shall allocate (1)
additional items of gross income and gain (aa) away from the holders of
Incentive Distribution Rights and (bb) to the Unitholders, or (2) additional
items of deduction and loss (aa) away from the Unitholders and (bb) to the
holders of Incentive Distribution Rights, to the extent that the Additional Book
Basis Derivative Items allocated to the Unitholders exceed their Share of
Additional Book Basis Derivative Items with respect to such Disposed of Adjusted
Property. Any allocation made pursuant to this Section 6.1(d)(xiv)(B) shall be
made after all of the other Agreed Allocations have been made as if this Section
6.1(d)(xiv) were not in this Agreement and, to the extent necessary, shall
require the reallocation of items that have been allocated pursuant to such
other Agreed Allocations.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 68 

  



 

(C)       In the case of any negative adjustments to the Capital Accounts of the
Partners resulting from a Book-Down Event or from the recognition of a Net
Termination Loss, such negative adjustment (1) shall first be allocated, to the
extent of the Aggregate Remaining Net Positive Adjustments, in such a manner, as
determined by the General Partner, that to the extent possible the aggregate
Capital Accounts of the Partners (other than with respect to their Series A
Preferred Units) will equal the amount that would have been the Capital Account
balances of the Partners if no prior Book-Up Events had occurred, and (2) any
negative adjustment in excess of the Aggregate Remaining Net Positive
Adjustments shall be allocated pursuant to Section 6.1(c) hereof.

 

(D)       For purposes of this Section 6.1(d)(xiv), the Unitholders shall be
treated as being allocated Additional Book Basis Derivative Items to the extent
that such Additional Book Basis Derivative Items have reduced the amount of
income that would otherwise have been allocated to the Unitholders under this
Agreement. In making the allocations required under this Section 6.1(d)(xiv),
the General Partner may apply whatever conventions or other methodology it
determines will satisfy the purpose of this Section 6.1(d)(xiv). Without
limiting the foregoing, if an Adjusted Property is contributed by the
Partnership to another entity classified as a partnership for federal income tax
purposes (the “lower tier partnership”), the General Partner may make
allocations similar to those described in Sections 6.1(d)(xiv)(A)–(C) to the
extent the General Partner determines such allocations are necessary to account
for the Partnership’s allocable share of income, gain, loss and deduction of the
lower tier partnership that relate to the contributed Adjusted Property in a
manner that is consistent with the purpose of this Section 6.1(d)(xiv).

 

(xv)       Special Curative Allocation in Event of Liquidation Prior to End of
Subordination Period. Notwithstanding any other provision of this Section 6.1
(other than the Required Allocations), if the Liquidation Date occurs prior to
the conversion of the last Outstanding Subordinated Unit, then items of income,
gain, loss and deduction for the taxable period that includes the Liquidation
Date (and, if necessary, items arising in previous taxable periods to the extent
the General Partner determines such items may be so allocated), shall be
specially allocated among the Partners (other than with respect to their Series
A Preferred Units) in the manner determined appropriate by the General Partner
so as to cause, to the maximum extent possible, the Capital Account in respect
of each Common Unit to equal the amount such Capital Account would have been if
all prior allocations of Net Termination Gain and Net Termination Loss had been
made pursuant to Section 6.1(c)(i) or Section 6.1(c)(ii), as applicable.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 69 

  



 

Section 6.2 Allocations for Tax Purposes

 

(a)       Except as otherwise provided herein, for federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Partners in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 6.1.

 

(b)       In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners in the manner provided under
Section 704(c) of the Code, and the Treasury Regulations promulgated under
Section 704(b) and 704(c) of the Code, as determined appropriate by the General
Partner (taking into account the General Partner’s discretion under Section
6.1(d)(x)(D)); provided, that the General Partner shall apply the principles of
Treasury Regulation Section 1.704-3(d) in all events.

 

(c)       The General Partner may determine to depreciate or amortize the
portion of an adjustment under Section 743(b) of the Code attributable to
unrealized appreciation in any Adjusted Property (to the extent of the
unamortized Book-Tax Disparity) using a predetermined rate derived from the
depreciation or amortization method and useful life applied to the unamortized
Book-Tax Disparity of such property, despite any inconsistency of such approach
with Treasury Regulation Section 1.167(c)-l(a)(6) or any successor regulations
thereto. If the General Partner determines that such reporting position cannot
reasonably be taken, the General Partner may adopt depreciation and amortization
conventions under which all purchasers acquiring Limited Partner Interests in
the same month would receive depreciation and amortization deductions, based
upon the same applicable rate as if they had purchased a direct interest in the
Partnership’s property. If the General Partner chooses not to utilize such
aggregate method, the General Partner may use any other depreciation and
amortization conventions to preserve the uniformity of the intrinsic tax
characteristics of any Limited Partner Interests, so long as such conventions
would not have a material adverse effect on the Limited Partners or the Record
Holders of any class or classes of Limited Partner Interests.

 

(d)       In accordance with Treasury Regulation Sections 1.1245-1(e) and
1.1250-1(f), any gain allocated to the Partners upon the sale or other taxable
disposition of any Partnership asset shall, to the extent possible, after taking
into account other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 70 

  

 

(e)       All items of income, gain, loss, deduction and credit recognized by
the Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.

 

(f)       Each item of Partnership income, gain, loss and deduction shall, for
federal income tax purposes, be determined for each taxable period and prorated
on a monthly basis and shall be allocated to the Partners as of the opening of
the National Securities Exchange or over-the-counter market on which the
Partnership Interests are listed or admitted to trading on the first Business
Day of each month; provided, however, such items for the period beginning on the
Closing Date and ending on the last day of the month in which the Over-Allotment
Option is exercised in full or the expiration of the Over-Allotment Option
occurs shall be allocated to the Partners as of the opening of the National
Securities Exchange or over-the-counter market on which the Partnership
Interests are listed or admitted to trading on the first Business Day of the
next succeeding month; and provided, further, that gain or loss on a sale or
other disposition of any assets of the Partnership or any other extraordinary
item of income, gain, loss or deduction as determined by the General Partner,
shall be allocated to the Partners as of the opening of the National Securities
Exchange or over-the-counter market on which the Partnership Interests are
listed or admitted to trading on the first Business Day of the month in which
such item is recognized for federal income tax purposes. The General Partner may
revise, alter or otherwise modify such methods of allocation to the extent
permitted or required by Section 706 of the Code and the regulations or rulings
promulgated thereunder.

 

(g)       Allocations that would otherwise be made to a Limited Partner under
the provisions of this Article VI shall instead be made to the beneficial owner
of Limited Partner Interests held by a nominee in any case in which the nominee
has furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method determined by the General
Partner.

 

(h)       If, as a result of an exercise of a Noncompensatory Option, a Capital
Account reallocation is required under Treasury Regulation Section
1.704-1(b)(2)(iv)(s)(3), the General Partner shall make corrective allocations
pursuant to Treasury Regulation Section 1.704-1(b)(4)(x). In the event such
corrective allocations are necessary, the Series A Preferred Unitholders agree
to remain a partner of the Partnership until such allocations are completed, and
the General Partner agrees to make such allocations as soon as practicable, even
if such allocations are not consistent with Section 706 of the Code and any
Treasury Regulations thereunder.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 71 

  

 

Section 6.3 Requirement and Characterization of Distributions; Distributions to
Record Holders

 

(a)       Subject to Section 5.12(b)(i), within 45 days following the end of
each Quarter commencing with the Quarter ending on December 31, 2010, an amount
equal to 100% of Available Cash with respect to such Quarter shall be
distributed in accordance with Section 5.12 and this Article VI by the
Partnership to Partners as of the Record Date selected by the General Partner.
All amounts of Available Cash distributed by the Partnership on any date from
any source shall be deemed to be Operating Surplus until the sum of all amounts
of Available Cash theretofore distributed by the Partnership to the Partners
pursuant to Section 6.4 equals the Operating Surplus from the Closing Date
through the close of the immediately preceding Quarter. Any remaining amounts of
Available Cash distributed by the Partnership on such date shall, except as
otherwise provided in Section 6.5, be deemed to be “Capital Surplus.” All
distributions required to be made under this Agreement shall be made subject to
Sections 17-607 and 17-804 of the Delaware Act.

 

(b)       Notwithstanding Section 6.3(a), in the event of the dissolution and
liquidation of the Partnership, all cash received during or after the Quarter in
which the Liquidation Date occurs, other than from Working Capital Borrowings,
shall be applied and distributed solely in accordance with, and subject to the
terms and conditions of, Section 12.4.

 

(c)       Each distribution in respect of a Partnership Interest shall be paid
by the Partnership, directly or through any Transfer Agent or through any other
Person or agent, only to the Record Holder of such Partnership Interest as of
the Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.

 

Section 6.4 Distributions of Available Cash from Operating Surplus

 

(a)       During Subordination Period. Subject to Section 5.12(b)(i), Available
Cash with respect to any Quarter within the Subordination Period that is deemed
to be Operating Surplus pursuant to the provisions of Sections 6.3 or 6.5 shall
be distributed as follows, except as otherwise contemplated by Section 5.6(b) in
respect of other Partnership Interests issued pursuant thereto:

 

(i)       First, (x) to the General Partner in accordance with its Percentage
Interest and (y) to the Unitholders holding Common Units, Pro Rata, a percentage
equal to 100% less the General Partner’s Percentage Interest, until there has
been distributed in respect of each Common Unit then Outstanding an amount equal
to the Minimum Quarterly Distribution for such Quarter;

 

(ii)       Second, (x) to the General Partner in accordance with its Percentage
Interest and (y) to the Unitholders holding Common Units, Pro Rata, a percentage
equal to 100% less the General Partner’s Percentage Interest, until there has
been distributed in respect of each Common Unit then Outstanding an amount equal
to the Cumulative Common Unit Arrearage existing with respect to such Quarter;

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 72 

  



 

(iii)       Third, (x) to the General Partner in accordance with its Percentage
Interest and (y) to the Unitholders holding Subordinated Units, Pro Rata, a
percentage equal to 100% less the General Partner’s Percentage Interest, until
there has been distributed in respect of each Subordinated Unit then Outstanding
an amount equal to the Minimum Quarterly Distribution for such Quarter;

 

(iv)       Fourth, to the General Partner and all Unitholders, Pro Rata, until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the First Target Distribution over the Minimum Quarterly
Distribution for such Quarter;

 

(v)       Fifth, (A) to the General Partner in accordance with its Percentage
Interest; (B) 13% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (v) until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Second Target Distribution over the First Target
Distribution for such Quarter;

 

(vi)       Sixth, (A) to the General Partner in accordance with its Percentage
Interest, (B) 23% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (vi), until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Third Target Distribution over the Second Target
Distribution for such Quarter; and

 

(vii)       Thereafter, (A) to the General Partner in accordance with its
Percentage Interest; (B) 48% to the holders of the Incentive Distribution
Rights, Pro Rata; and (C) to all Unitholders, Pro Rata, a percentage equal to
100% less the sum of the percentages applicable to subclauses (A) and (B) of
this clause (vii);

 

provided, however, if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.6(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with Section
6.4(a)(vii).

 

(b)       After Subordination Period. Subject to Section 5.12(b)(i), Available
Cash with respect to any Quarter after the Subordination Period that is deemed
to be Operating Surplus pursuant to the provisions of Section 6.3 or Section 6.5
shall be distributed as follows, except as otherwise contemplated by Section
5.6(b) in respect of additional Partnership Interests issued pursuant thereto:

 

(i)       First, 100% to the General Partner and the Unitholders, Pro Rata,
until there has been distributed in respect of each Unit then Outstanding an
amount equal to the Minimum Quarterly Distribution for such Quarter;

 

(ii)       Second, 100% to the General Partner and the Unitholders, Pro Rata,
until there has been distributed in respect of each Unit then Outstanding an
amount equal to the excess of the First Target Distribution over the Minimum
Quarterly Distribution for such Quarter;

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 73 

  



 

(iii)       Third, (A) to the General Partner in accordance with its Percentage
Interest; (B) 13% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (iii), until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Second Target Distribution over the First Target
Distribution for such Quarter;

 

(iv)       Fourth, (A) to the General Partner in accordance with its Percentage
Interest; (B) 23% to the holders of the Incentive Distribution Rights, Pro Rata;
and (C) to all Unitholders, Pro Rata, a percentage equal to 100% less the sum of
the percentages applicable to subclauses (A) and (B) of this clause (iv), until
there has been distributed in respect of each Unit then Outstanding an amount
equal to the excess of the Third Target Distribution over the Second Target
Distribution for such Quarter; and

 

(v)       Thereafter, (A) to the General Partner in accordance with its
Percentage Interest; (B) 48% to the holders of the Incentive Distribution
Rights, Pro Rata; and (C) to all Unitholders, Pro Rata, a percentage equal to
100% less the sum of the percentages applicable to subclauses (A) and (B) of
this clause (v);

 

provided, however, if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.6(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with Section 6.4(b)(v).

 

Section 6.5 Distributions of Available Cash from Capital Surplus.

 

Available Cash that is deemed to be Capital Surplus pursuant to the provisions
of Section 6.3(a) shall be distributed, unless the provisions of Section 6.3
require otherwise, 100% to the General Partner and the Unitholders, Pro Rata,
until the Minimum Quarterly Distribution has been reduced to zero pursuant to
the second sentence of Section 6.6(a). Available Cash that is deemed to be
Capital Surplus shall then be distributed (a) to the General Partner in
accordance with its Percentage Interest and (b) to all Unitholders holding
Common Units, Pro Rata, a percentage equal to 100% less the General Partner’s
Percentage Interest, until there has been distributed in respect of each Common
Unit then Outstanding an amount equal to the Cumulative Common Unit Arrearage.
Thereafter, all Available Cash shall be distributed as if it were Operating
Surplus and shall be distributed in accordance with Section 6.4.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 74 

  



 

Section 6.6 Adjustment of Minimum Quarterly Distribution and Target Distribution
Levels

 

(a)       The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution, Third Target Distribution, Common Unit Arrearages and
Cumulative Common Unit Arrearages shall be proportionately adjusted in the event
of any distribution, combination or subdivision (whether effected by a
distribution payable in Units or otherwise) of Units or other Partnership
Interests in accordance with Section 5.9. In the event of a distribution of
Available Cash that is deemed to be from Capital Surplus, the then applicable
Minimum Quarterly Distribution, First Target Distribution, Second Target
Distribution and Third Target Distribution, shall be reduced in the same
proportion that the distribution had to the fair market value of the Common
Units immediately prior to the announcement of the distribution. If the Common
Units are publicly traded on a National Securities Exchange, the fair market
value will be the Current Market Price before the ex-dividend date. If the
Common Units are not publicly traded on a National Securities Exchange, the fair
market value will be determined by the Board of Directors.

 

(b)       The Minimum Quarterly Distribution, First Target Distribution, Second
Target Distribution and Third Target Distribution, shall also be subject to
adjustment pursuant to Section 5.11 and Section 6.9.

 

Section 6.7 Special Provisions Relating to the Holders of Subordinated Units.





 

(a)       Except with respect to the right to vote on or approve matters
requiring the vote or approval of a percentage of the holders of Outstanding
Common Units and the right to participate in allocations of income, gain, loss
and deduction and distributions made with respect to Common Units, the holder of
a Subordinated Unit shall have all of the rights and obligations of a Unitholder
holding Common Units hereunder; provided, however, that immediately upon the
conversion of Subordinated Units into Common Units pursuant to Section 5.7, the
Unitholder holding a Subordinated Unit shall possess all of the rights and
obligations of a Unitholder holding Common Units hereunder with respect to such
converted Subordinated Units, including the right to vote as a Common Unitholder
and the right to participate in allocations of income, gain, loss and deduction
and distributions made with respect to Common Units; provided, however, that
such converted Subordinated Units shall remain subject to the provisions of
Sections 5.5(c)(ii), 6.1(d)(x), 6.7(b) and 6.7(c).

 

(b)       A Unitholder shall not be permitted to transfer a Subordinated Unit or
a Subordinated Unit that has converted into a Common Unit pursuant to Section
5.7 (other than a transfer to an Affiliate) if the remaining balance in the
transferring Unitholder’s Capital Account with respect to the retained
Subordinated Units or retained converted Subordinated Units would be negative
after giving effect to the allocation under Section 5.5(c)(ii)(B).

 

(c)       The Unitholder holding a Common Unit that has resulted from the
conversion of a Subordinated Unit pursuant to Section 5.7 shall not be issued a
Common Unit Certificate pursuant to Section 4.1, if the Common Units are
evidenced by Certificates, and shall not be permitted to transfer such Common
Unit to a Person that is not an Affiliate of the holder until such time as the
General Partner determines, based on advice of counsel, that each such Common
Unit should have, as a substantive matter, like intrinsic economic and federal
income tax characteristics, in all material respects, to the intrinsic economic
and federal income tax characteristics of an Initial Common Unit. In connection
with the condition imposed by this Section 6.7(c), the General Partner may take
whatever steps are required to provide economic uniformity to such Common Units
in preparation for a transfer of such Common Units, including the application of
Sections 5.5(c)(ii), 6.1(d)(x) and 6.7(b); provided, however, that no such steps
may be taken that would have a material adverse effect on the Unitholders
holding Common Units.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 75 

  

 

Section 6.8 Special Provisions Relating to the Holders of Incentive Distribution
Rights.

 

Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Incentive Distribution Rights (a) shall (i) possess the rights
and obligations provided in this Agreement with respect to a Limited Partner
pursuant to Article III and Article VII and (ii) have a Capital Account as a
Partner pursuant to Section 5.5 and all other provisions related thereto and (b)
shall not (i) be entitled to vote on any matters requiring the approval or vote
of the holders of Outstanding Units, except as provided by law, (ii) be entitled
to any distributions other than as provided in Sections 6.4 and 12.4 or (iii) be
allocated items of income, gain, loss or deduction other than as specified in
this Article VI.

 

Section 6.9 Entity-Level Taxation.

 

If legislation is enacted or the official interpretation of existing legislation
is modified by a governmental authority, which after giving effect to such
enactment or modification, results in a Group Member becoming subject to
federal, state or local or non-U.S. income or withholding taxes in excess of the
amount of such taxes due from the Group Member prior to such enactment or
modification (including, for the avoidance of doubt, any increase in the rate of
such taxation applicable to the Group Member), then the General Partner may, in
its sole discretion, reduce the Minimum Quarterly Distribution, First Target
Distribution, Second Target Distribution and Third Target Distribution by the
amount of income or withholding taxes that are payable by reason of any such new
legislation or interpretation (the “Incremental Income Taxes”), or any portion
thereof selected by the General Partner, in the manner provided in this Section
6.9. If the General Partner elects to reduce the Minimum Quarterly Distribution,
First Target Distribution, Second Target Distribution and Third Target
Distribution for any Quarter with respect to all or a portion of any Incremental
Income Taxes, the General Partner shall estimate for such Quarter the
Partnership Group’s aggregate liability (the “Estimated Incremental Quarterly
Tax Amount”) for all (or the relevant portion of) such Incremental Income Taxes;
provided that any difference between such estimate and the actual liability for
Incremental Income Taxes (or the relevant portion thereof) for such Quarter may,
to the extent determined by the General Partner, be taken into account in
determining the Estimated Incremental Quarterly Tax Amount with respect to each
Quarter in which any such difference can be determined. For each such Quarter,
the Minimum Quarterly Distribution, First Target Distribution, Second Target
Distribution and Third Target Distribution, shall be the product obtained by
multiplying (a) the amounts therefor that are set out herein prior to the
application of this Section 6.9 times (b) the quotient obtained by dividing (i)
Available Cash with respect to such Quarter by (ii) the sum of Available Cash
with respect to such Quarter and the Estimated Incremental Quarterly Tax Amount
for such Quarter, as determined by the General Partner. For purposes of the
foregoing, Available Cash with respect to a Quarter will be deemed reduced by
the Estimated Incremental Quarterly Tax Amount for that Quarter.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 76 

  

 

Article VII

 

MANAGEMENT AND OPERATION OF BUSINESS

 

Section 7.1 Management

 

(a)       The General Partner shall conduct, direct and manage all activities of
the Partnership. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
management power over the business and affairs of the Partnership. In addition
to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or that are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.3, shall have full power and authority to do all things and on such
terms as it determines to be necessary or appropriate to conduct the business of
the Partnership, to exercise all powers set forth in Section 2.5 and to
effectuate the purposes set forth in Section 2.4, including the following:

 

(i)       the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible or exchangeable into Partnership Interests (subject to
Section 5.12(b)(i) with respect to Series A Senior Securities and Series A
Parity Securities), and the incurring of any other obligations;

 

(ii)       the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;

 

(iii)       the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership or the
merger or other combination of the Partnership with or into another Person (the
matters described in this clause (iii) being subject, however, to any prior
approval that may be required by Section 7.3 or Article XIV);

 

(iv)       the use of the assets of the Partnership (including cash on hand) for
any purpose consistent with the terms of this Agreement, including the financing
of the conduct of the operations of the Partnership Group; subject to Section
7.6(a), the lending of funds to other Persons (including other Group Members);
the repayment or guarantee of obligations of any Group Member; and the making of
capital contributions to any Group Member;

 

(v)       the negotiation, execution and performance of any contracts,
conveyances or other instruments (including instruments that limit the liability
of the Partnership under contractual arrangements to all or particular assets of
the Partnership, with the other party to the contract to have no recourse
against the General Partner or its assets other than its interest in the
Partnership, even if same results in the terms of the transaction being less
favorable to the Partnership than would otherwise be the case);

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 77 

  

 

(vi)       the distribution of Partnership cash;

 

(vii)       the selection, employment, retention and dismissal of employees
(including employees having titles such as “president,” “vice president,”
“secretary” and “treasurer”) and agents, outside attorneys, accountants,
consultants and contractors of the General Partner or the Partnership Group and
the determination of their compensation and other terms of employment or hiring;

 

(viii)       the maintenance of insurance for the benefit of the Partnership
Group, the Partners and Indemnitees;

 

(ix)       the formation of, or acquisition of an interest in, and the
contribution of property and the making of loans to, any further limited or
general partnerships, joint ventures, corporations, limited liability companies
or other Persons (including the acquisition of interests in, and the
contributions of property to, any Group Member from time to time) subject to the
restrictions set forth in Section 2.4;

 

(x)       the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;

 

(xi)       the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

 

(xii)       the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.7);

 

(xiii)       the purchase, sale or other acquisition or disposition of
Partnership Interests, or the issuance of options, rights, warrants and
appreciation rights relating to Partnership Interests;

 

(xiv)       the undertaking of any action in connection with the Partnership’s
participation in any Group Member; and

 

(xv)       the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 78 

  

 

(b)       Notwithstanding any other provision of this Agreement, any Group
Member Agreement, the Delaware Act or any applicable law, rule or regulation,
each of the Partners and each other Person who may acquire an interest in
Partnership Interests or is otherwise bound by this Agreement hereby (i)
approves, ratifies and confirms the execution, delivery and performance by the
parties thereto of this Agreement, the Underwriting Agreement, the Contribution
Agreement and the other agreements described in or filed as exhibits to the
Registration Statement that are related to the transactions contemplated by the
Registration Statement (in each case other than this Agreement, without giving
effect to any amendments, supplements or restatements after the date hereof);
(ii) agrees that the General Partner (on its own or on behalf of the
Partnership) is authorized to execute, deliver and perform the agreements
referred to in clause (i) of this sentence and the other agreements, acts,
transactions and matters described in or contemplated by the Registration
Statement on behalf of the Partnership without any further act, approval or vote
of the Partners or the other Persons who may acquire an interest in Partnership
Interests or is otherwise bound by this Agreement; and (iii) agrees that the
execution, delivery or performance by the General Partner, any Group Member or
any Affiliate of any of them of this Agreement or any agreement authorized or
permitted under this Agreement (including the exercise by the General Partner or
any Affiliate of the General Partner of the rights accorded pursuant to Article
XV) shall not constitute a breach by the General Partner of any duty that the
General Partner may owe the Partnership or the Limited Partners or any other
Persons under this Agreement (or any other agreements) or of any duty existing
at law, in equity or otherwise.

 

Section 7.2 Certificate of Limited Partnership. The General Partner has caused
the Certificate of Limited Partnership to be filed with the Secretary of State
of the State of Delaware as required by the Delaware Act. The General Partner
shall use all reasonable efforts to cause to be filed such other certificates or
documents that the General Partner determines to be necessary or appropriate for
the formation, continuation, qualification and operation of a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware or any other state in which the Partnership
may elect to do business or own property. To the extent the General Partner
determines such action to be necessary or appropriate, the General Partner shall
file amendments to and restatements of the Certificate of Limited Partnership
and do all things to maintain the Partnership as a limited partnership (or a
partnership or other entity in which the limited partners have limited
liability) under the laws of the State of Delaware or of any other state in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 3.4(a), the General Partner shall not be required, before or
after filing, to deliver or mail a copy of the Certificate of Limited
Partnership, any qualification document or any amendment thereto to any Limited
Partner.

 

Section 7.3 Restrictions on the General Partner’s Authority. Except as provided
in Article XII and Article XIV, the General Partner may not sell, exchange or
otherwise dispose of all or substantially all of the assets of the Partnership
Group, taken as a whole, in a single transaction or a series of related
transactions without the approval of holders of a Unit Majority; provided,
however, that this provision shall not preclude or limit the General Partner’s
ability to mortgage, pledge, hypothecate or grant a security interest in all or
substantially all of the assets of the Partnership Group and shall not apply to
any forced sale of any or all of the assets of the Partnership Group pursuant to
the foreclosure of, or other realization upon, any such encumbrance.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership



 

 79 

  

 

Section 7.4 Reimbursement of the General Partner.

 

(a)       Except as provided in this Section 7.4 and elsewhere in this
Agreement, the General Partner shall not be compensated for its services as a
general partner or managing member of any Group Member.

 

(b)       The General Partner shall be reimbursed on a monthly basis, or such
other basis as the General Partner may determine, for (i) all direct and
indirect expenses it incurs or payments it makes on behalf of the Partnership
Group (including salary, bonus, incentive compensation, employment benefits and
other amounts paid to any Person, including Affiliates of the General Partner,
to perform services for the Partnership Group or for the General Partner in the
discharge of its duties to the Partnership Group), and (ii) all other expenses
allocable to the Partnership Group or otherwise incurred by the General Partner
in connection with operating the Partnership Group’s business (including
expenses allocated to the General Partner by its Affiliates). The General
Partner shall determine the expenses that are allocable to the General Partner
or the Partnership Group. Reimbursements pursuant to this Section 7.4 shall be
in addition to any reimbursement to the General Partner as a result of
indemnification pursuant to Section 7.7.

 

(c)       The General Partner, without the approval of the Limited Partners (who
shall have no right to vote in respect thereof), may propose and adopt on behalf
of the Partnership benefit plans, programs and practices (including plans,
programs and practices involving the issuance of Partnership Interests or
options to purchase or rights, warrants or appreciation rights or phantom or
tracking interests relating to Partnership Interests), or cause the Partnership
to issue Partnership Interests in connection with, or pursuant to, any benefit
plan, program or practice maintained or sponsored by the General Partner or any
of its Affiliates, in each case for the benefit of employees and directors of
the General Partner or any of its Affiliates, in respect of services performed,
directly or indirectly, for the benefit of the Partnership Group. The
Partnership agrees to issue and sell to the General Partner or any of its
Affiliates any Partnership Interests that the General Partner or such Affiliates
are obligated to provide to any employees and directors pursuant to any such
benefit plans, programs or practices. Expenses incurred by the General Partner
in connection with any such plans, programs and practices (including the net
cost to the General Partner or such Affiliates of Partnership Interests
purchased by the General Partner or such Affiliates, from the Partnership, to
fulfill options or awards under such plans, programs and practices) shall be
reimbursed in accordance with Section 7.4(b). Any and all obligations of the
General Partner under any benefit plans, programs or practices adopted by the
General Partner as permitted by this Section 7.4(c) shall constitute obligations
of the General Partner hereunder and shall be assumed by any successor General
Partner approved pursuant to Section 11.1 or Section 11.2 or the transferee of
or successor to all of the General Partner’s General Partner Interest pursuant
to Section 4.6.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 80 

  

 

(d)       The General Partner and its Affiliates may charge any member of the
Partnership Group a management fee to the extent necessary to allow the
Partnership Group to reduce the amount of any state franchise or income tax or
any tax based upon the revenues or gross margin of any member of the Partnership
Group if the tax benefit produced by the payment of such management fee or fees
exceeds the amount of such fee or fees.

 

Section 7.5 Outside Activities.

 

(a)       The General Partner, for so long as it is the General Partner of the
Partnership (i) agrees that its sole business will be to act as a general
partner or managing member, as the case may be, of the Partnership and any other
partnership or limited liability company of which the Partnership is, directly
or indirectly, a partner or member and to undertake activities that are
ancillary or related thereto (including being a Limited Partner in the
Partnership) and (ii) shall not engage in any business or activity or incur any
debts or liabilities except in connection with or incidental to (A) its
performance as general partner or managing member, if any, of one or more Group
Members or as described in or contemplated by the Registration Statement, (B)
the acquiring, owning or disposing of debt securities or equity interests in any
Group Member or (C) the guarantee of, and mortgage, pledge, or encumbrance of
any or all of its assets in connection with, any indebtedness of any Affiliate
of the General Partner.

 

(b)       Each Unrestricted Person (other than the General Partner) shall have
the right to engage in businesses of every type and description and other
activities for profit and to engage in and possess an interest in other business
ventures of any and every type or description, whether in businesses engaged in
or anticipated to be engaged in by any Group Member, independently or with
others, including business interests and activities in direct competition with
the business and activities of any Group Member, and none of the same shall
constitute a breach of this Agreement or any duty otherwise existing at law, in
equity or otherwise, to any Group Member or any Partner. None of any Group
Member, any Limited Partner or any other Person shall have any rights by virtue
of this Agreement, any Group Member Agreement, or the partnership relationship
established hereby in any business ventures of any Unrestricted Person.

 

(c)       Subject to the terms of Sections 7.5(a) and (b), but otherwise
notwithstanding anything to the contrary in this Agreement, (i) the engaging in
competitive activities by any Unrestricted Person (other than the General
Partner) in accordance with the provisions of this Section 7.5 is hereby
approved by the Partnership and all Partners, (ii) it shall be deemed not to be
a breach of any fiduciary duty or any other obligation of any type whatsoever of
the General Partner or any other Unrestricted Person for the Unrestricted
Persons (other than the General Partner) to engage in such business interests
and activities in preference to or to the exclusion of the Partnership and (iii)
the Unrestricted Persons shall have no obligation hereunder or as a result of
any duty otherwise existing at law, in equity or otherwise, to present business
opportunities to the Partnership. Notwithstanding anything to the contrary in
this Agreement, the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to any Unrestricted Person (including the General
Partner). No Unrestricted Person (including the General Partner) who acquires
knowledge of a potential transaction, agreement, arrangement or other matter
that may be an opportunity for the Partnership, shall have any duty to
communicate or offer such opportunity to the Partnership, and such Unrestricted
Person (including the General Partner) shall not be liable to the Partnership,
to any Limited Partner or any other Person for breach of any fiduciary or other
duty by reason of the fact that such Unrestricted Person (including the General
Partner) pursues or acquires for itself, directs such opportunity to another
Person or does not communicate such opportunity or information to the
Partnership; provided such Unrestricted Person does not engage in such business
or activity as a result of or using confidential or proprietary information
provided by or on behalf of the Partnership to such Unrestricted Person.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 81 

  

 

(d)       The General Partner and each of its Affiliates may acquire Units or
other Partnership Interests in addition to those acquired on the Closing Date
and, except as otherwise provided in this Agreement, shall be entitled to
exercise, at their option, all rights relating to all Units and/or other
Partnership Interests acquired by them. The term “Affiliates” when used in this
Section 7.5(d) with respect to the General Partner shall not include any Group
Member.

 

(e)       Notwithstanding anything to the contrary in this Agreement, (i) to the
extent that any provision of this Agreement purports or is interpreted to have
the effect of restricting the fiduciary duties that might otherwise, as a result
of Delaware or other applicable law, be owed by the General Partner to the
Partnership and the Limited Partners, or to constitute a waiver or consent by
the Limited Partners to any such restriction, such provisions shall be deemed to
have been approved by the Partners and (ii) nothing in this Agreement shall
limit or otherwise affect any separate contractual obligations outside of this
Agreement of any Person (including any Unrestricted Person) to the Partnership
or any of its Affiliates.

 

Section 7.6 Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.

 

(a)       The General Partner or any of its Affiliates may, but shall be under
no obligation to, lend to any Group Member, and any Group Member may borrow from
the General Partner or any of its Affiliates, funds needed or desired by the
Group Member for such periods of time and in such amounts as the General Partner
may determine; provided, however , that in any such case the lending party may
not charge the borrowing party interest at a rate greater than the rate that
would be charged the borrowing party or impose terms less favorable to the
borrowing party than would be charged or imposed on the borrowing party by
unrelated lenders on comparable loans made on an arm’s-length basis (without
reference to the lending party’s financial abilities or guarantees), all as
determined by the General Partner. The borrowing party shall reimburse the
lending party for any costs (other than any additional interest costs) incurred
by the lending party in connection with the borrowing of such funds. For
purposes of this Section 7.6(a) and Section 7.6(b), the term “Group Member”
shall include any Affiliate of a Group Member that is controlled by the Group
Member.

 

(b)       The Partnership may lend or contribute to any Group Member, and any
Group Member may borrow from the Partnership, funds on terms and conditions
determined by the General Partner. No Group Member may lend funds to the General
Partner or any of its Affiliates (other than another Group Member).

 

(c)       No borrowing by any Group Member or the approval thereof by the
General Partner shall be deemed to constitute a breach of any duty hereunder or
otherwise existing at law, in equity or otherwise, of the General Partner or its
Affiliates to the Partnership or the Limited Partners by reason of the fact that
the purpose or effect of such borrowing is directly or indirectly to (i) enable
distributions to the General Partner or its Affiliates (including in their
capacities as Limited Partners) to exceed the General Partner’s Percentage
Interest of the total amount distributed to all Partners or (ii) hasten the
expiration of the Subordination Period or the conversion of any Subordinated
Units into Common Units.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 82 

  



 

Section 7.7 Indemnification.

 

(a)       To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all threatened pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or refraining to
act) in such capacity; provided, that the Indemnitee shall not be indemnified
and held harmless pursuant to this Agreement if there has been a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Agreement, the Indemnitee acted in bad faith or
engaged in fraud, willful misconduct or, in the case of a criminal matter, acted
with knowledge that the Indemnitee’s conduct was unlawful. Any indemnification
pursuant to this Section 7.7 shall be made only out of the assets of the
Partnership, it being agreed that the General Partner shall not be personally
liable for such indemnification and shall have no obligation to contribute or
loan any monies or property to the Partnership to enable it to effectuate such
indemnification.

 

(b)       To the fullest extent permitted by law, expenses (including legal fees
and expenses) incurred by an Indemnitee who is indemnified pursuant to Section
7.7(a) in defending any claim, demand, action, suit or proceeding shall, from
time to time, be advanced by the Partnership prior to a final and non-appealable
judgment entered by a court of competent jurisdiction determining that, in
respect of the matter for which the Indemnitee is seeking indemnification
pursuant to this Section 7.7, the Indemnitee is not entitled to be indemnified
upon receipt by the Partnership of any undertaking by or on behalf of the
Indemnitee to repay such amount if it shall be ultimately determined that the
Indemnitee is not entitled to be indemnified as authorized by this Section 7.7.

 

(c)       The indemnification provided by this Section 7.7 shall be in addition
to any other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the holders of Outstanding Limited Partner Interests, as
a matter of law, in equity or otherwise, both as to actions in the Indemnitee’s
capacity as an Indemnitee and as to actions in any other capacity (including any
capacity under the Underwriting Agreement), and shall continue as to an
Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns and administrators of the Indemnitee.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 83 

  

 

(d)       The Partnership may purchase and maintain (or reimburse the General
Partner or its Affiliates for the cost of) insurance, on behalf of the General
Partner, its Affiliates and such other Persons as the General Partner shall
determine, against any liability that may be asserted against, or expense that
may be incurred by, such Person in connection with the Partnership’s activities
or such Person’s activities on behalf of the Partnership, regardless of whether
the Partnership would have the power to indemnify such Person against such
liability under the provisions of this Agreement.

 

(e)       For purposes of this Section 7.7, the Partnership shall be deemed to
have requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.7(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.

 

(f)       In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

 

(g)       An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.

 

(h)       The provisions of this Section 7.7 are for the benefit of the
Indemnitees and their heirs, successors, assigns, executors and administrators
and shall not be deemed to create any rights for the benefit of any other
Persons.

 

(i)       No amendment, modification or repeal of this Section 7.7 or any
provision hereof shall in any manner terminate, reduce or impair the right of
any past, present or future Indemnitee to be indemnified by the Partnership, nor
the obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

 

Section 7.8 Liability of Indemnitees.

 

(a)       Notwithstanding anything to the contrary set forth in this Agreement,
no Indemnitee shall be liable for monetary damages to the Partnership, the
Limited Partners or any other Persons who have acquired interests in the
Partnership Interests, for losses sustained or liabilities incurred as a result
of any act or omission of an Indemnitee unless there has been a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter in question, the Indemnitee acted in bad faith or
engaged in fraud, willful misconduct or, in the case of a criminal matter, acted
with knowledge that the Indemnitee’s conduct was criminal.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 84 

  

 

(b)       Subject to its obligations and duties as General Partner set forth in
Section 7.1(a), the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.

 

(c)       To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, the General Partner and any other Indemnitee acting in
connection with the Partnership’s business or affairs shall not be liable to the
Partnership or to any Partner for its good faith reliance on the provisions of
this Agreement.

 

(d)       Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Indemnitees under this Section 7.8 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.

 

Section 7.9 Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.

 

(a)       Unless otherwise expressly provided in this Agreement or any Group
Member Agreement, whenever a potential conflict of interest exists or arises
between the General Partner or any of its Affiliates, on the one hand, and the
Partnership, any Group Member or any Partner, on the other, any resolution or
course of action by the General Partner or its Affiliates in respect of such
conflict of interest shall be permitted and deemed approved by all Partners, and
shall not constitute a breach of this Agreement, of any Group Member Agreement,
of any agreement contemplated herein or therein, or of any duty stated or
implied by law or equity, if the resolution or course of action in respect of
such conflict of interest is (i) approved by Special Approval, (ii) approved by
the vote of a majority of the Common Units (excluding Common Units owned by the
General Partner and its Affiliates), (iii) on terms no less favorable to the
Partnership than those generally being provided to or available from unrelated
third parties or (iv) fair and reasonable to the Partnership, taking into
account the totality of the relationships between the parties involved
(including other transactions that may be particularly favorable or advantageous
to the Partnership). The General Partner shall be authorized but not required in
connection with its resolution of such conflict of interest to seek Special
Approval or Unitholder approval of such resolution, and the General Partner may
also adopt a resolution or course of action that has not received Special
Approval or Unitholder approval. If Special Approval is sought, then it shall be
presumed that, in making its decision, the Conflicts Committee acted in good
faith, and if neither Special Approval nor Unitholder approval is sought and the
Board of Directors determines that the resolution or course of action taken with
respect to a conflict of interest satisfies either of the standards set forth in
clauses (iii) or (iv) above, then it shall be presumed that, in making its
decision, the Board of Directors acted in good faith, and in any proceeding
brought by any Limited Partner or by or on behalf of such Limited Partner or any
other Limited Partner or the Partnership challenging such approval, the Person
bringing or prosecuting such proceeding shall have the burden of overcoming such
presumption. Notwithstanding anything to the contrary in this Agreement or any
duty otherwise existing at law or equity, the existence of the conflicts of
interest described in the Registration Statement are hereby approved by all
Partners and shall not constitute a breach of this Agreement or of any duty
hereunder or existing at law, in equity or otherwise.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 85 

  



 

(b)       Whenever the General Partner, or any committee of the Board of
Directors (including the Conflicts Committee), makes a determination or takes or
declines to take any other action, or any of its Affiliates causes the General
Partner to do so, in its capacity as the general partner of the Partnership as
opposed to in its individual capacity, whether under this Agreement, any Group
Member Agreement or any other agreement contemplated hereby or otherwise, then,
unless another express standard is provided for in this Agreement, the General
Partner, such committee or such Affiliates causing the General Partner to do so,
shall make such determination or take or decline to take such other action in
good faith and shall not be subject to any other or different standards
(including fiduciary standards) imposed by this Agreement, any Group Member
Agreement, any other agreement contemplated hereby or under the Delaware Act or
any other law, rule or regulation or at equity. In order for a determination or
other action to be in “good faith” for purposes of this Agreement, the Person or
Persons making such determination or taking or declining to take such other
action must believe that the determination or other action is in the best
interests of the Partnership.

 

(c)       Whenever the General Partner makes a determination or takes or
declines to take any other action, or any of its Affiliates causes it to do so,
in its individual capacity as opposed to in its capacity as the general partner
of the Partnership, whether under this Agreement, any Group Member Agreement or
any other agreement contemplated hereby or otherwise, then the General Partner,
or such Affiliates causing it to do so, are entitled, to the fullest extent
permitted by law, to make such determination or to take or decline to take such
other action free of any duty (including any fiduciary duty) or obligation
whatsoever to the Partnership, any Limited Partner and any other Person bound by
this Agreement, and the General Partner, or such Affiliates causing it to do so,
shall not, to the fullest extent permitted by law, be required to act in good
faith or pursuant to any other standard imposed by this Agreement, any Group
Member Agreement, any other agreement contemplated hereby or under the Delaware
Act or any other law, rule or regulation or at equity. By way of illustration
and not of limitation, whenever the phrases, “at the option of the General
Partner,” “in its sole discretion” or some variation of those phrases, are used
in this Agreement, it indicates that the General Partner is acting in its
individual capacity. For the avoidance of doubt, whenever the General Partner
votes or transfers its Partnership Interests, or refrains from voting or
transferring its Partnership Interests, it shall be acting in its individual
capacity.

 

(d)       The General Partner’s organizational documents may provide that
determinations to take or decline to take any action in its individual, rather
than representative, capacity may or shall be determined by its members, if the
General Partner is a limited liability company, stockholders, if the General
Partner is a corporation, or the members or stockholders of the General
Partner’s general partner, if the General Partner is a partnership.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 86 

  

 

(e)       Notwithstanding anything to the contrary in this Agreement, the
General Partner and its Affiliates shall have no duty or obligation, express or
implied, to (i) sell or otherwise dispose of any asset of the Partnership Group
other than in the ordinary course of business or (ii) permit any Group Member to
use any facilities or assets of the General Partner and its Affiliates, except
as may be provided in contracts entered into from time to time specifically
dealing with such use. Any determination by the General Partner or any of its
Affiliates to enter into such contracts shall be in its sole discretion.

 

(f)       Except as expressly set forth in this Agreement or the Delaware Act,
neither the General Partner nor any other Indemnitee shall have any duties or
liabilities, including fiduciary duties, to the Partnership or any Limited
Partner and the provisions of this Agreement, to the extent that they restrict,
eliminate or otherwise modify the duties and liabilities, including fiduciary
duties, of the General Partner or any other Indemnitee otherwise existing at law
or in equity, are agreed by the Partners to replace such other duties and
liabilities of the General Partner or such other Indemnitee.

 

(g)       The Unitholders hereby authorize the General Partner, on behalf of the
Partnership as a partner or member of a Group Member, to approve of actions by
the general partner or managing member of such Group Member similar to those
actions permitted to be taken by the General Partner pursuant to this Section
7.9.

 

Section 7.10 Other Matters Concerning the General Partner

 

(a)       The General Partner may rely upon, and shall be protected in acting or
refraining from acting upon, any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties.

 

(b)       The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the advice or opinion (including an Opinion of Counsel) of such Persons as
to matters that the General Partner reasonably believes to be within such
Person’s professional or expert competence shall be conclusively presumed to
have been done or omitted in good faith and in accordance with such advice or
opinion.

 

(c)       The General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers, a duly appointed attorney or attorneys-in-fact or the duly authorized
officers of the Partnership.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 87 

  

 

Section 7.11 Purchase or Sale of Partnership Interests. The General Partner may
cause the Partnership to purchase or otherwise acquire Partnership Interests;
provided that, except as permitted pursuant to Section 4.9, the General Partner
may not cause any Group Member to purchase Subordinated Units during the
Subordination Period. As long as Partnership Interests are held by any Group
Member, such Partnership Interests shall not be considered Outstanding for any
purpose, except as otherwise provided herein. The General Partner or any
Affiliate of the General Partner may also purchase or otherwise acquire and sell
or otherwise dispose of Partnership Interests for its own account, subject to
the provisions of Articles IV and X.

 

Section 7.12 Registration Rights of the General Partner and its Affiliates.

 

(a)       If (i) the General Partner or any Affiliate of the General Partner
(including for purposes of this Section 7.12, any Person that is an Affiliate of
the General Partner at the date hereof notwithstanding that it may later cease
to be an Affiliate of the General Partner) holds Partnership Interests that it
desires to sell and (ii) Rule 144 of the Securities Act (or any successor rule
or regulation to Rule 144) or another exemption from registration is not
available to enable such holder of Partnership Interests (the “Holder”) to
dispose of the number of Partnership Interests it desires to sell at the time it
desires to do so without registration under the Securities Act, then at the
option and upon the request of the Holder, the Partnership shall file with the
Commission as promptly as practicable after receiving such request, and use all
commercially reasonable efforts to cause to become effective and remain
effective for a period of not less than six months following its effective date
or such shorter period as shall terminate when all Partnership Interests covered
by such registration statement have been sold, a registration statement under
the Securities Act registering the offering and sale of the number of
Partnership Interests specified by the Holder; provided, however, that the
Partnership shall not be required to effect more than three registrations
pursuant to this Section 7.12(a); and provided further, however, that if the
Conflicts Committee determines that a postponement of the requested registration
would be in the best interests of the Partnership and its Partners due to a
pending transaction, investigation or other event, the filing of such
registration statement or the effectiveness thereof may be deferred for up to
six months, but not thereafter. In connection with any registration pursuant to
the immediately preceding sentence, the Partnership shall (i) promptly prepare
and file (A) such documents as may be necessary to register or qualify the
securities subject to such registration under the securities laws of such states
as the Holder shall reasonably request; provided, however, that no such
qualification shall be required in any jurisdiction where, as a result thereof,
the Partnership would become subject to general service of process or to
taxation or qualification to do business as a foreign corporation or partnership
doing business in such jurisdiction solely as a result of such registration, and
(B) such documents as may be necessary to apply for listing or to list the
Partnership Interests subject to such registration on such National Securities
Exchange as the Holder shall reasonably request, and (ii) do any and all other
acts and things that may be necessary or appropriate to enable the Holder to
consummate a public sale of such Partnership Interests in such states. Except as
set forth in Section 7.12(c), all costs and expenses of any such registration
and offering (other than the underwriting discounts and commissions) shall be
paid by the Partnership, without reimbursement by the Holder.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 88 

  

 

(b)       If the Partnership shall at any time propose to file a registration
statement under the Securities Act for an offering of Partnership Interests for
cash (other than an offering relating solely to a benefit plan), the Partnership
shall use all commercially reasonable efforts to include such number or amount
of Partnership Interests held by any Holder in such registration statement as
the Holder shall request; provided, that the Partnership is not required to make
any effort or take any action to so include the Partnership Interests of the
Holder once the registration statement becomes or is declared effective by the
Commission, including any registration statement providing for the offering from
time to time of Partnership Interests pursuant to Rule 415 of the Securities
Act. If the proposed offering pursuant to this Section 7.12(b) shall be an
underwritten offering, then, in the event that the managing underwriter or
managing underwriters of such offering advise the Partnership and the Holder in
writing that in their opinion the inclusion of all or some of the Holder’s
Partnership Interests would adversely and materially affect the timing or
success of the offering, the Partnership shall include in such offering only
that number or amount, if any, of Partnership Interests held by the Holder that,
in the opinion of the managing underwriter or managing underwriters, will not so
adversely and materially affect the offering. Except as set forth in Section
7.12(c), all costs and expenses of any such registration and offering (other
than the underwriting discounts and commissions) shall be paid by the
Partnership, without reimbursement by the Holder.

 

(c)       If underwriters are engaged in connection with any registration
referred to in this Section 7.12, the Partnership shall provide indemnification,
representations, covenants, opinions and other assurance to the underwriters in
form and substance reasonably satisfactory to such underwriters. Further, in
addition to and not in limitation of the Partnership’s obligation under Section
7.7, the Partnership shall, to the fullest extent permitted by law, indemnify
and hold harmless the Holder, its officers, directors and each Person who
controls the Holder (within the meaning of the Securities Act) and any agent
thereof (collectively, “Indemnified Persons”) from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and expenses), judgments, fines, penalties, interest, settlements or
other amounts arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, in which
any Indemnified Person may be involved, or is threatened to be involved, as a
party or otherwise, under the Securities Act or otherwise (hereinafter referred
to in this Section 7.12(c) as a “claim” and in the plural as “claims”) based
upon, arising out of or resulting from any untrue statement or alleged untrue
statement of any material fact contained in any registration statement under
which any Partnership Interests were registered under the Securities Act or any
state securities or Blue Sky laws, in any preliminary prospectus (if used prior
to the effective date of such registration statement), or in any summary or
final prospectus or free writing prospectus or in any amendment or supplement
thereto (if used during the period the Partnership is required to keep the
registration statement current), or arising out of, based upon or resulting from
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements made therein not misleading;
provided, however, that the Partnership shall not be liable to any Indemnified
Person to the extent that any such claim arises out of, is based upon or results
from an untrue statement or alleged untrue statement or omission or alleged
omission made in such registration statement, such preliminary, summary or final
prospectus or free writing prospectus or such amendment or supplement, in
reliance upon and in conformity with written information furnished to the
Partnership by or on behalf of such Indemnified Person specifically for use in
the preparation thereof.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 89 

  

 

(d)       The provisions of Section 7.12(a) and Section 7.12(b) shall continue
to be applicable with respect to the General Partner (and any of the General
Partner’s Affiliates) after it ceases to be a general partner of the
Partnership, during a period of two years subsequent to the effective date of
such cessation and for so long thereafter as is required for the Holder to sell
all of the Partnership Interests with respect to which it has requested during
such two-year period inclusion in a registration statement otherwise filed or
that a registration statement be filed; provided, however, that the Partnership
shall not be required to file successive registration statements covering the
same Partnership Interests for which registration was demanded during such
two-year period. The provisions of Section 7.12(c) shall continue in effect
thereafter.

 

(e)       The rights to cause the Partnership to register Partnership Interests
pursuant to this Section 7.12 may be assigned (but only with all related
obligations) by a Holder to a transferee or assignee of such Partnership
Interests, provided (i) the Partnership is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the Partnership Interests with respect to which such
registration rights are being assigned; and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Section 7.12.

 

(f)       Any request to register Partnership Interests pursuant to this Section
7.12 shall (i) specify the Partnership Interests intended to be offered and sold
by the Person making the request, (ii) express such Person’s present intent to
offer such Partnership Interests for distribution, (iii) describe the nature or
method of the proposed offer and sale of Partnership Interests, and (iv) contain
the undertaking of such Person to provide all such information and materials and
take all action as may be required in order to permit the Partnership to comply
with all applicable requirements in connection with the registration of such
Partnership Interests.

 

Section 7.13 Reliance by Third Parties. Notwithstanding anything to the contrary
in this Agreement, any Person dealing with the Partnership shall be entitled to
assume that the General Partner and any officer of the General Partner
authorized by the General Partner to act on behalf of and in the name of the
Partnership has full power and authority to encumber, sell or otherwise use in
any manner any and all assets of the Partnership and to enter into any
authorized contracts on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner or any such officer as if it were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives, to the fullest extent permitted by law, any and
all defenses or other remedies that may be available against such Person to
contest, negate or disaffirm any action of the General Partner or any such
officer in connection with any such dealing. In no event shall any Person
dealing with the General Partner or any such officer or its representatives be
obligated to ascertain that the terms of this Agreement have been complied with
or to inquire into the necessity or expedience of any act or action of the
General Partner or any such officer or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (a) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (b) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and (c)
such certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 90 

  



 

Article VIII

 

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 8.1 Records and Accounting The General Partner shall keep or cause to be
kept at the principal office of the Partnership appropriate books and records
with respect to the Partnership’s business, including all books and records
necessary to provide to the Limited Partners any information required to be
provided pursuant to Section 3.4(a). Any books and records maintained by or on
behalf of the Partnership in the regular course of its business, including the
record of the Record Holders of Units or other Partnership Interests, books of
account and records of Partnership proceedings, may be kept on, or be in the
form of, computer disks, hard drives, magnetic tape, photographs, micrographics
or any other information storage device; provided, that the books and records so
maintained are convertible into clearly legible written form within a reasonable
period of time. The books of the Partnership shall be maintained, for financial
reporting purposes, on an accrual basis in accordance with U.S. GAAP. The
Partnership shall not be required to keep books maintained on a cash basis and
the General Partner shall be permitted to calculate cash-based measures,
including Operating Surplus and Adjusted Operating Surplus, by making such
adjustments to its accrual basis books to account for non-cash items and other
adjustments as the General Partner determines to be necessary or appropriate.

 

Section 8.2 Fiscal Year . The fiscal year of the Partnership shall be a fiscal
year ending December 31.

 

Section 8.3 Reports.

 

(a)       As soon as practicable, but in no event later than 90 days after the
close of each fiscal year of the Partnership, the General Partner shall cause to
be mailed or made available, by any reasonable means, to each Record Holder of a
Unit as of a date selected by the General Partner, an annual report containing
financial statements of the Partnership for such fiscal year of the Partnership,
presented in accordance with U.S. GAAP, including a balance sheet and statements
of operations, Partnership equity and cash flows, such statements to be audited
by a firm of independent public accountants selected by the General Partner.

 

(b)       As soon as practicable, but in no event later than 45 days after the
close of each Quarter except the last Quarter of each fiscal year, the General
Partner shall cause to be mailed or made available, by any reasonable means to
each Record Holder of a Unit, as of a date selected by the General Partner, a
report containing unaudited financial statements of the Partnership and such
other information as may be required by applicable law, regulation or rule of
any National Securities Exchange or over-the-counter market on which the Units
are listed or admitted to trading, or as the General Partner determines to be
necessary or appropriate.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 91 

  

 

(c)       The General Partner shall be deemed to have made a report available to
each Record Holder as required by this Section 8.3 if it has either (i) filed
such report with the Commission via its Electronic Data Gathering, Analysis and
Retrieval system and such report is publicly available on such system or (ii)
made such report available on any publicly available website maintained by the
Partnership.

 

Article IX

 

TAX MATTERS

 

Section 9.1 Tax Returns and Information. The Partnership shall timely file all
returns of the Partnership that are required for federal, state and local income
tax purposes on the basis of the accrual method and the taxable period or years
that it is required by law to adopt, from time to time, as determined by the
General Partner. In the event the Partnership is required to use a taxable
period other than a year ending on December 31, the General Partner shall use
reasonable efforts to change the taxable period of the Partnership to a year
ending on December 31. The tax information reasonably required by Record Holders
for federal and state income tax reporting purposes with respect to a taxable
period shall be furnished to them within 90 days of the close of the calendar
year in which the Partnership’s taxable period ends. The classification,
realization and recognition of income, gain, losses and deductions and other
items shall be on the accrual method of accounting for federal income tax
purposes.

 

Section 9.2 Tax Elections.

 

(a)       The Partnership shall make the election under Section 754 of the Code
in accordance with applicable regulations thereunder, subject to the reservation
of the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted closing price of the Limited Partner Interests on any National
Securities Exchange or over-the-counter market on which such Limited Partner
Interests are listed or admitted to trading during the calendar month in which
such transfer is deemed to occur pursuant to Section 6.2(f) without regard to
the actual price paid by such transferee.

 

(b)       Except as otherwise provided herein, the General Partner shall
determine whether the Partnership should make any other elections permitted by
the Code.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 92 

  

 

Section 9.3 Tax Controversies. Subject to the provisions hereof, the General
Partner is designated as the Tax Matters Partner (as defined in the Section
6231(a)(7) of the Code as in effect prior to the enactment of the Bipartisan
Budget Act of 2015), and the “partnership representative” (as defined in Section
6223 of the Code following the enactment of the Bipartisan Budget Act of 2015)
and is authorized and required to represent the Partnership (at the
Partnership’s expense) in connection with all examinations of the Partnership’s
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend Partnership funds for professional services and costs
associated therewith. In its capacity as “partnership representative,” the
General Partner shall exercise any and all authority of the “partnership
representative” under the Code, including, without limitation, (i) binding the
Partnership and its Partners with respect to tax matters and (ii) determining
whether to make any available election under Section 6226 of the Code. Each
Partner agrees to cooperate with the General Partner and to do or refrain from
doing any or all things reasonably required by the General Partner to conduct
such proceedings. Each Partner agrees that notice of or updates regarding tax
controversies shall be deemed conclusively to have been given or made by the
General Partner if the Partnership has either (a) filed the information for
which notice is required with the Commission via its Electronic Data Gathering,
Analysis and Retrieval system and such information is publicly available on such
system or (b) made the information for which notice is required available on any
publicly available website maintained by the Partnership, whether or not such
Partner remains a Partner in the Partnership at the time such information is
made publicly available. The General Partner may amend the provisions of this
Agreement as determined appropriate in order to minimize the potential U.S.
federal and state or local income tax consequences to current and former Limited
Partners, and for the proper administration of the Partnership, upon any
amendment to the provisions of Subchapter C of Chapter 63 of Subtitle A of the
Code, as enacted by the Bipartisan Budget Act of 2015, or the promulgation of
regulations or publication of other administrative guidance thereunder.

 

Section 9.4 Withholding; Tax Payments.

 

(a)       The General Partner may treat taxes paid by the Partnership on behalf
of, all or less than all of the Partners, either as a distribution of cash to
such Partners or as a general expense of the Partnership, as determined
appropriate under the circumstances by the General Partner

 

(b)       Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that may be required to cause the
Partnership and other Group Members to comply with any withholding requirements
established under the Code or any other federal, state or local law including
pursuant to Sections 1441, 1442, 1445 and 1446 of the Code. To the extent that
the Partnership is required or elects to withhold and pay over to any taxing
authority any amount resulting from the allocation or distribution of income to
any Partner (including by reason of Section 1446 of the Code), the General
Partner may treat the amount withheld as a distribution of cash pursuant to
Section 6.3 in the amount of such withholding from such Partner.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 93 

  

 

Article X

 

ADMISSION OF PARTNERS

 

Section 10.1 Admission of Limited Partners.

 

(a)       Upon the issuance by the Partnership of Common Units, Subordinated
Units and Incentive Distribution Rights to the General Partner, the
Organizational Limited Partner and the Underwriters as described in Article V in
connection with the Initial Offering, such parties were automatically admitted
to the Partnership as Initial Limited Partners in respect of the Common Units,
Subordinated Units or Incentive Distribution Rights issued to them.

 

(b)       By acceptance of the transfer of any Limited Partner Interests in
accordance with Article IV or the acceptance of any Limited Partner Interests
issued pursuant to Article V or pursuant to a merger or consolidation or
conversion pursuant to Article XIV, and except as provided in Section 4.8, each
transferee of, or other such Person acquiring, a Limited Partner Interest
(including any nominee holder or an agent or representative acquiring such
Limited Partner Interests for the account of another Person) (i) shall be
admitted to the Partnership as a Limited Partner with respect to the Limited
Partner Interests so transferred or issued to such Person when any such transfer
or admission is reflected in the books and records of the Partnership and such
Limited Partner becomes the Record Holder of the Limited Partner Interests so
transferred, (ii) shall become bound, and shall be deemed to have agreed to be
bound, by the terms of this Agreement, (iii) represents that the transferee or
other recipient has the capacity, power and authority to enter into this
Agreement and (iv) makes the consents, acknowledgements and waivers contained in
this Agreement, all with or without execution of this Agreement by such Person.
The transfer of any Limited Partner Interests and the admission of any new
Limited Partner shall not constitute an amendment to this Agreement. A Person
may become a Limited Partner or Record Holder of a Limited Partner Interest
without the consent or approval of any of the Partners. A Person may not become
a Limited Partner without acquiring a Limited Partner Interest and until such
Person is reflected in the books and records of the Partnership as the Record
Holder of such Limited Partner Interest. The rights and obligations of a Person
who is an Ineligible Holder shall be determined in accordance with Section 4.8.

 

(c)       The name and mailing address of each Limited Partner shall be listed
on the books and records of the Partnership maintained for such purpose by the
Partnership or the Transfer Agent. The General Partner shall update the books
and records of the Partnership from time to time as necessary to reflect
accurately the information therein (or shall cause the Transfer Agent to do so,
as applicable). A Limited Partner Interest may be represented by a Certificate,
as provided in Section 4.1.

 

(d)       Any transfer of a Limited Partner Interest shall not entitle the
transferee to share in the profits and losses, to receive distributions, to
receive allocations of income, gain, loss, deduction or credit or any similar
item or to any other rights to which the transferor was entitled until the
transferee becomes a Limited Partner pursuant to Section 10.1(b).

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 94 

  

 

Section 10.2 Admission of Substituted Limited Partners. By transfer of a Limited
Partner Interest in accordance with Article IV, the transferor shall have given
the transferee the right to seek admission as a Substituted Limited Partner
subject to the conditions of, and in the manner permitted under, this Agreement.
Notwithstanding any other provision of this Agreement, a permitted transferee of
a Limited Partner Interest who does not execute and deliver a Transfer
Application (including a Citizenship Certification) shall not be admitted as a
Limited Partner and shall have only the rights of an Assignee hereunder, which
rights shall include (a) the right to transfer such Limited Partner Interest to
a purchaser or other transferee and (b) the right to transfer the right to
request admission as a Substituted Limited Partner to such purchaser or other
transferee in respect of the transferred Limited Partner Interests.
Notwithstanding the foregoing sentence or any provision of this Section 10.2 or
other provision of this Agreement, any transferee or other owner or holder of a
Limited Partner Interest who does not execute and deliver a properly completed
Citizenship Certification shall be subject in all respects to the provisions of
this Agreement that apply in such event, including the provisions of Sections
4.8 and 4.9 hereof. No transferor of a Limited Partner Interest or other Person
shall have any obligation or responsibility to provide a Transfer Application to
a transferee or to assist or participate in any way with respect to or to ensure
the completion or delivery thereof or have any liability or responsibility if
the transferee neglects or chooses not to execute and deliver a properly
completed Transfer Application. Each transferee of a Limited Partner Interest
(including any nominee holder or an agent acquiring such Limited Partner
Interest for the account of another Person) who executes and delivers a properly
completed Transfer Application, containing a Citizenship Certification, shall,
by virtue of such execution and delivery, be admitted to the Partnership as a
Substituted Limited Partner with respect to the Limited Partner Interests so
transferred to such Person at such time as such transfer is recorded in the
books and records of the Partnership. The General Partner shall periodically,
but no less frequently than on the first Business Day of each calendar quarter,
cause any unrecorded transfers of Limited Partner Interests with respect to
which a properly completed, duly executed and delivered Transfer Application has
been received to be recorded in the books and records of the Partnership.
Subject to Section 4.8, with respect to voting rights hereunder attributable to
Limited Partner Interests that are held by Assignees, the General Partner shall
be deemed to be the Limited Partner with respect thereto and shall, in
exercising the voting rights in respect of such Limited Partner Interests on any
matter, vote such Limited Partner Interests at the written direction of the
Assignee who is the Record Holder of such Limited Partner Interests. If no such
written direction is received, such Limited Partner Interests will not be voted.
Except as expressly provided in this Agreement, an Assignee shall have no other
rights of a Limited Partner hereunder, under the Delaware Act, at law, in equity
or otherwise.

 

Section 10.3 Admission of Successor General Partner. A successor General Partner
approved pursuant to Section 11.1 or Section 11.2 or the transferee of or
successor to all of the General Partner Interest pursuant to Section 4.6 who is
proposed to be admitted as a successor General Partner shall be admitted to the
Partnership as the General Partner, effective immediately prior to the
withdrawal or removal of the predecessor or transferring General Partner,
pursuant to Section 11.1 or 11.2 or the transfer of the General Partner Interest
pursuant to Section 4.6, provided, however, that no such successor shall be
admitted to the Partnership until compliance with the terms of Section 4.6 has
occurred and such successor has executed and delivered such other documents or
instruments as may be required to effect such admission. Any such successor
shall, subject to the terms hereof, carry on the business of the members of the
Partnership Group without dissolution.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 95 

  

 

Section 10.4 Amendment of Agreement and Certificate of Limited Partnership. To
effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the records of the Partnership to reflect such admission and, if necessary, to
prepare as soon as practicable an amendment to this Agreement and, if required
by law, the General Partner shall prepare and file an amendment to the
Certificate of Limited Partnership.

 

Article XI

 

WITHDRAWAL OR REMOVAL OF PARTNERS

 

Section 11.1 Withdrawal of the General Partner.

 

(a)       The General Partner shall be deemed to have withdrawn from the
Partnership upon the occurrence of any one of the following events (each such
event herein referred to as an “Event of Withdrawal”);

 

(i)       The General Partner voluntarily withdraws from the Partnership by
giving written notice to the other Partners;

 

(ii)       The General Partner transfers all of its General Partner Interest
pursuant to Section 4.6;

 

(iii)       The General Partner is removed pursuant to Section 11.2;

 

(iv)       The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A)-(C) of this Section
11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment of a
trustee (but not a debtor-in-possession), receiver or liquidator of the General
Partner or of all or any substantial part of its properties;

 

(v)       A final and non-appealable order of relief under Chapter 7 of the
United States Bankruptcy Code is entered by a court with appropriate
jurisdiction pursuant to a voluntary or involuntary petition by or against the
General Partner; or

 

(vi)       (A) in the event the General Partner is a corporation, a certificate
of dissolution or its equivalent is filed for the General Partner, or 90 days
expire after the date of notice to the General Partner of revocation of its
charter without a reinstatement of its charter, under the laws of its state of
incorporation; (B) in the event the General Partner is a partnership or a
limited liability company, the dissolution and commencement of winding up of the
General Partner; (C) in the event the General Partner is acting in such capacity
by virtue of being a trustee of a trust, the termination of the trust; (D) in
the event the General Partner is a natural person, his death or adjudication of
incompetency; and (E) otherwise in the event of the termination of the General
Partner.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 96 

  

 

If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B),
(C) or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within 30 days after such occurrence. The Partners hereby agree
that only the Events of Withdrawal described in this Section 11.1 shall result
in the withdrawal of the General Partner from the Partnership.

 

(b)       Withdrawal of the General Partner from the Partnership upon the
occurrence of an Event of Withdrawal shall not constitute a breach of this
Agreement under the following circumstances: (i) at any time during the period
beginning on the Closing Date and ending at 11:59 pm, prevailing Central Time,
on September 30, 2020, the General Partner voluntarily withdraws by giving at
least 90 days’ advance notice of its intention to withdraw to the Limited
Partners; provided, that prior to the effective date of such withdrawal, the
withdrawal is approved by Unitholders holding at least a majority of the
Outstanding Common Units (excluding Common Units held by the General Partner and
its Affiliates) and the General Partner delivers to the Partnership an Opinion
of Counsel (“Withdrawal Opinion of Counsel”) that such withdrawal (following the
selection of the successor General Partner) would not result in the loss of the
limited liability under the Delaware Act of any Limited Partner or cause any
Group Member to be treated as an association taxable as a corporation or
otherwise to be taxed as an entity for federal income tax purposes (to the
extent not already so treated or taxed); (ii) at any time after 11:59 pm,
prevailing Central Time, on September 30, 2020, the General Partner voluntarily
withdraws by giving at least 90 days’ advance notice to the Unitholders, such
withdrawal to take effect on the date specified in such notice; (iii) at any
time that the General Partner ceases to be the General Partner pursuant to
Section 11.1(a)(ii) or is removed pursuant to Section 11.2; or (iv)
notwithstanding clause (i) of this sentence, at any time that the General
Partner voluntarily withdraws by giving at least 90 days’ advance notice of its
intention to withdraw to the Limited Partners, such withdrawal to take effect on
the date specified in the notice, if at the time such notice is given one Person
and its Affiliates (other than the General Partner and its Affiliates) own
beneficially or of record or control at least 50% of the Outstanding Units. The
withdrawal of the General Partner from the Partnership upon the occurrence of an
Event of Withdrawal shall also constitute the withdrawal of the General Partner
as general partner or managing member, if any, to the extent applicable, of the
other Group Members. If the General Partner gives a notice of withdrawal
pursuant to Section 11.1(a)(i), the holders of a Unit Majority, may, prior to
the effective date of such withdrawal, elect a successor General Partner. The
Person so elected as successor General Partner shall automatically become the
successor general partner or managing member, to the extent applicable, of the
other Group Members of which the General Partner is a general partner or a
managing member. If, prior to the effective date of the General Partner’s
withdrawal pursuant to Section 11.1(a)(i), a successor is not selected by the
Unitholders as provided herein or the Partnership does not receive a Withdrawal
Opinion of Counsel, the Partnership shall be dissolved in accordance with
Section 12.1 unless the business of the Partnership is continued pursuant to
Section 12.2. Any successor General Partner elected in accordance with the terms
of this Section 11.1 shall be subject to the provisions of Section 10.3.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 97 

  

 

Section 11.2 Removal of the General Partner. The General Partner may be removed
if such removal is approved by the Unitholders holding at least 66 2/3% of the
Outstanding Units (including Units held by the General Partner and its
Affiliates) voting as a single class. Any such action by such holders for
removal of the General Partner must also provide for the election of a successor
General Partner by the Unitholders holding a majority of the outstanding Common
Units, voting as a class, and a majority of the outstanding Subordinated Units,
voting as a class (including, in each case, Units held by the General Partner
and its Affiliates). Such removal shall be effective immediately following the
admission of a successor General Partner pursuant to Section 10.3. The removal
of the General Partner shall also automatically constitute the removal of the
General Partner as general partner or managing member, to the extent applicable,
of the other Group Members of which the General Partner is a general partner or
a managing member. If a Person is elected as a successor General Partner in
accordance with the terms of this Section 11.2, such Person shall, upon
admission pursuant to Section 10.3, automatically become a successor general
partner or managing member, to the extent applicable, of the other Group Members
of which the General Partner is a general partner or a managing member. The
right of the holders of Outstanding Units to remove the General Partner shall
not exist or be exercised unless the Partnership has received an opinion opining
as to the matters covered by a Withdrawal Opinion of Counsel. Any successor
General Partner elected in accordance with the terms of this Section 11.2 shall
be subject to the provisions of Section 10.3.

 

Section 11.3 Interest of Departing General Partner and Successor General
Partner.

 

(a)       In the event of (i) withdrawal of the General Partner under
circumstances where such withdrawal does not violate this Agreement or (ii)
removal of the General Partner by the holders of Outstanding Units under
circumstances where Cause does not exist, if the successor General Partner is
elected in accordance with the terms of Section 11.1 or Section 11.2, the
Departing General Partner shall have the option, exercisable prior to the
effective date of the withdrawal or removal of such Departing General Partner,
to require its successor to purchase its General Partner Interest and its or its
Affiliates’ general partner interest (or equivalent interest), if any, in the
other Group Members and all of its or its Affiliates’ Incentive Distribution
Rights (collectively, the “Combined Interest”) in exchange for an amount in cash
equal to the fair market value of such Combined Interest, such amount to be
determined and payable as of the effective date of its withdrawal or removal. If
the General Partner is removed by the Unitholders under circumstances where
Cause exists or if the General Partner withdraws under circumstances where such
withdrawal violates this Agreement, and if a successor General Partner is
elected in accordance with the terms of Section 11.1 or Section 11.2 (or if the
business of the Partnership is continued pursuant to Section 12.2 and the
successor General Partner is not the former General Partner), such successor
shall have the option, exercisable prior to the effective date of the withdrawal
or removal of such Departing General Partner (or, in the event the business of
the Partnership is continued, prior to the date the business of the Partnership
is continued), to purchase the Combined Interest for such fair market value of
such Combined Interest. In either event, the Departing General Partner shall be
entitled to receive all reimbursements due such Departing General Partner
pursuant to Section 7.4, including any employee-related liabilities (including
severance liabilities), incurred in connection with the termination of any
employees employed by the Departing General Partner or its Affiliates (other
than any Group Member) for the benefit of the Partnership or the other Group
Members.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 98 

  

 

For purposes of this Section 11.3(a), the fair market value of the Combined
Interest shall be determined by agreement between the Departing General Partner
and its successor or, failing agreement within 30 days after the effective date
of such Departing General Partner’s withdrawal or removal, by an independent
investment banking firm or other independent expert selected by the Departing
General Partner and its successor, which, in turn, may rely on other experts,
and the determination of which shall be conclusive as to such matter. If such
parties cannot agree upon one independent investment banking firm or other
independent expert within 45 days after the effective date of such withdrawal or
removal, then the Departing General Partner shall designate an independent
investment banking firm or other independent expert, the Departing General
Partner’s successor shall designate an independent investment banking firm or
other independent expert, and such firms or experts shall mutually select a
third independent investment banking firm or independent expert, which third
independent investment banking firm or other independent expert shall determine
the fair market value of the Combined Interest. In making its determination,
such third independent investment banking firm or other independent expert may
consider the value of the Units, including the then current trading price of
Units on any National Securities Exchange or over-the-counter market on which
Units are then listed or admitted to trading, the value of the Partnership’s
assets, the rights and obligations of the Departing General Partner, the value
of the Incentive Distribution Rights and the General Partner Interest and other
factors it may deem relevant.

 

(b)       If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing General Partner (or its transferee) shall become
a Limited Partner and the Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing General Partner (or its transferee) as to all debts and liabilities of
the Partnership arising on or after the date on which the Departing General
Partner (or its transferee) becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest to Common Units will be
characterized as if the Departing General Partner (or its transferee)
contributed the Combined Interest to the Partnership in exchange for the newly
issued Common Units.

 

(c)       If a successor General Partner is elected in accordance with the terms
of Section 11.1 or Section 11.2 (or if the business of the Partnership is
continued pursuant to Section 12.2 and the successor General Partner is not the
former General Partner) and the option described in Section 11.3(a) is not
exercised by the party entitled to do so, the successor General Partner shall,
at the effective date of its admission to the Partnership, contribute to the
Partnership cash in the amount equal to the product of (x) the quotient obtained
by dividing (A) the Percentage Interest of the General Partner Interest of the
Departing General Partner by (B) a percentage equal to 100% less the Percentage
Interest of the General Partner Interest of the Departing General Partner and
(y) the Net Agreed Value of the Partnership’s assets on such date. In such
event, such successor General Partner shall, subject to the following sentence,
be entitled to its Percentage Interest of all Partnership allocations and
distributions to which the Departing General Partner was entitled. In addition,
the successor General Partner shall cause this Agreement to be amended to
reflect that, from and after the date of such successor General Partner’s
admission, the successor General Partner’s interest in all Partnership
distributions and allocations shall be its Percentage Interest.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 99 

  

 

Section 11.4 Termination of Subordination Period, Conversion of Subordinated
Units and Extinguishment of Cumulative Common Unit Arrearages. Notwithstanding
any provision of this Agreement, if the General Partner is removed as general
partner of the Partnership under circumstances where Cause does not exist:

 

(a)       the Subordinated Units held by any Person will immediately and
automatically convert into Common Units on a one-for-one basis, provided (i)
neither such Person nor any of its Affiliates voted any of its Units in favor of
the removal and (ii) such Person is not an Affiliate of the successor General
Partner; and

 

(b)       if all of the Subordinated Units convert into Common Units pursuant to
Section 11.4(a), all Cumulative Common Unit Arrearages on the Common Units will
be extinguished and the Subordination Period will end;

 

provided, however, that such converted Subordinated Units shall remain subject
to the provisions of Sections 5.5(c)(ii), 6.1(d)(x) and 6.7.

 

Section 11.5 Withdrawal of Limited Partners. No Limited Partner shall have any
right to withdraw from the Partnership; provided, however, that when a
transferee of a Limited Partner’s Limited Partner Interest becomes a Record
Holder of the Limited Partner Interest so transferred, such transferring Limited
Partner shall cease to be a Limited Partner with respect to the Limited Partner
Interest so transferred.

 

Article XII

 

DISSOLUTION AND LIQUIDATION

 

Section 12.1 Dissolution. The Partnership shall not be dissolved by the
admission of Substituted Limited Partners or additional Limited Partners or by
the admission of a successor General Partner in accordance with the terms of
this Agreement. Upon the removal or withdrawal of the General Partner, if a
successor General Partner is elected pursuant to Section 11.1, 11.2 or 12.2, the
Partnership shall not be dissolved and such successor General Partner is hereby
authorized to, and shall, continue the business of the Partnership. Subject to
Section 12.2, the Partnership shall dissolve, and its affairs shall be wound up,
upon:

 

(a)       an Event of Withdrawal of the General Partner as provided in Section
11.1(a) (other than Section 11.1(a)(ii)), unless a successor is elected and such
successor is admitted to the Partnership pursuant to this Agreement;

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 100 

  

 

(b)       an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;

 

(c)       the entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Delaware Act; or

 

(d)       at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.

 

Section 12.2 Continuation of the Business of the Partnership After Dissolution

 

. Upon (a) an Event of Withdrawal caused by the withdrawal or removal of the
General Partner as provided in Section 11.1(a)(i) or (iii) and the failure of
the Partners to select a successor to such Departing General Partner pursuant to
Section 11.1 or Section 11.2, then within 90 days thereafter, or (b) an event
constituting an Event of Withdrawal as defined in Section 11.1(a)(iv), (v) or
(vi), then, to the maximum extent permitted by law, within 180 days thereafter,
the holders of a Unit Majority may elect to continue the business of the
Partnership on the same terms and conditions set forth in this Agreement by
appointing as a successor General Partner a Person approved by the holders of a
Unit Majority. Unless such an election is made within the applicable time period
as set forth above, the Partnership shall conduct only activities necessary to
wind up its affairs. If such an election is so made, then:

 

(i)       the Partnership shall continue without dissolution unless earlier
dissolved in accordance with this Article XII;

 

(ii)       if the successor General Partner is not the former General Partner,
then the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and

 

(iii)       the successor General Partner shall be admitted to the Partnership
as General Partner, effective as of the Event of Withdrawal, by agreeing in
writing to be bound by this Agreement; provided, that the right of the holders
of a Unit Majority to approve a successor General Partner and to continue the
business of the Partnership shall not exist and may not be exercised unless the
Partnership has received an Opinion of Counsel that (x) the exercise of the
right would not result in the loss of limited liability under the Delaware Act
of any Limited Partner and (y) neither the Partnership nor any Group Member
would be treated as an association taxable as a corporation or otherwise be
taxable as an entity for federal income tax purposes upon the exercise of such
right to continue (to the extent not already so treated or taxed).

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 101 

  

 

Section 12.3 Liquidator. Upon dissolution of the Partnership, unless the
business of the Partnership is continued pursuant to Section 12.2, the General
Partner shall select one or more Persons to act as Liquidator. The Liquidator
(if other than the General Partner) shall be entitled to receive such
compensation for its services as may be approved by holders of at least a
majority of the Outstanding Common Units and Subordinated Units, voting as a
single class. The Liquidator (if other than the General Partner) shall agree not
to resign at any time without 15 days’ prior notice and may be removed at any
time, with or without cause, by notice of removal approved by holders of at
least a majority of the Outstanding Common Units and Subordinated Units, voting
as a single class. Upon dissolution, removal or resignation of the Liquidator, a
successor and substitute Liquidator (who shall have and succeed to all rights,
powers and duties of the original Liquidator) shall within 30 days thereafter be
approved by holders of at least a majority of the Outstanding Common Units and
Subordinated Units, voting as a single class. The right to approve a successor
or substitute Liquidator in the manner provided herein shall be deemed to refer
also to any such successor or substitute Liquidator approved in the manner
herein provided. Except as expressly provided in this Article XII, the
Liquidator approved in the manner provided herein shall have and may exercise,
without further authorization or consent of any of the parties hereto, all of
the powers conferred upon the General Partner under the terms of this Agreement
(but subject to all of the applicable limitations, contractual and otherwise,
upon the exercise of such powers, other than the limitation on sale set forth in
Section 7.3) necessary or appropriate to carry out the duties and functions of
the Liquidator hereunder for and during the period of time required to complete
the winding up and liquidation of the Partnership as provided for herein.

 

Section 12.4 Liquidation. The Liquidator shall proceed to dispose of the assets
of the Partnership, discharge its liabilities, and otherwise wind up its affairs
in such manner and over such period as determined by the Liquidator, subject to
Section 17-804 of the Delaware Act and the following:

 

(a)       The assets may be disposed of by public or private sale or by
distribution in kind to one or more Partners on such terms as the Liquidator and
such Partner or Partners may agree. If any property is distributed in kind, the
Partner receiving the property shall be deemed for purposes of Section 12.4(c)
to have received cash equal to its fair market value; and contemporaneously
therewith, appropriate cash distributions must be made to the other Partners.
The Liquidator may defer liquidation or distribution of the Partnership’s assets
for a reasonable time if it determines that an immediate sale or distribution of
all or some of the Partnership’s assets would be impractical or would cause
undue loss to the Partners. The Liquidator may distribute the Partnership’s
assets, in whole or in part, in kind if it determines that a sale would be
impractical or would cause undue loss to the Partners.

 

(b)       Liabilities of the Partnership include amounts owed to the Liquidator
as compensation for serving in such capacity (subject to the terms of Section
12.3) and amounts to Partners otherwise than in respect of their distribution
rights under Article VI. With respect to any liability that is contingent,
conditional or unmatured or is otherwise not yet due and payable, the Liquidator
shall either settle such claim for such amount as it thinks appropriate or
establish a reserve of cash or other assets to provide for its payment. When
paid, any unused portion of the reserve shall be distributed as additional
liquidation proceeds.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 102 

  



 

(c)       All property and all cash in excess of that required to discharge
liabilities as provided in Section 12.4(b) shall be distributed to the Partners
in accordance with, and to the extent of, the positive balances in their
respective Capital Accounts, as determined after taking into account all Capital
Account adjustments (including the allocation provided for under Section
6.1(d)(xi)(C), which allocates items of gross income, gain, loss and deduction
among the Partners to the extent possible to provide a preference in liquidation
to the Capital Account of the Series A Preferred Units to the Capital Accounts
of Series A Junior Securities, but excluding adjustments made by reason of
distributions pursuant to this Section 12.4(c)) for the taxable period of the
Partnership during which the liquidation of the Partnership occurs (with such
date of occurrence being determined pursuant to Treasury Regulation Section
1.704-1(b)(2)(ii)(g)), and such distribution shall be made by the end of such
taxable period (or, if later, within 90 days after said date of such
occurrence); provided that any cash or cash equivalents available for
distribution under this Section 12.4(c) shall be distributed with respect to the
Series A Preferred Units and Series A Senior Securities (up to the positive
balances in the associated Capital Accounts) prior to any distribution of cash
or cash equivalents with respect to the Series A Junior Securities.

 

Section 12.5 Cancellation of Certificate of Limited Partnership. Upon the
completion of the distribution of Partnership cash and property as provided in
Section 12.4 in connection with the liquidation of the Partnership, the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.

 

Section 12.6 Return of Contributions. The General Partner shall not be
personally liable for, and shall have no obligation to contribute or loan any
monies or property to the Partnership to enable it to effectuate, the return of
the Capital Contributions of the Limited Partners or Unitholders, or any portion
thereof, it being expressly understood that any such return shall be made solely
from Partnership assets.

 

Section 12.7 Waiver of Partition. To the maximum extent permitted by law, each
Partner hereby waives any right to partition of the Partnership property.

 

Section 12.8 Capital Account Restoration. No Limited Partner shall have any
obligation to restore any negative balance in its Capital Account upon
liquidation of the Partnership. The General Partner shall be obligated to
restore any negative balance in its Capital Account upon liquidation of its
interest in the Partnership by the end of the taxable period of the Partnership
during which such liquidation occurs, or, if later, within 90 days after the
date of such liquidation.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 103 

  

 

Article XIII

 

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

 

Section 13.1 Amendments to be Adopted Solely by the General Partner. Each
Partner agrees that the General Partner, without the approval of any Partner or
Assignee, may amend any provision of this Agreement and execute, swear to,
acknowledge, deliver, file and record whatever documents may be required in
connection therewith, to reflect:

 

(a)       a change in the name of the Partnership, the location of the principal
place of business of the Partnership, the registered agent of the Partnership or
the registered office of the Partnership;

 

(b)       admission, substitution, withdrawal or removal of Partners in
accordance with this Agreement;

 

(c)       a change that the General Partner determines to be necessary or
appropriate to qualify or continue the qualification of the Partnership as a
limited partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated as associations taxable as corporations or otherwise taxed as
entities for federal income tax purposes;

 

(d)       a change that the General Partner determines (i) does not adversely
affect the Limited Partners (including any particular class of Partnership
Interests as compared to other classes of Partnership Interests) in any material
respect, (ii) to be necessary or appropriate to (A) satisfy any requirements,
conditions or guidelines contained in any opinion, directive, order, ruling or
regulation of any federal or state agency or judicial authority or contained in
any federal or state statute (including the Delaware Act) or (B) facilitate the
trading of the Units (including the division of any class or classes of
Outstanding Units into different classes to facilitate uniformity of tax
consequences within such classes of Units) or comply with any rule, regulation,
guideline or requirement of any National Securities Exchange on which the Units
are or will be listed or admitted to trading, (iii) to be necessary or
appropriate in connection with action taken by the General Partner pursuant to
Section 5.9 or (iv) is required to effect the intent expressed in the
Registration Statement or the intent of the provisions of this Agreement or is
otherwise contemplated by this Agreement;

 

(e)       a change in the fiscal year or taxable period of the Partnership and
any other changes that the General Partner determines to be necessary or
appropriate as a result of a change in the fiscal year or taxable period of the
Partnership including, if the General Partner shall so determine, a change in
the definition of “Quarter” and the dates on which distributions are to be made
by the Partnership;

 

(f)       an amendment that is necessary, in the Opinion of Counsel, to prevent
the Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or “plan asset” regulations adopted under the Employee Retirement
Income Security Act of 1974, as amended, regardless of whether such are
substantially similar to plan asset regulations currently applied or proposed by
the United States Department of Labor;

 

(g)       an amendment that the General Partner determines to be necessary or
appropriate in connection with the creation, authorization or issuance of any
class or series of Partnership Interests and options, rights, warrants and
appreciation rights relating to the Partnership Interests pursuant to Section
5.6;

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 104 

  

 

(h)       any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;

 

(i)       an amendment effected, necessitated or contemplated by a Merger
Agreement approved in accordance with Section 14.3;

 

(j)       an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Section 2.4 or 7.1(a);

 

(k)       a merger, conveyance or conversion pursuant to Section 14.3(d); or

 

(l)       any other amendments substantially similar to the foregoing.

 

Section 13.2 Amendment Procedures. Amendments to this Agreement may be proposed
only by the General Partner. To the fullest extent permitted by law, the General
Partner shall have no duty or obligation to propose or approve any amendment to
this Agreement and may decline to do so in its sole discretion, and, in
declining to propose or approve an amendment, to the fullest extent permitted by
law shall not be required to act in good faith or pursuant to any other standard
imposed by this Agreement, any Group Member Agreement, any other agreement
contemplated hereby or under the Delaware Act or any other law, rule or
regulation or at equity. An amendment shall be effective upon its approval by
the General Partner and, except as otherwise provided by Section 13.1 or 13.3,
the holders of a Unit Majority, unless a greater or different percentage is
required under this Agreement or by Delaware law. Each proposed amendment that
requires the approval of the holders of a specified percentage of Outstanding
Units shall be set forth in a writing that contains the text of the proposed
amendment. If such an amendment is proposed, the General Partner shall seek the
written approval of the requisite percentage of Outstanding Units or call a
meeting of the Unitholders to consider and vote on such proposed amendment. The
General Partner shall notify all Record Holders upon final adoption of any
amendments. The General Partner shall be deemed to have notified all Record
Holders as required by this Section 13.2 if it has either (i) filed such
amendment with the Commission via its Electronic Data Gathering, Analysis and
Retrieval system and such amendment is publicly available on such system or (ii)
made such amendment available on any publicly available website maintained by
the Partnership

 

Section 13.3 Amendment Requirements

 

(a)       Notwithstanding the provisions of Section 13.1 and Section 13.2, no
provision of this Agreement that establishes a percentage of Outstanding Units
(including Units deemed owned by the General Partner) required to take any
action shall be amended, altered, changed, repealed or rescinded in any respect
that would have the effect of (i) in the case of any provision of this Agreement
other than Section 11.2 or Section 13.4, reducing such percentage or (ii) in the
case of Section 11.2 or Section 13.4, increasing such percentage, unless such
amendment is approved by the written consent or the affirmative vote of holders
of Outstanding Units whose aggregate Outstanding Units constitute not less than
the voting requirement sought to be reduced or increased, as applicable.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 105 

  

 

(b)       Notwithstanding the provisions of Section 13.1 and Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of (including
requiring any holder of a class of Partnership Interests to make additional
Capital Contributions to the Partnership) any Limited Partner without its
consent, unless such shall be deemed to have occurred as a result of an
amendment approved pursuant to Section 13.3(c), or (ii) enlarge the obligations
of, restrict, change or modify in any way any action by or rights of, or reduce
in any way the amounts distributable, reimbursable or otherwise payable to, the
General Partner or any of its Affiliates without its consent, which consent may
be given or withheld at its option.

 

(c)       Except as provided in Section 14.3 or Section 13.1, any amendment that
would have a material adverse effect on the rights or preferences of any class
of Partnership Interests in relation to other classes of Partnership Interests
must be approved by the holders of not less than a majority of the Outstanding
Partnership Interests of the class affected. If the General Partner determines
an amendment does not satisfy the requirements of Section 13.1(d)(i) because it
adversely affects one or more classes of Partnership Interests, as compared to
other classes of Partnership Interests, in any material respect, such amendment
shall only be required to be approved by the adversely affected class or
classes.

 

(d)       Notwithstanding any other provision of this Agreement, except for
amendments pursuant to Section 13.1 and except as otherwise provided by Section
14.3(b), no amendments shall become effective without the approval of the
holders of at least 90% of the Outstanding Units voting as a single class unless
the Partnership obtains an Opinion of Counsel to the effect that such amendment
will not affect the limited liability of any Limited Partner under applicable
partnership law of the state under whose laws the Partnership is organized.

 

(e)       Except as provided in Section 13.1, this Section 13.3 shall only be
amended with the approval of the holders of at least 90% of the Outstanding
Units.

 

Section 13.4 Special Meetings. All acts of Limited Partners to be taken pursuant
to this Agreement shall be taken in the manner provided in this Article XIII.
Special meetings of the Limited Partners may be called by the General Partner or
by Limited Partners owning 20% or more of the Outstanding Units of the class or
classes for which a meeting is proposed. Limited Partners shall call a special
meeting by delivering to the General Partner one or more requests in writing
stating that the signing Limited Partners wish to call a special meeting and
indicating the general or specific purposes for which the special meeting is to
be called. Within 60 days after receipt of such a call from Limited Partners or
within such greater time as may be reasonably necessary for the Partnership to
comply with any statutes, rules, regulations, listing agreements or similar
requirements governing the holding of a meeting or the solicitation of proxies
for use at such a meeting, the General Partner shall send a notice of the
meeting to the Limited Partners either directly or indirectly through the
Transfer Agent. A meeting shall be held at a time and place determined by the
General Partner on a date not less than 10 days nor more than 60 days after the
time notice of the meeting is given as provided in Section 16.1. Limited
Partners shall not vote on matters that would cause the Limited Partners to be
deemed to be taking part in the management and control of the business and
affairs of the Partnership so as to jeopardize the Limited Partners’ limited
liability under the Delaware Act or the law of any other state in which the
Partnership is qualified to do business.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 106 

  

 

Section 13.5 Notice of a Meeting. Notice of a meeting called pursuant to Section
13.4 shall be given to the Record Holders of the class or classes of Units for
which a meeting is proposed in writing by mail or other means of written
communication in accordance with Section 16.1. The notice shall be deemed to
have been given at the time when deposited in the mail or sent by other means of
written communication.

 

Section 13.6 Record Date. For purposes of determining the Limited Partners
entitled to notice of or to vote at a meeting of the Limited Partners or to give
approvals without a meeting as provided in Section 13.11 the General Partner may
set a Record Date, which shall not be less than 10 nor more than 60 days before
(a) the date of the meeting (unless such requirement conflicts with any rule,
regulation, guideline or requirement of any National Securities Exchange or
over-the-counter market on which the Units are listed or admitted to trading or
U.S. federal securities laws, in which case the rule, regulation, guideline or
requirement of such National Securities Exchange or over-the-counter market or
U.S. federal securities laws shall govern) or (b) in the event that approvals
are sought without a meeting, the date by which Limited Partners are requested
in writing by the General Partner to give such approvals. If the General Partner
does not set a Record Date, then (a) the Record Date for determining the Limited
Partners entitled to notice of or to vote at a meeting of the Limited Partners
shall be the close of business on the day next preceding the day on which notice
is given, and (b) the Record Date for determining the Limited Partners entitled
to give approvals without a meeting shall be the date the first written approval
is deposited with the Partnership in care of the General Partner in accordance
with Section 13.11.

 

Section 13.7 Adjournment. When a meeting is adjourned to another time or place,
notice need not be given of the adjourned meeting and a new Record Date need not
be fixed, if the time and place thereof are announced at the meeting at which
the adjournment is taken, unless such adjournment shall be for more than 45
days. At the adjourned meeting, the Partnership may transact any business which
might have been transacted at the original meeting. If the adjournment is for
more than 45 days or if a new Record Date is fixed for the adjourned meeting, a
notice of the adjourned meeting shall be given in accordance with this Article
XIII.

 

Section 13.8 Waiver of Notice; Approval of Meeting; Approval of Minutes. The
transactions of any meeting of Limited Partners, however called and noticed, and
whenever held, shall be as valid as if it had occurred at a meeting duly held
after regular call and notice, if a quorum is present either in person or by
proxy. Attendance of a Limited Partner at a meeting shall constitute a waiver of
notice of the meeting, except when the Limited Partner attends the meeting for
the express purpose of objecting, at the beginning of the meeting, to the
transaction of any business because the meeting is not lawfully called or
convened; and except that attendance at a meeting is not a waiver of any right
to disapprove the consideration of matters required to be included in the notice
of the meeting, but not so included, if the disapproval is expressly made at the
meeting.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 107 

  

 

Section 13.9 Quorum and Voting. The holders of a majority of the Outstanding
Units of the class or classes for which a meeting has been called (including
Outstanding Units deemed owned by the General Partner) represented in person or
by proxy shall constitute a quorum at a meeting of Limited Partners of such
class or classes unless any such action by the Limited Partners requires
approval by holders of a greater percentage of such Units, in which case the
quorum shall be such greater percentage. At any meeting of the Limited Partners
duly called and held in accordance with this Agreement at which a quorum is
present, the act of Limited Partners holding Outstanding Units that in the
aggregate represent a majority of the Outstanding Units entitled to vote and be
present in person or by proxy at such meeting shall be deemed to constitute the
act of all Limited Partners, unless a greater or different percentage is
required with respect to such action under the provisions of this Agreement, in
which case the act of the Limited Partners holding Outstanding Units that in the
aggregate represent at least such greater or different percentage shall be
required. The Limited Partners present at a duly called or held meeting at which
a quorum is present may continue to transact business until adjournment,
notwithstanding the withdrawal of enough Limited Partners to leave less than a
quorum, if any action taken (other than adjournment) is approved by the required
percentage of Outstanding Units specified in this Agreement (including
Outstanding Units deemed owned by the General Partner). In the absence of a
quorum any meeting of Limited Partners may be adjourned from time to time by the
affirmative vote of holders of at least a majority of the Outstanding Units
entitled to vote at such meeting (including Outstanding Units deemed owned by
the General Partner) represented either in person or by proxy, but no other
business may be transacted, except as provided in Section 13.7.

 

Section 13.10 Conduct of a Meeting. The General Partner shall have full power
and authority concerning the manner of conducting any meeting of the Limited
Partners or solicitation of approvals in writing, including the determination of
Persons entitled to vote, the existence of a quorum, the satisfaction of the
requirements of Section 13.4, the conduct of voting, the validity and effect of
any proxies and the determination of any controversies, votes or challenges
arising in connection with or during the meeting or voting. The General Partner
shall designate a Person to serve as chairman of any meeting and shall further
designate a Person to take the minutes of any meeting. All minutes shall be kept
with the records of the Partnership maintained by the General Partner. The
General Partner may make such other regulations consistent with applicable law
and this Agreement as it may deem advisable concerning the conduct of any
meeting of the Limited Partners or solicitation of approvals in writing,
including regulations in regard to the appointment of proxies, the appointment
and duties of inspectors of votes and approvals, the submission and examination
of proxies and other evidence of the right to vote, and the revocation of
approvals in writing.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 108 

  

 

Section 13.11 Action Without a Meeting. If authorized by the General Partner,
any action that may be taken at a meeting of the Limited Partners may be taken
without a meeting, without a vote and without prior notice, if an approval in
writing setting forth the action so taken is signed by Limited Partners owning
not less than the minimum percentage of the Outstanding Units (including
Outstanding Units deemed owned by the General Partner) that would be necessary
to authorize or take such action at a meeting at which all the Limited Partners
were present and voted (unless such provision conflicts with any rule,
regulation, guideline or requirement of any National Securities Exchange or
over-the-counter market on which the Units are listed or admitted to trading, in
which case the rule, regulation, guideline or requirement of such National
Securities Exchange or over-the-counter market shall govern). Prompt notice of
the taking of action without a meeting shall be given to the Limited Partners
who have not approved in writing. The General Partner may specify that any
written ballot, if any, submitted to Limited Partners for the purpose of taking
any action without a meeting shall be returned to the Partnership within the
time period, which shall be not less than 20 days, specified by the General
Partner. If a ballot returned to the Partnership does not vote all of the Units
held by the Limited Partners, the Partnership shall be deemed to have failed to
receive a ballot for the Units that were not voted. If approval of the taking of
any action by the Limited Partners is solicited by any Person other than by or
on behalf of the General Partner, the written approvals shall have no force and
effect unless and until (a) they are deposited with the Partnership in care of
the General Partner and (b) an Opinion of Counsel is delivered to the General
Partner to the effect that the exercise of such right and the action proposed to
be taken with respect to any particular matter (i) will not cause the Limited
Partners to be deemed to be taking part in the management and control of the
business and affairs of the Partnership so as to jeopardize the Limited
Partners’ limited liability, and (ii) is otherwise permissible under the state
statutes then governing the rights, duties and liabilities of the Partnership
and the Partners. Nothing contained in this Section 13.11 shall be deemed to
require the General Partner to solicit all Limited Partners in connection with a
matter approved by the holders of the requisite percentage of Units acting by
written consent without a meeting.

 

Section 13.12 Right to Vote and Related Matters. Only those Record Holders of
the Outstanding Units on the Record Date set pursuant to Section 13.6 (and also
subject to the limitations contained in the definition of “Outstanding”) shall
be entitled to notice of, and to vote at, a meeting of Limited Partners or to
act with respect to matters as to which the holders of the Outstanding Units
have the right to vote or to act. All references in this Agreement to votes of,
or other acts that may be taken by, the Outstanding Units shall be deemed to be
references to the votes or acts of the Record Holders of such Outstanding Units.

 

(b)       With respect to Units that are held for a Person’s account by another
Person (such as a broker, dealer, bank, trust company or clearing corporation,
or an agent of any of the foregoing), in whose name such Units are registered,
such other Person shall, in exercising the voting rights in respect of such
Units on any matter, and unless the arrangement between such Persons provides
otherwise, vote such Units in favor of, and at the direction of, the Person who
is the beneficial owner, and the Partnership shall be entitled to assume it is
so acting without further inquiry. The provisions of this Section 13.12(b) (as
well as all other provisions of this Agreement) are subject to the provisions of
Section 4.3.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 109 

  

 

Section 13.13 Voting of Incentive Distribution Rights.

 

(a)       For so long as a majority of the Incentive Distribution Rights are
held by the General Partner and its Affiliates, the holders of the Incentive
Distribution Rights shall not be entitled to vote such Incentive Distribution
Rights on any Partnership matter except as may otherwise be required by law and
the holders of the Incentive Distribution Rights, in their capacity as such,
shall be deemed to have approved any matter approved by the General Partner.

 

(b)       If less than a majority of the Incentive Distribution Rights are held
by the General Partner and its Affiliates, the Incentive Distribution Rights
will be entitled to vote on all matters submitted to a vote of Unitholders,
other than amendments and other matters that the General Partner determines do
not adversely affect the holders of the Incentive Distribution Rights in any
material respect. On any matter in which the holders of Incentive Distribution
Rights are entitled to vote, such holders will vote together with the
Subordinated Units, prior to the end of the Subordination Period, or together
with the Common Units, thereafter, in either case as a single class except as
otherwise required by Section 13.3(c). The relative voting power of the
Incentive Distribution Rights and the Subordinated Units or Common Units, as
applicable, will be set in the same proportion as cumulative cash distributions,
if any, in respect of the Incentive Distribution Rights for the four consecutive
Quarters prior to the record date for the vote bears to the cumulative cash
distributions in respect of such class of Units for such four Quarters.

 

(c)       In connection with any equity financing, or anticipated equity
financing, by the Partnership of an Expansion Capital Expenditure, the General
Partner may, without the approval of the holders of the Incentive Distribution
Rights, temporarily or permanently reduce the amount of Incentive Distributions
that would otherwise be distributed to such holders, provided that in the
judgment of the General Partner, such reduction will be in the long-term best
interest of such holders.

 

Article XIV

 

MERGER, CONSOLIDATION OR CONVERSION

 

Section 14.1 Authority. The Partnership may merge or consolidate with or into
one or more corporations, limited liability companies, statutory trusts or
associations, real estate investment trusts, common law trusts or unincorporated
businesses, including a partnership (whether general or limited (including a
limited liability partnership)) or convert into any such entity, whether such
entity is formed under the laws of the State of Delaware or any other state of
the United States of America, pursuant to a written plan of merger or
consolidation (“Merger Agreement”) or a written plan of conversion (“Plan of
Conversion”), as the case may be, in accordance with this Article XIV.

 

Section 14.2 Procedure for Merger, Consolidation or Conversion. Merger,
consolidation or conversion of the Partnership pursuant to this Article XIV
requires the prior consent of the General Partner, provided, however , that, to
the fullest extent permitted by law, the General Partner shall have no duty or
obligation to consent to any merger, consolidation or conversion of the
Partnership and may decline to do so free of any fiduciary duty or obligation
whatsoever to the Partnership, any Limited Partner or Assignee and, in declining
to consent to a merger, consolidation or conversion, shall not be required to
act in good faith or pursuant to any other standard imposed by this Agreement,
any other agreement contemplated hereby or under the Delaware Act or any other
law, rule or regulation or at equity.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 110 

  

 

(b)       If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:

 

(i)       the name and jurisdiction of formation or organization of each of the
business entities proposing to merge or consolidate;

 

(ii)       the name and jurisdiction of formation or organization of the
business entity that is to survive the proposed merger or consolidation (the
“Surviving Business Entity”);

 

(iii)       the terms and conditions of the proposed merger or consolidation;

 

(iv)       the manner and basis of exchanging or converting the equity interests
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (i) if
any interests, securities or rights of any constituent business entity are not
to be exchanged or converted solely for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity, then the
cash, property or interests, rights, securities or obligations of any general or
limited partnership, corporation, trust, limited liability company,
unincorporated business or other entity (other than the Surviving Business
Entity) which the holders of such interests, securities or rights are to receive
in exchange for, or upon conversion of their interests, securities or rights,
and (ii) in the case of equity interests represented by certificates, upon the
surrender of such certificates, which cash, property or interests, rights,
securities or obligations of the Surviving Business Entity or any general or
limited partnership, corporation, trust, limited liability company,
unincorporated business or other entity (other than the Surviving Business
Entity), or evidences thereof, are to be delivered;

 

(v)       a statement of any changes in the constituent documents or the
adoption of new constituent documents (the articles or certificate of
incorporation, articles of trust, declaration of trust, certificate or agreement
of limited partnership, certificate of formation or limited liability company
agreement or other similar charter or governing document) of the Surviving
Business Entity to be effected by such merger or consolidation;

 

(vi)       the effective time of the merger, which may be the date of the filing
of the certificate of merger pursuant to Section 14.4 or a later date specified
in or determinable in accordance with the Merger Agreement ( provided , that if
the effective time of the merger is to be later than the date of the filing of
such certificate of merger, the effective time shall be fixed at a date or time
certain and stated in the certificate of merger); and

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 111 

  

 

(vii)       such other provisions with respect to the proposed merger or
consolidation that the General Partner determines to be necessary or
appropriate.

 

(c)       If the General Partner shall determine to consent to the conversion,
the General Partner shall approve the Plan of Conversion, which shall set forth:

 

(i)       the name of the converting entity and the converted entity;

 

(ii)       a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;

 

(iii)       a statement as to the type of entity that the converted entity is to
be and the state or country under the laws of which the converted entity is to
be incorporated, formed or organized;

 

(iv)       the manner and basis of exchanging or converting the equity
securities of each constituent business entity for, or into, cash, property or
interests, rights, securities or obligations of the converted entity or another
entity, or for the cancellation of such equity securities;

 

(v)       in an attachment or exhibit, the certificate of limited partnership of
the Partnership; and

 

(vi)       in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation, or other organizational documents of the converted
entity;

 

(vii)       the effective time of the conversion, which may be the date of the
filing of the articles of conversion or a later date specified in or
determinable in accordance with the Plan of Conversion ( provided , that if the
effective time of the conversion is to be later than the date of the filing of
such articles of conversion, the effective time shall be fixed at a date or time
certain and stated in such articles of conversion); and

 

(viii)       such other provisions with respect to the proposed conversion that
the General Partner determines to be necessary or appropriate.

 

Section 14.3 Approval by Limited Partners

 

(a)       Except as provided in Section 14.3(d), the General Partner, upon its
approval of the Merger Agreement or the Plan of Conversion, as the case may be,
shall direct that the Merger Agreement or the Plan of Conversion and the merger,
consolidation or conversion contemplated thereby, as applicable, be submitted to
a vote of Limited Partners, whether at a special meeting or by written consent,
in either case in accordance with the requirements of Article XIII. A copy or a
summary of the Merger Agreement or the Plan of Conversion, as the case may be,
shall be included in or enclosed with the notice of a special meeting or the
written consent.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 112 

  

 

(b)       Except as provided in Sections 14.3(d) and 14.3(e), the Merger
Agreement or Plan of Conversion, as the case may be, shall be approved upon
receiving the affirmative vote or consent of the holders of a Unit Majority
unless the Merger Agreement or Plan of Conversion, as the case may be, contains
any provision that, if contained in an amendment to this Agreement, the
provisions of this Agreement or the Delaware Act would require for its approval
the vote or consent of a greater percentage of the Outstanding Units or of any
class of Limited Partners, in which case such greater percentage vote or consent
shall be required for approval of the Merger Agreement or the Plan of
Conversion, as the case may be.

 

(c)       Except as provided in Sections 14.3(d) and 14.3(e), after such
approval by vote or consent of the Limited Partners, and at any time prior to
the filing of the certificate of merger or certificate of conversion pursuant to
Section 14.4, the merger, consolidation or conversion may be abandoned pursuant
to provisions therefor, if any, set forth in the Merger Agreement or Plan of
Conversion, as the case may be.

 

(d)       Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity, to merge the Partnership or any Group Member into, or convey all of the
Partnership’s assets to, another limited liability entity that shall be newly
formed and shall have no assets, liabilities or operations at the time of such
conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the General Partner has received an
Opinion of Counsel that the conversion, merger or conveyance, as the case may
be, would not result in the loss of the limited liability under the Delaware Act
of any Limited Partner or cause the Partnership or any Group Member to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already treated as
such), (ii) the sole purpose of such conversion, merger, or conveyance is to
effect a mere change in the legal form of the Partnership into another limited
liability entity and (iii) the governing instruments of the new entity provide
the Limited Partners and the General Partner with substantially the same rights
and obligations as are herein contained.

 

(e)       Additionally, notwithstanding anything else contained in this Article
XIV or in this Agreement, the General Partner is permitted, without Limited
Partner approval, to merge or consolidate the Partnership with or into another
entity if (A) the General Partner has received an Opinion of Counsel that the
merger or consolidation, as the case may be, would not result in the loss of the
limited liability under the Delaware Act of any Limited Partner or cause the
Partnership or any Group Member to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not already treated as such), (B) the merger or
consolidation would not result in an amendment to this Agreement, other than any
amendments that could be adopted pursuant to Section 13.1, (C) the Partnership
is the Surviving Business Entity in such merger or consolidation, (D) each Unit
outstanding immediately prior to the effective date of the merger or
consolidation is to be an identical Unit of the Partnership after the effective
date of the merger or consolidation, and (E) the number of Partnership Interests
to be issued by the Partnership in such merger or consolidation does not exceed
20% of the Partnership Interests (other than Incentive Distribution Rights)
Outstanding immediately prior to the effective date of such merger or
consolidation.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 113 

  

 

(f)       Pursuant to Section 17-211(g) of the Delaware Act, an agreement of
merger or consolidation approved in accordance with this Article XIV may (a)
effect any amendment to this Agreement or (b) effect the adoption of a new
partnership agreement for the Partnership if it is the Surviving Business
Entity. Any such amendment or adoption made pursuant to this Section 14.3 shall
be effective at the effective time or date of the merger or consolidation.

 

Section 14.4 Certificate of Merger. Upon the required approval by the General
Partner and the Unitholders of a Merger Agreement or the Plan of Conversion, as
the case may be, a certificate of merger or certificate of conversion, as
applicable, shall be executed and filed with the Secretary of State of the State
of Delaware in conformity with the requirements of the Delaware Act.

 

Section 14.5 Effect of Merger, Consolidation or Conversion.

 

(a)       At the effective time of the certificate of merger:

 

(i)       all of the rights, privileges and powers of each of the business
entities that has merged or consolidated, and all property, real, personal and
mixed, and all debts due to any of those business entities and all other things
and causes of action belonging to each of those business entities, shall be
vested in the Surviving Business Entity and after the merger or consolidation
shall be the property of the Surviving Business Entity to the extent they were
of each constituent business entity;

 

(ii)       the title to any real property vested by deed or otherwise in any of
those constituent business entities shall not revert and is not in any way
impaired because of the merger or consolidation;

 

(iii)       all rights of creditors and all liens on or security interests in
property of any of those constituent business entities shall be preserved
unimpaired; and

 

(iv)       all debts, liabilities and duties of those constituent business
entities shall attach to the Surviving Business Entity and may be enforced
against it to the same extent as if the debts, liabilities and duties had been
incurred or contracted by it.

 

(b)       At the effective time of the certificate of conversion, for all
purposes of the laws of the State of Delaware:

 

(i)       the Partnership shall continue to exist, without interruption, but in
the organizational form of the converted entity rather than in its prior
organizational form;

 

(ii)       all rights, title, and interests to all real estate and other
property owned by the Partnership shall remain vested in the converted entity in
its new organizational form without reversion or impairment, without further act
or deed, and without any transfer or assignment having occurred, but subject to
any existing liens or other encumbrances thereon;

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 114 

  

 

(iii)       all liabilities and obligations of the Partnership shall continue to
be liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;

 

(iv)       all rights of creditors or other parties with respect to or against
the prior interest holders or other owners of the Partnership in their
capacities as such in existence as of the effective time of the conversion will
continue in existence as to those liabilities and obligations and are
enforceable against the converted entity by such creditors and obligees to the
same extent as if the liabilities and obligations had originally been incurred
or contracted by the converted entity;

 

(v)       the Partnership Interests that are to be converted into partnership
interests, shares, evidences of ownership, or other rights or securities in the
converted entity or cash as provided in the plan of conversion shall be so
converted, and Partners shall be entitled only to the rights provided in the
Plan of Conversion.

 

Article XV

RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

 

Section 15.1 Right to Acquire Limited Partner Interests.

 

(a)       Notwithstanding any other provision of this Agreement, if at any time
the General Partner and its Affiliates hold more than 80% of the total Limited
Partner Interests of any class then Outstanding (excluding the Series A
Preferred Units), the General Partner shall then have the right, which right it
may assign and transfer in whole or in part to the Partnership or any Affiliate
of the General Partner, exercisable in its sole discretion, to purchase all, but
not less than all, of such Limited Partner Interests of such class then
Outstanding held by Persons other than the General Partner and its Affiliates,
at the greater of (x) the Current Market Price as of the date three days prior
to the date that the notice described in Section 15.1(b) is mailed and (y) the
highest price paid by the General Partner or any of its Affiliates for any such
Limited Partner Interest of such class purchased during the 90-day period
preceding the date that the notice described in Section 15.1(b) is mailed.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 115 

  

 

(b)       If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
Transfer Agent notice of such election to purchase (the “Notice of Election to
Purchase”) and shall cause the Transfer Agent to mail a copy of such Notice of
Election to Purchase to the Record Holders of Limited Partner Interests of such
class (as of a Record Date selected by the General Partner) at least 10, but not
more than 60, days prior to the Purchase Date. Such Notice of Election to
Purchase shall also be published for a period of at least three consecutive days
in at least two daily newspapers of general circulation printed in the English
language and published in the Borough of Manhattan, New York. The Notice of
Election to Purchase shall specify the Purchase Date and the price (determined
in accordance with Section 15.1(a)) at which Limited Partner Interests will be
purchased and state that the General Partner, its Affiliate or the Partnership,
as the case may be, elects to purchase such Limited Partner Interests, upon
surrender of Certificates representing such Limited Partner Interests in the
case of Limited Partner Interests evidenced by Certificates, in exchange for
payment, at such office or offices of the Transfer Agent as the Transfer Agent
may specify, or as may be required by any National Securities Exchange or
over-the-counter market on which such Limited Partner Interests are listed or
admitted to trading. Any such Notice of Election to Purchase mailed to a Record
Holder of Limited Partner Interests at his address as reflected in the records
of the Transfer Agent shall be conclusively presumed to have been given
regardless of whether the owner receives such notice. On or prior to the
Purchase Date, the General Partner, its Affiliate or the Partnership, as the
case may be, shall deposit with the Transfer Agent cash in an amount sufficient
to pay the aggregate purchase price of all of such Limited Partner Interests to
be purchased in accordance with this Section 15.1. If the Notice of Election to
Purchase shall have been duly given as aforesaid at least 10 days prior to the
Purchase Date, and if on or prior to the Purchase Date the deposit described in
the preceding sentence has been made for the benefit of the holders of Limited
Partner Interests subject to purchase as provided herein, then from and after
the Purchase Date, notwithstanding that any Certificate shall not have been
surrendered for purchase, all rights of the holders of such Limited Partner
Interests (including any rights pursuant to Article III, Article IV, Article V,
Article VI, and Article XII) shall thereupon cease, except the right to receive
the purchase price (determined in accordance with Section 15.1(a)) for Limited
Partner Interests therefor, without interest, upon surrender to the Transfer
Agent of the Certificates representing such Limited Partner Interests in the
case of Limited Partner Interests evidenced by Certificates, and such Limited
Partner Interests shall thereupon be deemed to be transferred to the General
Partner, its Affiliate or the Partnership, as the case may be, on the record
books of the Transfer Agent and the Partnership, and the General Partner or any
Affiliate of the General Partner, or the Partnership, as the case may be, shall
be deemed to be the owner of all such Limited Partner Interests from and after
the Purchase Date and shall have all rights as the owner of such Limited Partner
Interests (including all rights as owner of such Limited Partner Interests
pursuant to Article III, Article IV, Article V, Article VI and Article XII).

 

(c)       In the case of Limited Partner Interests evidenced by Certificates, at
any time from and after the Purchase Date, a holder of an Outstanding Limited
Partner Interest subject to purchase as provided in this Section 15.1 may
surrender his Certificate evidencing such Limited Partner Interest to the
Transfer Agent in exchange for payment of the amount described in Section
15.1(a), therefor, without interest thereon.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 116 

  

 

Article XVI

GENERAL PROVISIONS

 

Section 16.1 Addresses and Notices; Written Communications.

 

(a)       Any notice, demand, request, report or proxy materials required or
permitted to be given or made to a Partner or Assignee under this Agreement
shall be in writing and shall be deemed given or made when delivered in person
or when sent by first class United States mail or by other means of written
communication to the Partner or Assignee at the address described below. Any
notice, payment or report to be given or made to a Partner or Assignee hereunder
shall be deemed conclusively to have been given or made, and the obligation to
give such notice or report or to make such payment shall be deemed conclusively
to have been fully satisfied, upon sending of such notice, payment or report to
the Record Holder of such Partnership Interests at his address as shown on the
records of the Transfer Agent or as otherwise shown on the records of the
Partnership, regardless of any claim of any Person who may have an interest in
such Partnership Interests by reason of any assignment or otherwise.
Notwithstanding the foregoing, if (i) a Partner shall consent to receiving
notices, demands, requests, reports or proxy materials via electronic mail or by
the Internet or (ii) the rules of the Commission shall permit any report or
proxy materials to be delivered electronically or made available via the
Internet, any such notice, demand, request, report or proxy materials shall be
deemed given or made when delivered or made available via such mode of delivery.
An affidavit or certificate of making of any notice, payment or report in
accordance with the provisions of this Section 16.1 executed by the General
Partner, the Transfer Agent or the mailing organization shall be prima facie
evidence of the giving or making of such notice, payment or report. If any
notice, payment or report given or made in accordance with the provisions of
this Section 16.1 is returned marked to indicate that such notice, payment or
report was unable to be delivered, such notice, payment or report and, in the
case of notices, payments or reports returned by the United States Postal
Service (or other physical mail delivery mail service outside the United States
of America), any subsequent notices, payments and reports shall be deemed to
have been duly given or made without further mailing (until such time as such
Record Holder or another Person notifies the Transfer Agent or the Partnership
of a change in his address) or other delivery if they are available for the
Partner or Assignee at the principal office of the Partnership for a period of
one year from the date of the giving or making of such notice, payment or report
to the other Partners and Assignees. Any notice to the Partnership shall be
deemed given if received by the General Partner at the principal office of the
Partnership designated pursuant to Section 2.3. The General Partner may rely and
shall be protected in relying on any notice or other document from a Partner,
Assignee or other Person if believed by it to be genuine.

 

(b)       The terms “in writing”, “written communications,” “written notice” and
words of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.

 

Section 16.2 Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

 

Section 16.3 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership



 



 117 

  

 

Section 16.4 Integration. Except for agreements with Affiliates of the General
Partner, this Agreement constitutes the entire agreement among the parties
hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.

 

Section 16.5 Creditors. None of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.

 

Section 16.6 Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.

 

Section 16.7 Third-Party Beneficiaries. Each Partner agrees that (a) any
Indemnitee shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Indemnitee and (b) any
Unrestricted Person shall be entitled to assert rights and remedies hereunder as
a third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Unrestricted Person.

 

Section 16.8 Counterparts. This Agreement may be executed in counterparts, all
of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto or, in the case of a
Person acquiring a Limited Partner Interest, pursuant to Section 10.1(a) without
execution hereof.

 

Section 16.9 Applicable Law; Forum, Venue and Jurisdiction

 

(a)       This Agreement shall be construed in accordance with and governed by
the laws of the State of Delaware, without regard to the principles of conflicts
of law.

 

(b)       Each of the Partners and each Person holding any beneficial interest
in the Partnership (whether through a broker, dealer, bank, trust company or
clearing corporation or an agent of any of the foregoing or otherwise):

 

(i)       irrevocably agrees that any claims, suits, actions or proceedings (A)
arising out of or relating in any way to this Agreement (including any claims,
suits or actions to interpret, apply or enforce the provisions of this Agreement
or the duties, obligations or liabilities among Partners or of Partners to the
Partnership, or the rights or powers of, or restrictions on, the Partners or the
Partnership), (B) brought in a derivative manner on behalf of the Partnership,
(C) asserting a claim of breach of a fiduciary duty owed by any director,
officer, or other employee of the Partnership or the General Partner, or owed by
the General Partner, to the Partnership or the Partners, (D) asserting a claim
arising pursuant to any provision of the Delaware Act or (E) asserting a claim
governed by the internal affairs doctrine shall be exclusively brought in the
Court of Chancery of the State of Delaware, in each case regardless of whether
such claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims;

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 118 

  

 

(ii)       irrevocably submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware in connection with any such claim, suit,
action or proceeding;

 

(iii)       agrees not to, and waives any right to, assert in any such claim,
suit, action or proceeding that (A) it is not personally subject to the
jurisdiction of the Court of Chancery of the State of Delaware or of any other
court to which proceedings in the Court of Chancery of the State of Delaware may
be appealed, (B) such claim, suit, action or proceeding is brought in an
inconvenient forum, or (C) the venue of such claim, suit, action or proceeding
is improper;

 

(iv)       expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; and

 

(v)       consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.

 

Section 16.10 Invalidity of Provisions. If any provision or part of a provision
of this Agreement is or becomes for any reason, invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions and part thereof contained herein shall not be affected
thereby and this Agreement shall, to the fullest extent permitted by law, be
reformed and construed as if such invalid, illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provision or
part reformed so that it would be valid, legal and enforceable to the maximum
extent possible.

 

Section 16.11 Consent of Partners. Each Partner hereby expressly consents and
agrees that, whenever in this Agreement it is specified that an action may be
taken upon the affirmative vote or consent of less than all of the Partners,
such action may be so taken upon the concurrence of less than all of the
Partners and each Partner shall be bound by the results of such action.

 

Section 16.12 Facsimile Signatures. The use of facsimile signatures affixed in
the name and on behalf of the transfer agent and registrar of the Partnership on
Certificates representing Units is expressly permitted by this Agreement.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

 119 

  

 

IN WITNESS WHEREOF, the General Partner has executed this Agreement as of the
date first written above.

 

  GENERAL PARTNER:         RHINO GP LLC         By: /s/ Whitney C. Kegley  
Name: Whitney C. Kegley   Title: Vice President, Secretary and General Counsel

 



Signature Page
Rhino Resource Partners LP
Fourth Amended and Restated Agreement of Limited Partnership

 

   

   

 

EXHIBIT A
to the Fourth Amended and Restated
Agreement of Limited Partnership of
Rhino Resource Partners LP

 

Certificate Evidencing Common Units
Representing Limited Partner Interests in
Rhino Resource Partners LP

 

No. __________ __________ Common Units

 

In accordance with Section 4.1 of the Fourth Amended and Restated Agreement of
Limited Partnership of Rhino Resource Partners LP, as amended, supplemented or
restated from time to time (the “Partnership Agreement”), Rhino Resource
Partners LP, a Delaware limited partnership (the “Partnership”), hereby
certifies that _______________________ (the “Holder”) is the registered owner of
________ Common Units representing limited partner interests in the Partnership
(the “Common Units”) transferable on the books of the Partnership, in person or
by duly authorized attorney, upon surrender of this Certificate properly
endorsed. The rights, preferences and limitations of the Common Units are set
forth in, and this Certificate and the Common Units represented hereby are
issued and shall in all respects be subject to the terms and provisions of, the
Partnership Agreement. Copies of the Partnership Agreement are on file at, and
will be furnished without charge on delivery of written request to the
Partnership at, the principal office of the Partnership located at 424 Lewis
Hargett Circle, Suite 250, Lexington, Kentucky 40503. Capitalized terms used
herein but not defined shall have the meanings given them in the Partnership
Agreement.

 

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF RHINO RESOURCE
PARTNERS LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF RHINO RESOURCE PARTNERS LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE RHINO RESOURCE PARTNERS LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).
RHINO GP LLC, THE GENERAL PARTNER OF RHINO RESOURCE PARTNERS LP, MAY IMPOSE
ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN
OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT
RISK OF RHINO RESOURCE PARTNERS LP BECOMING TAXABLE AS A CORPORATION OR
OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES. THE
RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY
TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY
NATIONAL SECURITIES EXCHANGE OR OVER-THE-COUNTER MARKET ON WHICH THIS SECURITY
IS LISTED OR ADMITTED TO TRADING.

 

 A-1 

   

 

The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement, (ii)
represented and warranted that the Holder has all right, power and authority
and, if an individual, the capacity necessary to enter into the Partnership
Agreement and (iii) made the waivers and given the consents and approvals
contained in the Partnership Agreement.

 

This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar. This
Certificate shall be governed by and construed in accordance with the laws of
the State of Delaware.

 

Dated:                                                                        
Rhino Resource Partners LP         Countersigned and Registered by:   By: Rhino
GP LLC         Computershare Trust Company, N.A.,   By:        As Transfer Agent
and Registrar           Name:               Title:                 By:          
    Name:               Title:  

 

 A-2 

   

 

[Reverse of Certificate]

 

ABBREVIATIONS

 

The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:

 

TEN COM - as tenants in common

 

TEN ENT - as tenants by the entireties

 

JT TEN - as joint tenants with right of survivorship and not as tenants in
common

 

UNIF GIFT/TRANSFERS MIN ACT

 

__________ Custodian _________

 

(Cust) (Minor)

 

Under Uniform Gifts/Transfers to CD Minors Act (State)

 

 

Additional abbreviations, though not in the above list, may also be used.

 

ASSIGNMENT OF COMMON UNITS OF
RHINO RESOURCE PARTNERS LP

 

FOR VALUE RECEIVED, _________ hereby assigns, conveys, sells and transfers unto

 

                                                                                              

 

(Please print or typewrite name and address of assignee)

                                                                                                  

 

(Please insert Social Security or other identifying number of assignee)

  

____________ Common Units representing limited partner interests evidenced by
this Certificate, subject to the Partnership Agreement, and does hereby
irrevocably constitute and appoint ___________ as its attorney-in-fact with full
power of substitution to transfer the same on the books of Rhino Resource
Partners LP  

 

 

Date: _________________________


NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular. without
alteration, enlargement or change.    


THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15

 

                                                                                                  

 


                                                                                                  

(Signature)

 

 

 

 

                                                                                                  



(Signature)

No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer.

 

 A-3 

   

 

APPLICATION FOR TRANSFER OF COMMON UNITS

 

Transferees of Common Units must execute and deliver this application to Rhino
Resource Partners LP, 424 Lewis Hargett Circle, Suite 250, Lexington, Kentucky
40503; Attention: Chief Financial Officer, to be admitted as limited partners to
Rhino Resource Partners LP.

 

The undersigned (“Assignee”) hereby applies for transfer to the name of the
Assignee of the Common Units evidenced hereby and hereby certifies to Rhino
Resource Partners LP (the “Partnership”) that the Assignee (including to the
best of Assignee’s knowledge, any person for whom the Assignee will hold the
Common Units) is an Eligible Citizen Holder.1

 

The Assignee (a) requests admission as a Substituted Limited Partner and agrees
to comply with and be bound by, and hereby executes, the Fourth Amended and
Restated Agreement of Limited Partnership of the Partnership, as amended,
supplemented or restated to the date hereof (the “Partnership Agreement”), (b)
represents and warrants that the Assignee has all right, power and authority
and, if an individual, the capacity necessary to enter into the Partnership
Agreement, and (c) makes the waivers and gives the consents and approvals
contained in the Partnership Agreement. Capitalized terms not defined herein
have the meanings assigned to such terms in the Partnership Agreement. This
application constitutes a Citizenship Certification, as defined in the
Partnership Agreement.

 

Date: ________________________

 

__________________________________   ____________________________________ Social
Security or other identifying number   Signature of Assignee      
__________________________________   ____________________________________
Purchase Price including commissions, if any   Name and Address of Assignee

 

1 The term “Eligible Citizen Holder” means a person or entity qualified to hold
an interest in mineral leases on federal lands. As of the date hereof, Eligible
Holder means: (1) a citizen of the United States; (2) a corporation organized
under the laws of the United States or of any state thereof; (3) a public body,
including a municipality; or (4) an association of United States citizens, such
as a partnership or limited liability company, organized under the laws of the
United States or of any state thereof, but only if such association does not
have any direct or indirect foreign ownership, other than foreign ownership of
stock in a parent corporation organized under the laws of the United States or
of any state thereof. For the avoidance of doubt, onshore mineral leases or any
direct or indirect interest therein may be acquired and held by aliens only
through stock ownership, holding or control in a corporation organized under the
laws of the United States or of any state thereof.

 

 A-4 

   

 

Type of Entity (check one):

 

  o Individual       o Partnership     o Corporation                         o
Trust       o Other (specify)  

 

Nationality (check one):

 

  o U.S. Citizen, Resident or Domestic Entity     o Non-resident Alien          
  o Foreign Corporation      

 

If the U.S. Citizen, Resident or Domestic Entity box is checked, the following
certification must be completed.

 

Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Partnership must withhold tax with respect to certain transfers of
property if a holder of an interest in the Partnership is a foreign person. To
inform the Partnership that no withholding is required with respect to the
undersigned interestholder’s interest in it, the undersigned hereby certifies
the following (or, if applicable, certifies the following on behalf of the
interestholder).

 

Complete Either A or B:

 

A. Individual Interestholder

 

1. I am not a non-resident alien for purposes of U.S. income taxation.

 

2. My U.S. taxpayer identification number (Social Security Number) is
______________.

 

3. My home address is ____________________________________________________.

 

B. Partnership, Corporation or Other Interestholder

 

1. ____________________________________ is not a foreign corporation, foreign
partnership, foreign trust (Name of Interestholder) or foreign estate (as those
terms are defined in the Code and Treasury Regulations).

 

2. The interestholder’s U.S. employer identification number is
_____________________.

 

3. The interestholder’s office address and place of incorporation (if
applicable) is __________________________________________.

 

The interestholder agrees to notify the Partnership within sixty (60) days of
the date the interestholder becomes a foreign person.

 

The interestholder understands that this certificate may be disclosed to the
Internal Revenue Service by the Partnership and that any false statement
contained herein could be punishable by fine, imprisonment or both.

 

 A-5 

   

 

Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct and complete
and, if applicable, I further declare that I have authority to sign this
document on behalf of:

 

________________________________________________________________

Name of Interestholder

 

________________________________________________________________

Signature and Date

 

________________________________________________________________

Title (if applicable)

 

Note: If the Assignee is a broker, dealer, bank, trust company, clearing
corporation, other nominee holder or an agent of any of the foregoing, and is
holding for the account of any other person, this application should be
completed by an officer thereof or, in the case of a broker or dealer, by a
registered representative who is a member of a registered national securities
exchange or a member of the National Association of Securities Dealers, Inc.,
or, in the case of any other nominee holder, a person performing a similar
function. If the Assignee is a broker, dealer, bank, trust company, clearing
corporation, other nominee owner or an agent of any of the foregoing, the above
certification as to any person for whom the Assignee will hold the Common Units
shall be made to the best of the Assignee’s knowledge.

 

 A-6 

   

 

